     Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 1 of 253




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION


KELVIN LEON JONES, et al.,

             Plaintiffs,

v.                                          Consolidated Case
                                            No. 4:19-cv-300-RH-CAS
RON DESANTIS, in his official capacity as
Governor of Florida, et al.,

             Defendants.




            PLAINTIFFS’ CONSOLIDATED PRETRIAL BRIEF




                                     1
         Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 2 of 253




                                           TABLE OF CONTENTS

INTRODUCTION .................................................................................................... 7
PLAINTIFFS’ PROPOSED FINDINGS OF FACT ................................................ 7
   I.        Jurisdiction .................................................................................................. 7
   II.       Nature of the Case ....................................................................................... 7
   III.      Parties .......................................................................................................... 8
        A.      Individual Plaintiffs ................................................................................. 9
        B.      Organizational Plaintiffs ........................................................................ 18
        C.      Defendants ............................................................................................. 20
   IV.       Experts ...................................................................................................... 22
   V.        Procedural History .................................................................................... 27
        A.      Filing and Consolidation of the Cases ................................................... 27
        B.      Preliminary Injunction and Appeal ........................................................ 29
        C.      NVRA Notice and Claims ..................................................................... 32
   VI.       Florida Has a Long History of Disenfranchising People with Felony
             Convictions ............................................................................................... 33
        A.      Before Amendment 4, Florida Had One of the Harshest Felony
                Disenfranchisement Laws in the Nation ................................................ 33
        B.      Felony Disenfranchisement Was One of Many Tools Florida
                Used to Disenfranchise Black People After the Civil War.................... 34
   VII. Prior to Amendment 4 Florida’s Rights Restoration Process Was
        Arbitrary, Interminable, and Rarely Successful ........................................ 37
   VIII. Florida Voters Enacted Amendment 4 to End Permanent
         Disenfranchisement for All Floridians Except Those Convicted of
         Murder or a Felony Sexual Offense .......................................................... 40
        A.      Amendment 4 Was Conceived and Enacted Against the Backdrop
                of Historical Discrimination, Legislative Failure, and the Broken
                Clemency System .................................................................................. 40


                                                               2
     Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 3 of 253




  B.        The Public Discussion of the Effects of Amendment 4 Leading
            Up to the Election Centered on the Large Numbers of Individuals
            Who Would Benefit from Automatic Rights Restoration and
            Rarely Touched on LFOs....................................................................... 42
  C.        A Large Majority of Floridians Voted to End Permanent
            Disenfranchisement ............................................................................... 43
IX.      SB7066 Was Enacted To Restrict the Number Of Individuals Who
         Would Qualify for Rights Restoration Under Amendment 4 ................... 44
  A.        Prior To the Enactment of SB7066 Florida Officials Permitted the
            Registration of Returning Citizens with Outstanding LFOs.................. 44
  B.        Prior to and During the 2019 Legislative Session, Legislators
            Were Aware That an LFO Requirement Would Be Difficult If
            Not Impossible to Implement ................................................................ 48
  C.        Legislators Intentionally Chose to Define “Completion of All
            Terms of Sentence” in the Most Restrictive Manner and Ignored
            Warnings that Doing So Would Disproportionately Impact Black
            Floridians ............................................................................................... 53
X.       SB7066 Denies Rights Restoration to Otherwise Eligible Floridians
         Solely on the Basis of Their Outstanding LFOs ....................................... 65
XI.      The State of Florida Uses Revenue Generated from Payment of
         LFOs to Fund Its Criminal Justice System and Other State
         Functions. .................................................................................................. 69
  A.        LFOs are Designed to Fund Florida’s Government .............................. 69
  B.        LFOs Include Additional Fees and Charges .......................................... 75
  C.        LFOs Have No Connection to Culpability ............................................ 77
XII. The Majority of Floridians with LFOs are Genuinely Unable to Pay
     Them ......................................................................................................... 82
XIII. The LFO Requirement Has a Disproportionate Impact on Black
      Floridians .................................................................................................. 90
XIV. The LFO Requirement Has a Disproportionate Impact on Black
     Women ...................................................................................................... 93


                                                         3
         Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 4 of 253




   XV. Floridians With LFOs Cannot Determine Their Eligibility to
       Register and Vote Under SB7066 ............................................................. 95
        A.      Voters Must Affirm their Eligibility to Register and Vote in
                Florida .................................................................................................... 95
        B.      People with Past Convictions Face Substantial Burdens in
                Determining Eligibility and Paying Disqualifying LFOs .................... 105
        C.      Defendants Will Not Assist Voters Seeking Determinations of
                Their Eligibility to Register ................................................................. 119
        D.      The Only Process Available for Determining Eligibility Occurs
                After Registration ................................................................................. 126
        E.      Even the Post-Registration Process Is Currently Inactive Because
                the Department Cannot Ascertain Eligibility Due to LFOs................. 129
   XVI. Counties Are Implementing SB7066’s LFO Requirement
        Differently ............................................................................................... 139
        A.      Officials in Different Counties Have Different Interpretations of
                Which LFOs Preclude Voting Under SB7066..................................... 141
        B.      Returning Citizens in Different Counties Have Differing Ability
                to Pay Disqualifying LFOs Without Incurring Fees ............................ 143
        C.      Counties Have Different Practices on Negotiating Payment of
                LFOs .................................................................................................... 144
ARGUMENT ........................................................................................................ 145
   I.        The LFO Requirement Constitutes Unconstitutional Wealth
             Discrimination, and Would Not Survive Even Rational Basis
             Review .................................................................................................... 145
        A.      The Appropriate Lens For Reviewing Rational Basis is As-
                Applied to Those Unduly Burdened by the Challenged Statute .......... 146
        B.      Even When Evaluated Against the General Case, the LFO
                Requirement Lacks a Rational Basis Because Those Who Cannot
                Pay Are the General Case .................................................................... 149
   II.       The LFO Requirement in SB7066 Violates the Twenty-Fourth
             Amendment ............................................................................................. 153

                                                              4
     Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 5 of 253




  A.      The Twenty-Fourth Amendment Prohibits Any “Price Tag” on
          Voting .................................................................................................. 154
  B.      Under the “Functional Approach” Adopted by Federal Courts,
          LFOs are Taxes in Florida ................................................................... 158
III.    The LFO Requirement Violates the Fourteenth Amendment
        Because the State Is Incapable of Implementing It ................................. 161
  A.      The State’s Inability to Implement the LFO Requirement
          Demonstrates That it is Unconstitutionally Vague .............................. 163
  B.      SB7066 Unduly Burdens the Right to Vote ........................................ 167
  C.      SB7066’s LFO Requirement Violates Due Process ............................ 172
  D.      Defendants’ Implementation of SB7066 Violates Bush v. Gore
          Requirements of Uniform Application of Election Laws .................... 176
IV.     SB7066 Violates the First Amendment Right of the League of
        Women Voters of Florida to Engage in Voter Registration Activities ... 183
  A.      The League’s Right to Engage in Voter Registration Activities is
          Protected by the First Amendment as “core political speech” and
          Expressive Association ........................................................................ 184
  B.      SB7066 Imposes a Severe Burden On the League’s Speech and
          Association .......................................................................................... 185
  C.      The Burdens Imposed on the League by SB7066 are
          Unconstitutional Restrictions on “Core Political Speech” .................. 187
V.      SB7066 Violates the National Voter Registration Act ........................... 189
  A.      The Amended Voter Registration Application Fails to Notify
          Applicants of Eligibility Requirements ............................................... 190
  B.      The Amended Application Requires More Information Than is
          Necessary to Prevent Duplicate Voter Registrations and Assess
          Applicants’ Eligibility ......................................................................... 195
  C.      The Amended Application Discourages Voter Registration
          Contrary to the Essential Purpose of the NVRA ................................. 196
  D.      Defendants’ Application of SB7066 is not Uniform nor
          Nondiscriminatory ............................................................................... 198

                                                       5
      Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 6 of 253




   VI.      SB7066 Was Enacted with a Discriminatory Purpose ............................ 203
      A.       The U.S. Constitution Forbids a Legislature from Acting with a
               Discriminatory Intent ........................................................................... 203
      B.       The Purpose of SB7066’s LFO Requirement, at Least in Part,
               Was to Minimize the Political Participation of Black Returning
               Citizens ................................................................................................ 205
   VII. SB7066 Unduly Burdens the Voting Rights of Low-Income Women
        of Color ................................................................................................... 231
   VIII. SB7066 Violates the Eighth Amendment’s Prohibition on Excessive
         Fines ........................................................................................................ 233
      A.       SB7066 Is Subject to the Eighth Amendment Because It Serves
               To Punish in Purpose and in Practice .................................................. 236
      B.       Denying the Right to Vote to Returning Citizens Who Have
               Failed to Pay LFOs Is a Grossly Disproportionate Penalty,
               Especially for Those Too Poor to Pay ................................................. 238
   IX.      The Court should reject Defendants’ attempts to invalidate
            Amendment 4 .......................................................................................... 243
      A.       The LFO requirement is severable from Amendment 4 ...................... 243
      B.       The Court Can Grant Plaintiffs’ Relief Without Implicating
               Amendment 4 by Enjoining SB 7066’s Definition of
               “completion” With Respect to LFOs ................................................... 248
CONCLUSION..................................................................................................... 250
CERTIFICATE OF SERVICE ............................................................................. 253




                                                            6
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 7 of 253




                                 INTRODUCTION

         For the reasons set forth below, based on the proposed findings of fact, and

based on the evidence to be presented at trial, SB7066’s LFO requirement violates

the U.S. Constitution and the National Voter Registration Act.

                 PLAINTIFFS’ PROPOSED FINDINGS OF FACT

   I.       Jurisdiction

   1.          This Court has jurisdiction over the consolidated cases pursuant to 28

U.S.C. §§ 1331 and 1343. This Court has authority to issue declaratory and

injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

   2.          This Court has personal jurisdiction over Defendants, each of whom is

a resident of Florida.

   3.          Venue is proper in this district because the offices of Defendants

Governor DeSantis and Secretary Lee are located in this district.

   II.      Nature of the Case

   4.          The consolidated cases allege violations of the United States

Constitution with respect to Fla. Stat. § 98.0751, which requires the payment of

certain legal financial obligations as a condition of rights restoration in Florida. The

consolidated cases also allege violations of the National Voter Registration Act

(“NVRA”).


                                           7
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 8 of 253




   III.   Parties

   5.        In this action, consolidated as Jones et al. v. DeSantis et al., 4:19-cv-

00300-RH-MJF (the “Action”), plaintiffs consist of Individual Plaintiffs, a certified

class, and Organizational Plaintiffs.

   6.        The Individual Plaintiffs are: Jeff Gruver, Emory Marquis Mitchell,

Betty Riddle, Karen Leicht, Keith Ivey, Kristopher Wrench, Raquel L. Wright,

Steven Phalen, Jermaine Miller, Clifford Tyson, Curtis D. Bryant, Jr., LaToya

Moreland, Rosemary McCoy, Sheila Singleton, Bonnie Raysor, Diane Sherrill, Lee

Hoffman, Kelvin Jones, and Luis Mendez.

   7.        The class representatives are Bonnie Raysor, Diane Sherrill, and Lee

Hoffman. The class consists of all persons who would be eligible to vote in Florida

but for unpaid financial obligations. The subclass consists of all persons who would

be eligible to vote in Florida but for unpaid financial obligations that the person

asserts the person is genuinely unable to pay. See ECF 321.

   8.        The Organizational Plaintiffs are the Florida State Conference of the

NAACP (“Florida NAACP”), the Orange County Branch of the NAACP (“Orange

County NAACP”), and the League of Women Voters of Florida (“LWVF” or

“League”).




                                          8
     Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 9 of 253




          A. Individual Plaintiffs

   9.        Each Individual Plaintiff is over 18 years old, a U.S. citizen, and a

Florida resident. See infra ¶¶ 17–20 and declarations cited therein.

   10.       Each Individual Plaintiff was convicted of a non-disqualifying felony,

defined as any felony except for murder or a felony sexual offense. Fla. Stat.

§ 98.0751(2)(b), (c); see also infra ¶¶ 17–20 and declarations cited therein.

   11.       Each Individual Plaintiff completed any term of incarceration or

supervision associated with any felony conviction before the Voter Restoration

Amendment (“Amendment 4”) went into effect on January 8, 2019. See infra ¶¶ 17–

20 and declarations cited therein.

   12.       Each Individual Plaintiff registered to vote after Amendment 4 went

into effect and is currently registered to vote. See infra ¶¶ 17–20 and declarations

cited therein.

   13.       Individual Plaintiffs Gruver, Ivey, Tyson, McCoy, and Singleton voted

in local Florida elections in Duval, Alachua, and Hillsborough Counties since

registering in 2019. See infra ¶¶ 17–20 and declarations cited therein.

   14.           Individual Plaintiffs Gruver, Ivey, Leicht, Miller, Mitchell, Moreland,

Riddle, Singleton, Sherrill, Tyson, Wrench, and Wright voted in the presidential

preference primary in 2020. See infra ¶¶ 17–20 and declarations cited therein.


                                             9
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 10 of 253




   15.       Each Individual Plaintiff has outstanding legal financial obligations

(“LFOs”), defined as restitution, fines, fees, or costs, associated with their respective

felony conviction(s). See infra ¶¶ 17–20 and declarations cited therein.

   16.       Each Individual Plaintiff is unable to pay their outstanding LFOs in full

before the next election in which they wish to participate.

   17.       Individual Plaintiffs in the Gruver Action First Amended Complaint,

Jones v. DeSantis, No. 4:19-cv-00300-MW-MJF (N.D. Fla. July 16, 2019), ECF 84

(“Gruver Am. Compl.”) are as follows:

             a) Plaintiff Jeff Gruver is a 33-year-old white man who works at a
                homeless shelter in Gainesville and is pursuing a Master of Social
                Work at Florida State University. Mr. Gruver was assessed $801 in
                court costs and fees stemming from felony convictions, which he is
                unable to pay. PX3 ¶¶ 2, 3, 6, and 7 (Gruver Decl.). With interest
                and other fees incurred from collection, he owes approximately
                $2,000. PX24 ¶ 10 (Gruver Supp. Decl.). He sought to convert his
                debt to community service, but was advised by the Alachua County
                Clerk that he could not do so because his debt was in collections. Id.
                ¶¶ 4–5. He voted in the Gainesville election in March 2019 and in
                the March 2020 presidential primary. PX3 ¶ 7.

             b) Plaintiff Emory Marquis “Marq” Mitchell is a 30-year-old Black
                man and is the president and founder of a non-profit organization
                committed to reducing recidivism. Mr. Mitchell serves as a trained
                Peer Support Specialist at the South Florida Wellness Network,
                which assists young people and families with co-occurring
                disorders; a mentor with an employment readiness nonprofit; and a
                member of two subcommittees on the Broward County Reentry
                Coalition. He owes $4,483 in outstanding court costs and fines,
                which he is unable to pay. Mr. Mitchell is eligible to receive
                assistance under the Supplemental Nutrition Assistance Program.

                                           10
Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 11 of 253




          He learned of some of his outstanding LFOs only when he received
          a notice from the Miami-Dade Clerk of Court shortly after
          registering to vote in March 2019, and he learned about the others
          only after attempting to obtain a Florida occupational license on
          June 28, 2019. PX4 ¶¶ 3–7, 19–21 (Mitchell Decl.). Mr. Mitchell
          voted for the first time in the March 2020 presidential preference
          primary.

       c) Plaintiff Betty Riddle is a 62-year-old Black woman who works as
          a communications assistant for the Public Defender of Sarasota. In
          May 2019, the Sarasota County Clerk of Court provided her with
          records for her convictions going back to 1990 but told Ms. Riddle
          that they did not have her records from her convictions from the
          1970s and 1980s. She put in a request for the Clerk to look for those
          records. In October 2019, she returned to the clerk’s office, where
          she was told that they had no records from her older convictions and
          that the Clerk’s Office did not know when they would be able to get
          to her request. The Clerk’s office could not guarantee they still had
          these records, since they sometimes purge old records. In October
          2019, Ms. Riddle also called the Hillsborough Clerk of Court office
          to get her records from a 1988 conviction in that county. She was
          told that they had no records for her and that she was not in their
          system. After the preliminary injunction hearing, the Hillsborough
          County Clerk’s office again tried to find her records, but was unable
          to do so. Ms. Riddle owes approximately $1,800 in court costs and
          fees from her Sarasota convictions from 1990-present, which she
          cannot afford to pay. PX5 ¶¶ 1, 3, 15, 17 (Riddle Decl.); ECF 204 at
          162:17-166:19. Ms. Riddle voted in the March 2020 presidential
          preference primary. She was the first person in line at her polling
          place.

       d) Plaintiff Karen Leicht is a 62-year-old white woman who works as
          a senior paralegal at a civil rights law firm and is the principal
          caregiver for her mother, who suffers from Parkinson’s disease. Ms.
          Leicht was convicted of a federal felony. Ms. Leicht owes
          approximately $58 million in outstanding restitution jointly and
          severally with her former co-defendants, even though she played a
          minor role in the crime and did not benefit financially from it. She
          expects that she will be unable to pay her full amount of outstanding
                                    11
Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 12 of 253




          LFOs in her lifetime. Because she has a federal conviction, Ms.
          Leicht cannot attempt to seek community service conversion or
          modification of her LFOs in Florida. PX6 ¶¶ 1, 2, 6 (Leicht Decl.).

       e) Plaintiff Keith Ivey is a 47-year-old Black man who manages a car
          dealership in Jacksonville. Mr. Ivey has conducted speaking
          engagements to motivate and connect with at-risk youth in Florida.
          Mr. Ivey owes, at least, $400 in costs stemming from a felony
          conviction more than 15 years ago, but he was not aware of those
          costs until a reporter notified him of them in 2019. On September
          16, 2019, Defendants produced ECF 148-20, a document appearing
          to include more LFOs that Mr. Ivey was unaware of and that are not
          reflected in his Florida Department of Law Enforcement (“FDLE”)
          report. Mr. Ivey does not know whether these obligations are
          outstanding, to whom he owes them, or how to find out this
          information. Mr. Ivey registered to vote after Amendment 4 went
          into effect and voted in the March 2019 Duval County election, the
          May 2019 runoff election, and the 2020 presidential preference
          primary. PX7 ¶¶ 1, 4–6 (Ivey Decl.).

       f) Plaintiff Kristopher Wrench is a 43-year-old white man who works
          as a painter in Alachua County. He owes $3,000 in court costs and
          fees, which he is unable to pay. PX8 ¶¶ 1, 2, 6 (Wrench Decl.).

       g) Plaintiff Raquel L. Wright is a 44-year-old Black woman who works
          part-time as a legal assistant to the Special Counsel to the Florida
          State Conference of the NAACP and volunteers part-time as the
          Assistant Secretary of the Indian River County Branch of the
          NAACP. Ms. Wright owes at least $50,000 in court costs and a
          mandatory fine from a single non-violent drug conviction from more
          than eight years ago, which she is unable to pay. PX9 ¶¶ 1, 5, 10–14
          (Wright Decl.).

       h) Plaintiff Steven Phalen is a 37-year-old white man who works in
          HVAC logistics and has a Ph.D. in organizational and relational
          communication. Mr. Phalen was convicted of a felony in the State
          of Wisconsin. He owes approximately $110,000 in restitution, court
          costs, and fees stemming from his felony conviction in Wisconsin
          state court. Though he makes regular monthly payments toward
                                  12
Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 13 of 253




          these obligations, Mr. Phalen cannot afford to pay back his
          obligations in full. Because he has an out-of-state conviction, Mr.
          Phalen cannot attempt to seek community service conversion or
          modification of his LFOs in Florida. PX10 ¶¶ 3, 4, 6 (Phalen Decl.).

       i) Plaintiff Jermaine Miller, a 29-year-old Black man, is a community
          advocate. Mr. Miller owes $1,221.25 in fines, fees, and costs. The
          Florida Department of Corrections contends that Mr. Miller owes
          $1.11 in restitution, though he has paid $18.20 more than the
          $233.80 restitution ordered. PX11 ¶¶ 2, 4, 7, 9 (Miller Decl.).

       j) Plaintiff Clifford Tyson is a 63-year-old Black man and a pastor.
          PX12 ¶¶ 2, 3 (Tyson Decl.). Pastor Tyson has paid off all of the
          $1,867.97 that he was assessed for restitution. Id. ¶ 18. The exact
          amount of Pastor Tyson’s outstanding obligations is unknown
          because of discrepancies and ambiguities in county and state
          records. Id. ¶¶ 4–17, 24; ECF 204 at 172:14–177:22. Based on his
          judgment and sentencing packets from his 1978, 1997, 1998
          convictions, Pastor Tyson owes between $920 and $2,724 in
          outstanding costs. See id. at 9–11, 29–32, 55–58 (Attachments to
          Tyson Decl.). He cannot afford to pay the LFOs he owes. Id. ¶¶ 24–
          25; ECF 204 at 177:234–178:11.

       k) Plaintiff Curtis D. Bryant, Jr.is a 38-year-old Black man and father
          who lives in Orange County with his fiancée, children, and other
          family. He is also a member of the Organizational Plaintiff Orange
          County NAACP. To the best of his knowledge, Mr. Bryant owes
          approximately $10,000 in LFOs. Each month Mr. Bryant makes a
          $30 payment to a debt collection agency with which Orange County
          has contracted to collect his LFOs. Based on Mr. Bryant’s income
          and obligations, he is unable to fully pay his outstanding LFOs, now
          or in the future. Mr. Bryant was otherwise eligible to vote as an
          active registered voter in two elections in Orange County—a City of
          Orlando election on November 5, 2019, and a runoff election on
          December 3, 2019. Without the protection of the preliminary
          injunction, he did not vote because he feared prosecution and other
          negative consequences that may have resulted. PX890 ¶¶ 1–3, 6–9,
          10, 14–15 (Bryant Supp. Decl.).

                                  13
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 14 of 253




            l) Plaintiff Latoya Moreland is a 39-year-old Black woman who lives
               in Manatee County with her four children. Ms. Moreland was last
               convicted more than seven years ago. To the best of her knowledge
               and recollection, Ms. Moreland was originally assessed $645 in
               court costs that she still owes. Ms. Moreland relies on disability
               income and family support to make ends meet. Based on her limited
               income, Ms. Moreland is unable to pay her outstanding LFOs. ECF
               211-2 ¶¶ 1–2, 6–8, 11, 14 (Moreland Decl.). On March 10, 2020,
               through her lawyers’ correspondence with counsel for Defendant
               Supervisor of Elections of Manatee County Michael Bennett, Ms.
               Moreland learned that she had been removed from the voter
               registration rolls in August 2019. PX851 (3/10/2020 Email from
               Leah Aden). Supervisor Bennett reinstated Moreland to active voter
               status on March 10, 2020. Id. On March 13, 2020, Supervisor
               Bennett stated that Ms. Moreland had been removed from the voter
               rolls “in the ordinary course” because she had outstanding “fines.”
               ECF 287. As of this filing, Ms. Moreland’s registration remains
               active. Ms. Moreland voted in Presidential Preference Primary on
               March 17, 2020.

   18.      Individual Plaintiffs in the McCoy Complaint No. 4:19-cv-00304-RH-

CAS, ECF 1, are as follows:

            a) Plaintiff Rosemary McCoy is a Black resident of Duval County,
               Florida. PX13 ¶ 1 (McCoy Decl.). In July 2015, she was convicted
               in the Fourth Judicial Circuit Court in Duval County, Florida of
               three felony offenses, none of which involved a conviction for
               murder or a felony sexual offense. Def. SOS Ex. 17H (McCoy
               Sentencing & Judgment Forms). She was sentenced to serve a
               concurrent sentence for all three felony offenses as follows: 24
               months of incarceration, including time served, and 18 months of
               probation. Id. The court also ordered her to pay costs and fees in the
               amount of $666 and assessed restitution, payable to the Duval
               County Clerk of Court. Id. Ms. McCoy completed her term of
               incarceration in March 2016 and completed probation in September
               2017. PX170 (McCoy Termination of Supervision). She is no longer
               under the supervision of the Florida Department of Corrections. Id.

                                        14
Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 15 of 253




          In April 2019, following Amendment 4’s passage, Ms. McCoy
          registered to vote in Duval County. PX13 ¶ 6. That same month, she
          received a voter registration card from the Duval County Supervisor
          of Elections office and has since voted in a countywide election. Id.
          Upon information and belief, her ballot was counted. Id. ¶¶ 7, 10.
          On April 9, 2019, the Duval County Clerk of Court issued Ms.
          McCoy a “Satisfaction of Judgment” as to any and all court-ordered
          costs, fines, and fees associated with her criminal sentence. PX173
          (McCoy’s Satisfaction of Judgment). However, at that time, the
          clerk also informed her that she owed $7,531.84 in victim
          restitution, which includes interest that continues to accrue on the
          principal amount owed. PX13 ¶ 9. As of March 4, 2020, Ms. McCoy
          owed $6,400 in victim restitution and $1,406.72 in interest that has
          accrued since the original assessment of restitution. PX897 at 2
          (Duval County Clerk of Courts Receipt – Singleton & McCoy).
          When Ms. McCoy’s order of restitution was assessed by the
          sentencing court, the sentencing court did not consider the amount
          of the loss sustained by any victim as a result of the offense, as
          required by Fla. Stat. § 775.089(6)(a). See DX141 (Transcript of
          Proceedings Jun. 29, 2015). The sentencing court also did not
          consider Ms. McCoy’s financial resources or her present and
          potential future financial needs and earning ability at the time of
          assessing the restitution order, as required by Fla. Stat. §
          775.089(6)(b). DX141. Ms. McCoy’s criminal record has made it
          extremely difficult for her to obtain gainful employment. PX13 ¶ 11.
          She has applied to numerous employment agencies and gone on
          several job interviews, but she has been unable to find a full-time
          job paying a livable wage since she left prison. DX23 at 42:4–50:11
          (McCoy Dep.). Therefore, she lacks the financial resources to pay
          off the victim restitution she owes.

       b) Plaintiff Sheila Singleton is an African American resident of Duval
          County, Florida. PX14 ¶ 1 (Singleton Decl.). In April 2011, she was
          convicted in the Fourth Judicial Circuit Court in Duval County of
          one felony offense, which did not involve a conviction for murder
          or a felony sexual offense. DX137 at 1 (Judgment of Singleton). She
          was sentenced to serve a term of imprisonment for this felony charge
          as follows: six months of incarceration, including time-served, and

                                   15
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 16 of 253




                three years of probation. Id. The court also ordered her to pay costs,
                fines, and fees in the amount of $771, and assessed restitution,
                payable to the Duval County Clerk of Court. Id. at 3; DX136 at 1
                (Judgment & Restitution Order Singleton). Ms. Singleton completed
                her term of incarceration in June 2011 and completed probation in
                July 2014. PX14 ¶ 4 (Singleton Decl.); DX138 (Clerk of Courts
                Online Printout). She is no longer under the supervision of the
                Florida Department of Corrections. Id. Documentation received
                from the Duval County Clerk of Court shows that as of March 4,
                2020, Ms. Singleton owes $1,028.20 in court-ordered costs, fines,
                and fees associated with her criminal sentence. PX897 at 2. Ms.
                Singleton also owes $15,355.93 in victim restitution, which includes
                interest that continues to accrue at the rate of 4.75 percent on the
                principal amount owed. Id. Following Amendment 4’s passage, Ms.
                Singleton registered to vote in Duval County. PX14 ¶ 6. In February
                2019, she received a voter registration card from the Duval County
                Supervisor of Elections office. Id. ¶ 7. She has since voted in a
                countywide election and in the 2020 Presidential Primary election.
                Id. ¶ 10. Upon information and belief, her ballots were counted. Id.
                Ms. Singleton’s criminal record has made it extremely difficult for
                her to obtain gainful employment despite repeated efforts to find a
                job. PX14 ¶ 11; DX24 at 11:6–14:20) (Singleton Dep.). Therefore,
                she lacks the financial resources to pay off the victim restitution and
                court costs, fines, and fees she owes.

   19.       Individual Plaintiffs in the Raysor Complaint No. 4:19-cv-00301, ECF

12, are as follows:

             a) Plaintiff Bonnie Raysor is a 59-year-old white resident of Boynton.
                Ms. Raysor currently owes $3,930 in outstanding fees and costs
                related to her prior convictions. She was assigned a public defender
                for her felony proceedings. She is unable to determine what amount
                of that balance is related to her misdemeanor convictions rather than
                her felony convictions. Ms. Raysor pays $30 per month toward her
                LFO balance according to a court-ordered payment plan based on
                her ability to pay. At this rate, she will not pay off her LFOs until
                2031. Ms. Raysor wishes to vote in upcoming elections. PX15 ¶¶ 3,

                                         16
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 17 of 253




              5, 7, 8, 10 (Raysor Decl.) Ms. Raysor registered to vote on
              November 21, 2019, after this Court issued its preliminary
              injunction order.

           b) Plaintiff Diane Sherrill is a 58-year-old white resident of St.
              Petersburg, Florida and active member of her church. She largely
              lives on a fixed Supplemental Security Income of $770 per month,
              lives in public housing, and receives SNAP benefits. Ms. Sherrill
              was assigned a public defender for her prior felony proceedings. She
              owes $2,279 in outstanding LFOs related to her prior convictions,
              which she cannot afford to pay. Ms. Sherrill wishes to vote in
              upcoming elections. PX16 ¶¶ 3, 6, 14, 15 (Sherrill Decl.). Ms.
              Sherrill registered to vote on November 22, 2019, after this Court
              issued its preliminary injunction order.

           c) Plaintiff Lee Hoffman is a 61-year-old white resident of Plant City,
              Florida. He is a disabled U.S. military veteran who currently spends
              his time as a minister and advocate for the homeless. He lives
              primarily on a monthly disability benefit and seasonal work. After
              the passage of Amendment 4, Mr. Hoffman registered to vote on
              January 17, 2019, since he long ago completed all his felony
              sentences. Mr. Hoffman owes a total of $1,772.13 in LFOs, only
              some of which are associated with his felony convictions. He is
              unable to pay these LFOs in full prior to the 2020 election cycle.
              PX17 ¶¶ 3–4, 7, 11–12 (Hoffman Decl.).

  20.      Individual Plaintiffs in the Jones/Mendez Complaints No. 4:19-cv-

00300, ECF 1; No. 4:19-cv-00272-WS-CAS, ECF 1, are as follows:

           a) Plaintiff Kelvin Jones is a 46-year-old Black man and a resident of
              the County of Hillsborough, Florida. No. 4:19-cv-00300, ECF 1 ¶¶
              10, 12. Mr. Jones has been convicted of felonies in the past and
              completed all terms of his sentence, including probation. Id. ¶ 11.
              He currently owes LFOs of approximately $52,596.00. Id. Mr. Jones
              currently suffers from a disability and is unable to work. Id. ¶ 12.
              Mr. Jones is also unable to perform community service due to his
              disability. Id. ¶ 13. He lacks the financial resources to pay his LFOs
              prior to the upcoming, or any, election. Id.
                                         17
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 18 of 253




             b) Plaintiff Luis Mendez is a 57-year-old Black and Hispanic man who
                resides in the County of Hillsborough, Florida. No. 4:19-cv-00272-
                WS-CAS, ECF 1, ¶¶ 10, 12. Mr. Mendez has been convicted of
                felonies in the past and has completed all terms of his sentence
                including probation. Id. ¶ 11. He currently owes LFOs of
                approximately $2,854. Id. Mr. Mendez presently suffers from a
                disability and is unable to work. Id. ¶ 12. His only income is a
                monthly $820.00 disability check. Id. Mr. Mendez, lacks the
                financial resources to pay his LFOs prior to the upcoming, or any,
                election. Id. ¶ 13.

         B. Organizational Plaintiffs

   21.       Organizational Plaintiffs in the Gruver Complaint—the Florida

NAACP, the Orange County NAACP, and the LWVF—are nonpartisan, not-for-

profit membership organizations that conduct civil rights and voter registration work

in Florida. See PX18 (Neal Decl.); PX 19 (Nweze Decl.); PX20 (Brigham Decl.).

   22.       Members of the Florida NAACP and the Orange County NAACP

include Black low-income people with felony convictions, who, in many cases, will

be permanently disenfranchised by Senate Bill 7066 (“SB7066”) because they are

unable to pay their LFOs.

   23.       Examples of members of Organizational Plaintiff Florida NAACP

(beyond Individual Plaintiffs Bryant and Wright) affected by SB7066 include:

             a) Anthrone J. Oats, a 40-year-old Black man and father, is a small-
                business owner. He is a U.S. citizen and Florida resident with a non-
                disqualifying felony conviction. He is also an executive member of
                the Marion County Branch of the NAACP. To the best of his
                knowledge, Mr. Oats was assessed approximately $3,107 in LFOs

                                         18
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 19 of 253




                which remain outstanding. However, he was told in court
                proceedings that he would never be required to pay absent a huge
                financial windfall (e.g., he won the lottery). After Amendment 4
                went into effect, Mr. Oats registered to vote in Marion County on
                January 9, 2019 and remains an active registered voter. He fears
                voting in light of state records indicating that he still has outstanding
                LFOs. Although he was otherwise eligible to vote in the September
                17, 2019, City of Ocala General Election and the 2020 Presidential
                Preference Primary election as well other elections in 2020 and
                beyond, Mr. Oats is chilled from participating in upcoming elections
                due to SB7066 and fear of prosecution. PX19 ¶ 8 (Nweze Decl.);
                ECF 211-4 ¶¶ 1–4, 6–7, 10–11.

   24.       The Florida NAACP had their members cease and desist from engaging

in robust monthly voter registration programs throughout the state because of

SB7066’s LFO requirement, confusion surrounding voter information and

eligibility, and the complexities surrounding the new law and trainings. ECF 286-10

at 55:15–58:14, 60:11–20, 62:12–16, 63:9–17 (Ellison Dep.).

   25.       The LWVF is the Florida affiliate of the national League of Women

Voters (the “National League”). LWVF is a nonpartisan, not-for-profit corporation

organized under the laws of Florida, and a tax-exempt charity pursuant to section

501(c)(4) of the Internal Revenue Code. PX20 ¶ 3. The mission of LWVF is to

promote political responsibility by encouraging informed and active citizen

participation in government, including by registering citizens to vote and influencing

public policy through education and advocacy. LWVF has thousands of members in



                                          19
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 20 of 253




Florida and an even greater number of supporters and volunteers, who receive

regular communications from the League. Id. ¶ 4.

   26.       The National League has conducted voter registration nationwide since

1920, and LWVF has conducted voter registration in Florida since before 1939. In

the past, LWVF has conducted voter registration drives through the auspices of its

29 local Leagues located in cities and counties throughout Florida. Id. ¶ 5.

         C. Defendants

   27.       State Defendants are Ron DeSantis, in his official capacity as the

Governor of Florida and Laurel M. Lee, in her official capacity as the Florida

Secretary of State (the “Secretary”). Governor DeSantis signed SB7066 on June 28,

2019.

   28.       Defendant Lee is the head of the Florida Department of State (the

“Department”) and the chief election officer of the state. Fla. Stat. §§ 15.01, 15.13;

97.012. As chief election officer, the Secretary is responsible for maintaining

“uniformity in the interpretation and implementation of the election laws,” and

providing “uniform standards for the proper and equitable interpretation and

implementation” of such laws. Fla. Stat. § 97.012(1)–(2). The Secretary is also

responsible for administering the statewide voter registration system. Id.

§ 97.012(11).


                                         20
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 21 of 253




   29.       Under SB7066, the Department is responsible for identifying registered

voters who have been convicted of a felony and whose voting rights have not been

restored and for initiating the process for removing potentially ineligible individuals

from the voter rolls. See Fla. Stat. § 98.075(5).

   30.       The Department is similarly responsible for obtaining and reviewing

information on new registrants’ eligibility for rights restoration and for initiating the

process for rejecting applications from potentially ineligible voters. Fla. Stat.

§ 98.0751(3)(a).

   31.       Individual Defendant County Supervisors are:

             a) Craig Latimer as Hillsborough County Supervisor of Elections

             b) Kim Barton as Alachua County Supervisor of Elections

             c) Peter Antonacci as Broward County Supervisor of Elections

             d) Mike Hogan as Duval County Supervisor of Elections

             e) Leslie Rossway Swan as Indian River County Supervisor of
                Elections

             f) Mark S. Earley, as Leon County Supervisor of Elections

             g) Michael Bennett as Manatee County Supervisor of Elections

             h) Christina White as Miami-Dade County Supervisor of Elections

             i) Bill Cowles as Orange County Supervisor of Elections

             j) Ron Turner as Sarasota County Supervisor of Elections



                                           21
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 22 of 253




   IV.        Experts

   32.            Dr. Burch: Dr. Traci Burch is Associate Professor of Political Science

at Northwestern University and Research Professor at the American Bar Foundation.

PX892 at 3 (Burch Report). She has conducted extensive quantitative and qualitative

research on political participation in the United States, with a focus on how

interactions with the criminal justice system can either mobilize or inhibit political

participation. Id. at 3. Dr. Burch has authored or co-authored numerous articles on

this issue, particularly related to felony disenfranchisement and the political activity

of returning citizens.1 Id. at 3–4, 95–102. Dr. Burch has not previously worked as a

consultant or expert witness, but she has previously testified before the U.S.

Commission on Civil Rights about the collateral consequences of felony

convictions. Id. at 4.

   33.            Dr. Kousser: Dr. J. Morgan Kousser is a professor of history and social

science at California Institute of Technology (Caltech) in Pasadena, California,

where he has worked for more than 50 years. PX893 at 126 (Kousser Report)

(Curriculum Vitae). Dr. Kousser has extensive experience as an expert in voting

rights litigation and has expertise in political history, legal history, minority voting




         1
             This brief refers to persons with felony convictions as “returning citizens.”

                                              22
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 23 of 253




rights, race relations and quantitative methods. Id. ¶ 3. Dr. Kousser has worked as a

consultant or expert witness for both plaintiffs and defendants in 37 federal voting

rights or redistricting cases and 18 state cases, including in Florida. Id. ¶ 5; id. at

144–46. Dr. Kousser’s expert work includes Hunter v. Underwood, 471 U.S. 222,

229 (1985) (affirming, consistent with Dr. Kousser’s opinion, that the Alabama

Constitution’s felony disenfranchisement law was motivated by intentional

discrimination), N.C. State Conference of NAACP v. McCrory, 831 F.3d 204, 215,

233 (4th Cir. 2016), rev’g 182 F. Supp. 3d 320, 494 (M.D.N.C. 2016), cert. denied,

137 S. Ct. 1399 (2017), and Garza v. Cty. of Los Angeles, Cal., 756 F. Supp. 1298,

1309 (C.D. Cal. 1990) aff’d, 918 F.2d 763 (9th Cir. 1990), cert. denied, 111 S. Ct.

681 (1991). PX893 ¶ 5. He has also testified about voting rights before

subcommittees of the U.S. House Judiciary Committee. Id. ¶ 6.

   34.       Dr. Smith: Dr. Daniel Smith is a Professor and the Chair of the Political

Science Department at the University of Florida. PX2 at 23 (Smith Supp. Report)

(Curriculum Vitae). Dr. Smith is a leading expert on voting and elections in the

U.S.—having published more than 80 articles or book chapters, testified before the

U.S Senate and state legislatures, and co-authored a leading college textbook on

those issues. Id. at 24–27. He has also served as an expert in many voting and

elected-related cases for both plaintiffs and defendants, including recently for

                                          23
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 24 of 253




successful plaintiffs in League of Women Voters of Florida, Inc. v. Detzner, 314 F.

Supp. 3d 1205 (N.D. Fla. 2018), and for the Secretary of State of Florida in Worley

v. Detzner, U.S. District Court, N.D. Fla (4:10-cv-00423-RH-WCS). Id. at 23. Dr.

Smith also serves as President of a consulting firm based in Gainesville, Florida,

which focuses on empirical research on U.S. election processes. PX1 ¶ 1 (Smith

Report).

   35.       Dr. Donovan: Dr. Todd Donovan is a Professor of Political Science at

Western Washington University and a previous director of the university’s Political

Science Department. PX886 (Donovan Rebuttal Report). Dr. Donovan is one of the

most-cited scholars in the fields of direct democracy and public opinion research,

and he has co-authored and co-edited many academic books on ballot initiatives and

electoral systems. See id. (Curriculum Vitae). Dr. Donovan has also served as an

expert witness in election cases in several U.S. state courts, federal courts, and in the

Province of British Columbia. Id.

   36.       Dr. Walker: Dr. Hannah Walker is an assistant professor of political

science and criminal justice at Rutgers University. PX896 ¶ 1 (Walker Report). Her

area of expertise concerns the impact of contact with the criminal justice system on

political attitudes and behavior and institutional barriers to the vote, and she has

authored numerous published or forthcoming peer-reviewed articles on the topic of

                                           24
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 25 of 253




criminal justice and voting. Id. ¶ 1–4, 32–37 (Curriculum Vitae). Dr. Walker has not

previously served as an expert witness. Id. at 2.

   37.       Dr. Weinstein: Dr. Amanda Weinstein is an assistant professor in the

Department of Economics in the College of Business Administration at the

University of Akron. PX895 at 2 (Weinstein Report). She has extensive experience

in economics, including microeconomics, women and the economy, urban

economics, the economics of natural resources and the environment, and

applications of math models to economics. Id. She has also published numerous

peer-reviewed articles and reports on topics including urban and regional economics,

environmental economics, labor economics, and the economics of gender. Id. Dr.

Weinstein has not previously served as an expert witness. Id.

   38.       Dr. Barber: Dr. Michael Barber is a Professor of Political Science at

Brigham Young University. Besides this case, he has been proffered as an expert by

state defendants in two other cases, yet neither court found his testimony credible or

reliable. In a recent case, this Court found that Dr. Barber “crumbled” on cross-

examination and conceded that “almost all of [the evidence he presented] was either

speculative, unsound, or both.” Jacobson v. Lee, 411 F. Supp. 3d 1249, 1270 (N.D.

Fla. 2019). This Court found “Dr. Barber’s testimony emphatically not credible and

his opinions offered in this case to be unreliable.” Id. at 1274. In another recent case,

                                           25
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 26 of 253




the Superior Court of North Carolina found Dr. Barber’s analysis “unpersuasive”

due to many “shortcomings” and gave his testimony “little weight.” Common Cause

v. Lewis, No. 18 CVS 014001, 2019 WL 4569584, at *94 (N.C. Super. Sept. 3,

2019). Dr. Barber has no experience qualifying him to testify on racial

discrimination, the criminal justice system, or criminal records. PX906 at 14:5–

15:14; 46:16–48:12 (Barber Dep. Tr.). In this case, the evidence at trial will show

that Dr. Barber’s opinion that Amendment 4 might not have passed without an LFO

requirement is entirely speculative. It is predicated on third-party, unverified, and

incomplete summaries of two polls from 2013 and 2014, as well as a handful of

statement by certain Amendment 4 proponents. Even the polling summaries Dr.

Barber cites do not appear to have asked respondents about LFOs. See PX886 at 19–

22 (Donovan Rebuttal Report). Indeed, Dr. Barber has conceded “I don’t think

anyone can say” that Amendment 4 would not have passed if not for the inclusion

of the “all terms of sentence” language. PX906 at 84:23–85:1.

   39.       Dr. Adkins: Dr. Mary Adkins is a Professor at the University of Florida

Levin College of Law.




                                         26
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 27 of 253




   V.    Procedural History

         A. Filing and Consolidation of the Cases

   40.      On June 28, 2019, Plaintiff Kelvin Jones filed suit against Governor

DeSantis, Secretary Lee, and Hillsborough County Supervisor Craig Latimer,

seeking declaratory and injunctive relief, and alleging that SB7066 violates the

Equal Protection Clause of the Fourteenth Amendment, the Twenty-Fourth

Amendment, the Voting Rights Act, and the Florida Constitution. ECF 1 (Jones

Compl.). Plaintiff Jones’ claims under the Voting Rights Act and the Florida

Constitution were voluntarily dismissed on March 30, 2020. ECF 311. Also on June

28, 2019, the Gruver Plaintiffs filed suit against Secretary Lee and ten individual

county Supervisors of Elections, seeking declaratory and injunctive relief and

alleging that SB7066 violates the First Amendment, the Equal Protection and Due

Process Clauses of the Fourteenth Amendment, the Fifteenth Amendment, the

Twenty-Fourth Amendment, and the Ex Post Facto Clause. Case No. 4:19-cv-302,

ECF 1 (Gruver Compl.). On Oct. 29, 2019 the Gruver Plaintiffs filed their First

Amended Complaint alleging a new claim that SB7066 violates the NVRA. Id. at

ECF 26 (Gruver Amend. Compl.). On March 30, 2020, the Gruver Plaintiff’s Ex

Post Facto claim was voluntarily withdrawn. Jones v. DeSantis, 4:19-cv-300, ECF

311.


                                        27
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 28 of 253




   41.       Also on June 28, 2019, the Raysor Plaintiffs, on behalf of themselves

and others similarly situated, filed a class action suit against Secretary Lee alleging

that SB7066 violates the Fourteenth and Twenty-Fourth Amendments. Raysor, et al.

v. Lee, 4:19-cv-00301, ECF 1 (Raysor Compl.). On October 29, 2019, the Raysor

Plaintiffs filed their second Amended Complaint, alleging a new claim that SB7066

violates the NVRA. Id. at ECF 12 (Raysor Amend. Compl.).

   42.       On July 1, 2019, the McCoy Plaintiffs filed suit against Governor

DeSantis, Secretary Lee, and Supervisor of Elections Mike Hogan, alleging that

SB7066 violates the Fourteenth, Eighth, and Twenty-Fourth Amendments. Case No.

4:19-cv-304, ECF 1 (McCoy Compl.). On October 28, 2019, the McCoy Plaintiffs

filed their first Amended Complaint, alleging a new claim that SB7066 violates the

Nineteenth Amendment by denying the right to vote on the basis of sex. Id. at ECF

7 (McCoy Amend. Compl.).

   43.       On June 30, 2019, the Jones, Gruver, and Raysor cases were

consolidated before District Court Judge Mark E. Walker in the Northern District of

Florida under Case No. 4:19-cv-300. ECF 3. On July 2, 2019, the McCoy case was

consolidated under Case No. 4:19-cv-300, McCoy v. DeSantis, 4:19-cv-304, ECF 3.

On July 3, 2019, a fifth case, brought by Plaintiff Luis Mendez and alleging the same




                                          28
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 29 of 253




claims as Plaintiff Jones, was consolidated under Case No. 4:19-cv-300. Mendez v.

DeSantis, 4:19-cv-272, ECF 12.

   44.      On July 17, 2019, Judge Walker entered an order of disqualification

after Defendants Peter Antonacci and Laurel Lee retained the law firm Holland &

Knight, at which Judge Walker’s wife is a partner. ECF 86. The cases were

reassigned to District Court Judge Robert L. Hinkle. Id.

         B. Preliminary Injunction and Appeal

   45.      On August 2, 2019, all Plaintiffs moved for a preliminary injunction

against the enforcement of SB7066’s LFO requirements. ECF 98-1.

   46.      Also on August 2, 2019, the Defendant Supervisors of Elections

collectively filed a Motion to Dismiss on the grounds that the Gruver, McCoy, Jones,

and Mendez Plaintiffs had failed to state a cause of action against the Supervisors

and lacked standing to do so. ECF 96. The State Defendants, Governor DeSantis and

Secretary Lee filed a Motion to Dismiss the same day, alleging that all Plaintiffs

lacked standing because their claims were not redressable and that abstention was

appropriate to allow the Florida Supreme Court to provide guidance as to the

requirements of Amendment 4. ECF 97.

   47.      On September 10, 2019, the State Defendants sought a stay pending the

outcome of Governor DeSantis’s petition to the Florida Supreme Court for an


                                        29
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 30 of 253




advisory opinion as to whether the phrase “all terms of sentence including probation

and parole” as used in Amendment 4 included LFOs as a term of sentence. ECF 138.

On September 11, 2019, this Court denied the stay. ECF 140.

   48.       On September 26, 2019, the Raysor Plaintiffs filed their motion for

class certification. ECF 172.

   49.       This Court held a two-day hearing on Plaintiffs’ motion for a

preliminary injunction on October 7-8, 2019. ECF 201–02. The Court also heard

argument on Defendants’ Motion to Dismiss. Id.

   50.       On October 18, 2019, this Court denied Defendants’ motion to dismiss,

finding that Plaintiffs had standing, their claims were redressable, and that abstention

was not appropriate under the circumstances. ECF 207. The Court granted in part

the Plaintiffs’ motion for preliminary relief, finding Plaintiffs had shown a

substantial likelihood of success on the merits of their claim that SB7066’s LFO

requirement, as applied to those who showed genuine inability to pay, constituted

wealth discrimination in violation of the Fourteenth Amendment. Id. The Court

enjoined the Secretary of State and the Defendant Supervisors of Elections from

taking any action that prevents an individual plaintiff from registering to vote based

solely on failure to pay a financial obligation that the plaintiff asserts she is genuinely




                                            30
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 31 of 253




unable to pay and from taking any action to prevent the individual plaintiffs from

voting because of a financial obligation they are genuinely unable to pay. Id.

   51.       On November 15, 2019, the State Defendants filed an appeal of the

preliminary injunction with the Eleventh Circuit. ECF 219.

   52.       On February 19, 2020, the Eleventh Circuit upheld the preliminary

injunction, affirming that SB7066 unconstitutionally discriminates on the basis of

wealth as applied to those genuinely unable to pay. Jones v. Gov. of Fla., 950 F.3d

795 (11th Cir. 2020).

   53.       The State Defendants petitioned for rehearing en banc on February 26,

2019. Pet. for Reh’g En Banc, Jones v. Gov. of Fla., No. 19-14551 (11th Cir. Feb.

26, 2020). After no judge in regular active service on the Eleventh Circuit called for

a poll of the Court, the petition for rehearing en banc was denied on March 31, 2020.

Order, Jones v. Gov. of Fla., No. 19-14551 (11th Cir. Mar. 31, 2020). On April 8,

the mandate from the Eleventh Circuit issued. ECF 329.

   54.       The State Defendants filed an omnibus motion for summary judgment

on all claims on February 18, 2020. ECF 267. This Court denied the motion as to all

claims still pending in the case on March 30, 2020. ECF 311.

   55.       On April 7, 2020, the Court granted the Raysor Plaintiffs motion for

class certification. ECF 321.

                                         31
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 32 of 253




          C. NVRA Notice and Claims

   56.           On June 29, 2019, the Gruver Plaintiffs served a letter on Secretary Lee

alleging violations of the National Voter Registration Act (“NVRA”) on behalf of

themselves “and persons similarly situated.” PX841 at 1 (6/29/19 Letter from Sean

Morales-Doyle, et al.). On October 8, 2019, the Court granted the plaintiffs in each

case leave to amend their Complaints to assert claims under the NVRA. ECF 204

at 301:11–302:12; ECF 203 at ¶ 11.

   57.           On October 29, 2019, the Raysor Plaintiffs sent Secretary Lee’s counsel

a letter alleging the same substantive violations of the NVRA as those listed in the

Gruver Plaintiffs’ June 29, 2019 notice letter. PX850 (10/29/19 Email from Danielle

Lang, et al.).

   58.           On October 29, 2019, the Raysor Plaintiffs filed a Motion for Leave to

Amend Complaint to add NVRA claims relying upon the notice of violations

provided by the Gruver Plaintiffs, or, in the alternative, extending the deadline to

amend the Raysor Complaint by 90 days. ECF 11. This Court granted Raysor

Plaintiffs’ motion for leave to amend on November 5, 2019. ECF 216.

   59.           More than 90 days have passed since the Raysor Plaintiffs’ served

Secretary Lee with their NVRA notice letter and filed their Motion for Leave to

Amend Complaint.


                                             32
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 33 of 253




   VI.    Florida Has a Long History of Disenfranchising People with Felony
          Convictions

          A. Before Amendment 4, Florida Had One of the Harshest Felony
             Disenfranchisement Laws in the Nation

   60.       Prior to Amendment 4, Florida was one of just three states that

permanently disenfranchised its citizens for committing a single felony offense.

Florida disenfranchised a higher percentage of its adult citizens than any other state

in the United States—more than 10 percent of the overall voting age population and

more than twenty-one percent of the Black voting age population—and was

responsible for more than 25 percent of the approximately 6.1 million U.S. citizens

disenfranchised nationwide on the basis of convictions. See Brief for Sentencing

Project, Hand v. Scott, No. 18-11388, 2018 WL 3328534 (11th Cir. June 28, 2018);

PX162 at 3, 12 (Sentencing Project Report).

   61.       Before the passage of Amendment 4, a person’s ability to have their

civil rights restored rested solely upon the unfettered discretion of the Florida Board

of Executive Clemency (“Clemency Board”). Fla. Const. art. IV, § 8; see also Fla.

R. Exec. Clemency 4; PX893 ¶ 91 (Kousser Report).

   62.       During the pre-Amendment 4 era, Florida erroneously denied rights

restoration to more than 14,208 individuals between 1998 and 2000. PX893 ¶ 98

(Kousser Report). Between 1992 and 2001, the State failed to provide assistance


                                          33
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 34 of 253




with rights restoration to nearly 125,000 individuals, approximately 31,000 of whom

were eligible for automatic rights restoration under the rules at that time. Id. ¶ 99.

   63.        During this period, the State also had a history of erroneously removing

citizens from the voter rolls on the basis of alleged ineligibility due to a past felony

conviction.

   64.        For example, before the 2000 election, then-Florida Secretary of State

Katherine Harris sent a list of 58,000 alleged returning citizens who were registered

voters to Supervisors of Elections that she had determined should be removed from

the voting rolls due to felony convictions. Id. at ¶ 94. Although only 11 percent of

Florida’s voting population at the time were Black, 44 percent of those on the list

were Black. Id. Afterwards, and following a lawsuit, it was determined that 12,000

of the individuals on the list had been wrongfully removed from the rolls because

they were mistakenly identified as having felony convictions. Id.

          B. Felony Disenfranchisement Was One of Many Tools Florida Used
             to Disenfranchise Black People After the Civil War

   65.        Florida’s voting restrictions have existed for over a hundred years.

After Reconstruction, Florida adopted a number of laws designed to suppress the

Black vote including literacy and residency tests and a poll tax. See PX893 at ¶¶ 159,

185 (Kousser Report).

   66.        Felony disenfranchisement was another such tool. Id. ¶ 163.
                                          34
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 35 of 253




   67.       Even after restrictions on voting such as literacy and residency tests

were struck down, Florida maintained strict rules permanently disenfranchising

individuals who had been convicted of felonies. Fla. Const. art. VI, § 4 (amended in

1968).

   68.       From 1888 until 1968, there were no Black legislators in the Florida

State Legislature. PX893 ¶ 187.

   69.       From 1972 forward, Florida was covered in part by the Voting Rights

Act, and the federal government required Florida to preclear its voting changes to

demonstrate that they did not retrogress on the ability of Black and other protected

groups from being able to participate in elections and elect their candidates of choice.

U.S. Dep’t of Justice, Jurisdictions Previously Covered by Section 5,

https://www.justice.gov/crt/jurisdictions-previously-covered-section-5             (last

accessed on April 15, 2020); PX893 ¶¶ 187–89.

   70.       From 1985 through 2012, the Florida Legislature attempted to make at

least five changes to state election laws, which the federal government or a federal

court rejected because those changes had a discriminatory purpose or effect in

violation of section 5 of the Voting Rights Act. PX893 ¶¶ 187–88; see also Florida

v. United States, 885 F. Supp. 2d 299 (D.D.C. 2012) (three-judge court) (finding that

Florida’s proposed changes to its early-voting laws were discriminatory); U.S. Dep’t

                                          35
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 36 of 253




of Justice, Civil Rights Div., Voting Determination Letters for Florida (Aug. 7,

2015), https://www.justice.gov/crt/voting-determination-letters-florida.

   71.       Florida’s pattern of electoral manipulation and voter suppression,

including against racial minorities and other vulnerable groups, has continued to

today. See Democratic Exec. Comm. v. Lee, 915 F. 3d 1312, 1321 (11th Cir. 2019)

(holding that a state law was unconstitutional because it had led to the rejection of

valid absentee ballots due to alleged signature mismatches); see also Rivera Madera

v. Detzner, 325 F. Supp. 3d 1269, 1278 (N.D. Fla. 2018) (finding that Florida’s

failure to provide voting materials in Spanish violated the Voting Rights Act);

League of Women Voters v. Detzner, 314 F. Supp. 3d 1205, 1216 (N.D. Fla. 2018)

(enjoining the State from categorically barring early-voting sites at colleges because

it “lopsidedly impacts Florida’s youngest voters”).

   72.       Felony disenfranchisement disproportionally affects Black citizens in

Florida. More than one in five of Florida’s Black voting-age population could not

vote under the felony disenfranchisement regime that existed prior to 2018. PX162

at 3 (Sentencing Project Report). While Black citizens comprised 16 percent of

Florida’s population in 2016, they made up nearly 33 percent of all those previously

disenfranchised by a felony conviction. PX893 ¶ 206.




                                         36
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 37 of 253




   73.       During former Governor Rick Scott’s two terms, his administration

restored voting rights to twice as many white returning citizens as Black returning

citizens. DX85; DX86 at 6 (4/30/19 Email and NAACP Letter). Moreover, the

number of clemencies drastically fell from a high of nearly 90,000 in one year under

former Governor Charlie Crist to a little over 3,000 in eight years under Governor

Scott. PX893 ¶¶ 15, 126, 140.

   74.       Motivated by the stark decline in the numbers of executive clemency

applications granted during the 1990s and beyond, see id. ¶ 103 fig. 2, legislators—

almost all of whom were Black—began introducing numerous bills to reform

Florida’s felony disenfranchisement regime, id. ¶ 108. From 1998 through 2018,

legislators introduced 53 rights restoration bills, indicating “an issue of particular

concern to black legislators and the communities they represented.” Id. ¶¶ 108–9.

None passed. Id.

   75.       With limited policy opportunities available, advocates have also

unsuccessfully sought to address Florida’s practice of felony disenfranchisement

through the federal courts. Johnson v. Gov. of Fla., 405 F.3d 1214 (11th Cir. 2005).

   VII. Prior to Amendment 4 Florida’s Rights Restoration Process Was
        Arbitrary, Interminable, and Rarely Successful

   76.       Before Amendment 4, the only avenue for rights restoration of voting

rights was to seek clemency from the Executive Clemency Board, comprised of the
                                         37
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 38 of 253




Governor and members of the Cabinet. See Fla. Const. art. IV § 8(a) (1968).

Executive Clemency is granted infrequently and without articulated standards.

ECF 207 at 5.

   77.       Every decision on executive clemency is subject to the “unfettered

discretion” of the Governor, who has the authority “to deny clemency at any time,

for any reason.” Fla. R. Exec. Clemency 4.

   78.       Individuals who have completed all sentences imposed and all

conditions of supervision must wait at least five years before they are eligible to

apply for rights restoration, subject to other restrictions. Fla. R. Exec.

Clemency 9(A).

   79.       Individuals convicted of certain enumerated crimes must wait seven

years after completion of all sentences and all conditions of supervision before they

are eligible to apply. Fla. R. Exec. Clemency 10(A). The Clemency Board removed

the requirement that clemency applicants pay off restitution on January 21, 2020.

PX297; Jones, 950 F.3d at 811 n.9.

   80.       Even after an individual becomes eligible and applies for clemency,

they will likely wait years before their application is processed and decided.

ECF 207 at 5–6 (finding that the clemency process “has moved at glacial speed.”)

(citing testimony of Plaintiff Tyson, ECF 204 at 170–71).

                                         38
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 39 of 253




   81.       If an application is denied, the Governor may unilaterally extend the

period during which the applicant must wait to reapply beyond the minimum two

years set out in the clemency rules, including by extending such a period indefinitely.

See Fla. R. Exec. Clemency 4 (allowing the Governor to deny clemency “at any time,

for any reason.”); PX296 (FCOR Charts) (showing thousands currently pending

applications from 2008 on).

   82.       Success under this system is exceedingly rare. Over a seven-year

period, fewer than 3,000 individuals had their rights restored through executive

clemency. Hand v. Scott, 285 F. Supp. 3d 1289, 1310 (N.D. Fla. 2018) vacated and

remanded sub. nom Hand v. DeSantis, 946 F.3d 1272 (11th Cir. 2020); PX296.

   83.       Between January 1, 2018 and December 31, 2019, despite the backlog

of pending clemency applications, the Board of Executive Clemency reviewed only

180 clemency applications and only 116 people had their rights restored either

through a pardon or restoration of civil rights. PX772 (Response to Supp. Request

for Discovery) at 1–3; see also PX296 at 1–3 (FCOR Charts Summarizing Numbers

of Clemency Applications Received and Dispositions) (showing that as of December

31, 2019, 3,126 clemency applications were pending).

   84.       Of the 180 applications reviewed in 2018 and 2019, 37 were for full

pardons, of which the Board granted 14. Id. at 1. None of the 37 applicants had any

                                          39
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 40 of 253




outstanding LFOs. Id. Of the 180 applications, 138 were for the restoration of civil

rights, 101 of which were approved, 25 of which were rejected, and two of which

were withdrawn. Id. at 3. Only eight individuals with outstanding LFOs, or

approximately 6 percent of the total number of applications, were granted rights

restoration. Id. No individuals with outstanding restitution were granted rights

restoration. Id.

   85.        In contrast, during the period from 2007 to 2010, more than 150,000

individuals were granted clemency. PX893 ¶¶ 103 fig.2, 104, 161.

   VIII. Florida Voters Enacted Amendment 4 to End Permanent
         Disenfranchisement for All Floridians Except Those Convicted of
         Murder or a Felony Sexual Offense

          A. Amendment 4 Was Conceived and Enacted Against the Backdrop
             of Historical Discrimination, Legislative Failure, and the Broken
             Clemency System

   86.        The Florida Constitution may be amended through a citizen initiative.

A proposed amendment will pass if it receives 60 percent approval from voters. Fla.

Const. art. I, § 5(e).

   87.        To place a citizen initiative on the ballot, Floridians must collect a

number of qualified electors’ signatures equal to eight percent of the votes cast in

the last presidential election, from at least half of the state’s U.S. Congressional




                                         40
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 41 of 253




districts. Fla. Const. art. XI, §§ 3–4. Signatures are valid for two years. Fla. Stat. §

100.371(11).

   88.        In light of more than 20 years of failure by state legislators to end

permanent felony disenfranchisement in Florida and ongoing concern over the

arbitrariness and inadequacy of the clemency system, see Hand, 285 F. Supp. 3d at

1302, voters began a massive push to pass a constitutional amendment to

automatically restore voting rights to returning citizens. PX893 ¶ 26 (Kousser

Report).

   89.        On April 20, 2017 the Florida Supreme Court approved the proposed

amendment language pursuant to the single-subject rule. Advisory Op. to the

Attorney Gen. Re: Voting Restoration Amendment, 215 So. 3d 1202, 1208 (Fla.

2017).

   90.        Floridians for Fair Democracy, along with partners and activists across

the state, successfully gathered more than 840,000 valid signatures in support of a

proposed initiative to automatically re-enfranchise citizens with felony convictions,

other than murder or sex offenses, after completion of their sentences. Voting

Restoration     Amendment         14-01,        Florida   Division      of   Elections,

https://dos.elections.myflorida.com/initiatives/initdetail.          asp?account=64388




                                           41
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 42 of 253




&seqnum=1. On January 23, 2018, the proposed amendment was certified for the

November 6, 2018 ballot. Id.

   91.       A   substantial   number    of    news   articles   highlighted   that   a

disproportionate number of returning citizens were Black. PX893 ¶¶ 57 n.40, 88

n.71, 116 n.106, 117–136, 142 n.129, 144 n.135, 192.

   92.       Three days before the November 6, 2018 election, the Tampa Bay

Times, which is the local newspaper of SB7066’s lead sponsor Representative Grant,

published findings from an extensive joint study with the Miami Herald,

demonstrating the racial bias in Florida’s felony disenfranchisement system. A

banner, front-page headline highlighted the study’s finding that returning citizens

are disproportionately Black. Id. ¶¶ 14, 88.

         B. The Public Discussion of the Effects of Amendment 4 Leading Up
            to the Election Centered on the Large Numbers of Individuals Who
            Would Benefit from Automatic Rights Restoration and Rarely
            Touched on LFOs

   93.       Mainstream and widespread media coverage of the Amendment 4

campaign estimated that it would restore voting rights to between 1.2 and 1.6 million

returning citizens in Florida. Id. ¶¶ 57 n.40, 85, 88 n.71, 117, 119, 122, 133 n.123,

142 n.129, 144 n.135, 192.




                                         42
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 43 of 253




   94.       There were 55 articles in ten major Florida newspapers that discussed

“felon voting” and contained explicit or implicit references to sentences from

October 1 through November 7 (the day after the election). Id. ¶ 11.

   95.       Twenty-five of the fifty-five articles explicitly stated people would be

eligible for rights restoration once they had “served” their prison sentence and any

sentence of parole or probation. Id. ¶ 62. Nineteen of the fifty-five articles described

Amendment 4 so generally that voters could have found that rights restoration was

conditioned only on completion of a prison sentence and any sentence of parole or

probation. Id. ¶ 64. Only fourteen suggested that rights restoration was conditioned

on payment of restitution, as well as completion of any term of incarceration or

supervision. Id. ¶ 63. And only two of the fifty-five articles contained any mention

of other forms of LFOs. Id. ¶¶ 27, 65.

          C. A Large Majority of Floridians Voted to End Permanent
             Disenfranchisement

   96.       The chief purpose of Amendment 4 was to end permanent

disenfranchisement and automatically restore voting rights to people with past

convictions. Advisory Op. to the Attorney Gen. Re: Voting Restoration Amendment,

215 So. 3d at 1208 (“[T]he chief purpose of the amendment is to automatically

restore voting rights to [certain] felony offenders . . . upon completion of all terms

of their sentence.”) (emphasis added).
                                          43
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 44 of 253




   97.        Amendment 4 provides that:

              (a) . . . Except as provided in subsection (b) of this section, any
              disqualification from voting arising from a felony conviction shall
              terminate and voting rights shall be restored upon completion of all
              terms of sentence including parole or probation.
              (b) No person convicted of murder or a felony sexual offense shall be
              qualified to vote until restoration of civil rights.

Fla. Const. art. VI, § 4.

   98.        On November 6, 2018, 5,148,926 Floridians—nearly 65 percent of the

electorate—voted for Amendment 4. See Fla. Const. art. VI, § 4(a); Voting

Restoration      Amendment       14-01,        Florida   Division   of   Elections,

https://dos.elections.myflorida.com/initiatives/initdetail.asp?account=64388&

seqnum=1. The passage of Amendment 4 was the largest expansion of the franchise

since the passage of the Voting Rights Act.

   IX.    SB7066 Was Enacted To Restrict the Number Of Individuals Who
          Would Qualify for Rights Restoration Under Amendment 4

          A. Prior To the Enactment of SB7066 Florida Officials Permitted the
             Registration of Returning Citizens with Outstanding LFOs

   99.        Amendment 4 went into effect on January 8, 2019.

   100.       Between January 8, 2019 and July 1, 2019, Defendants implemented

Amendment 4 as if it required only completion of incarceration, parole, and

probation; they did not require payment of LFOs as a condition of registering or

voting. See PX303 at 5–6 (12/17/18 Internal Briefing Paper) (containing no mention

                                          44
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 45 of 253




of LFOs in Amendment 4 implementation plan); PX622 (1/7/19 Email from Sarah

Revell) (confirming no change in registration process after Amendment 4); PX578

(3/4/19 Email from Sarah Revell); PX31 (6/7/19 Email from Maria Matthews)

(instructing SOEs to continue verifying “potentially ineligible registered voters” by

checking only whether the “person is still in prison or under supervision with the

DOC” without mention of LFOs); PX286 (St. Lucie County Amendment 4 FAQs);

PX28 (Osceola County Amendment 4 FAQs); PX25 at 74:22–75:19 (Arrington

Dep.) (confirming that prior to July 1 payment of LFOs “was not a requirement” and

“not something the Secretary of State said was required”); PX39 at 54:7–55:16

(Barton Dep.).

   101.      During that time, State Defendants did not inform election officials or

voters that Amendment 4 barred returning citizens with outstanding LFOs from

registering to vote and voting. PX808 (DOS Talking Points); PX522 (DOS Talking

Points); PX39 at 48:17–49:12 (Barton Dep.); PX484 at 1 (Miami-Dade County SOE

RFA Responses); PX485 at 1–2 (Indian River County SOE RFA Responses); PX486

at 1 (Duval County SOE RFA Responses); PX505 at 1 (Leon County SOE RFA

Responses). Defendants did not send denial of voter registration or removal notices

based on outstanding LFOs. PX569 (2/13/19 Email from Stephen Usztok)

(indicating that Leon County SOE invalidated felon matches “regardless of fine or

                                         45
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 46 of 253




fee status” and only preserved matches when individual was incarcerated or on

parole/probation); PX32 (6/18/19 Email from Maria Matthews).

   102.      During this time, Defendants approved the voter registration

applications submitted by several of the Individual Plaintiffs and many others

similarly situated, and accordingly at least some of those individuals voted in local

elections during the spring. See, e.g., PX3 ¶ 7 (Gruver Decl.); PX7 ¶ 4 (Ivey Decl.);

PX12 ¶ 21 (Tyson Decl.); PX13 ¶ 10 (McCoy Decl.); PX14 ¶ 10 (Singleton Decl.);

PX346 (1/10/19 Email from Paul Lux) (“I am not aware of any SOE in the State who

is refusing to accept registration forms from previously ineligible applicants.”);

PX578 (3/4/19 Email from Sarah Revell).

   103.      In communications with their constituents, several legislators—

including sponsors of SB7066—expressed confusion as to whether Amendment 4

required payment of LFOs. See, e.g., PX332 (Compilation of Legislators’ Responses

to Constituent Emails); PX879 (12/12/18 Brandes Memorandum) (questioning

whether rights are restored “at the end of the sentence or after restitution has been

repaid?”).

   104.      Based on the text of Amendment 4 and the actions already being taken

by the Supervisors of Elections prior to the 2019 legislative session, multiple parties

informed the legislature and Secretary of State that Amendment 4 was self-executing

                                          46
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 47 of 253




and the Secretary of State only needed to provide administrative guidance to

properly administer the new law. See, e.g., Letter from Desmond Meade et al. to Fla.

Secretary of State (Dec. 13, 2018), https://www.aclufl.org/sites/default/files/

guidance_letter_to_secretary_of_state_regarding_a4_implementation.pdf;       PX817

(3/11/19 FRRC et al. Letter); PX381 (4/8/19 ACLU Florida Written Testimony);

PX888 & PX889 (4/22/19 Email and NAACP Letter); DX85 & DX86 (4/30/19

Email and NAACP Letter); see also PX333 (Compilation of Constituents’ Emails to

Legislators). Some legislators also acknowledged that Amendment 4 was self-

executing. See, e.g., PX307 at 3:10–3:11 (4/23/19 Florida Senate Rules Committee

Hearing).

   105.     Nevertheless, the Florida House and Senate pressed on with hearings

related to SB7066 and its predecessor bills House Bill 7089 (“HB7089”) and Senate

Bill 7086 (“SB7086”), claiming that they needed to enact implementing legislation.

See, e.g., PX158 (4/23/19 Florida House Hearing) (also available at

https://www.myfloridahouse.gov/VideoPlayer.             aspx?eventID=2443575804

_2019041264); PX163 (5/2/19 Florida Senate Hearing); PX893 ¶¶ 38, 69, 75, 107

(Kousser Report).




                                        47
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 48 of 253




          B. Prior to and During the 2019 Legislative Session, Legislators Were
             Aware That an LFO Requirement Would Be Difficult If Not
             Impossible to Implement

   106.     In October 2016, the Financial Impact Estimating Conference

(“FIEC”) 2 conducted an analysis of Amendment 4’s anticipated impact, which

included testimony from Amendment 4 proponents, the Secretary of State, county

election supervisors, the Office of Economic and Demographic Research, the

Department of Corrections, the Department of Law Enforcement, the Executive

Office of Clemency, and the Commission on Offender Review. See Financial

Impact Estimating Conference: Public Workshop, The Florida Channel (Oct. 5,

2016),     https://thefloridachannel.org/videos/10516-financial-impact-estimating-

conference-public-workshop-voter-restoration-amendment         (“Oct.    5    FIEC

Conference”); Financial Impact Estimating Conference: Principals’ Workshop, The

Florida Channel (Oct. 17, 2016), https://thefloridachannel.org/videos/101716-

financial-impact-estimating-conference-principals-workshop-voter-restoration-

amendment (“Oct. 17 FIEC Conference”); PX893 ¶ 47.




      2
             The FIEC is an interagency group charged with determining the
prospective costs of measures to state and local governmental bodies of measures
before the initiatives are voted on by the public and is known as the “research arm”
of the Legislature. PX893 ¶ 46; see Fla. Stat. § 100.371(13).

                                        48
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 49 of 253




   107.      The FIEC hearings on Amendment 4 examined the availability of

information on payments of restitution, fines, and fees—who collected it, how

returning citizens and election officials could access it, and what problems could be

anticipated if payment of some or all LFOs were required before someone were

allowed to vote under Amendment 4. PX893 ¶ 48. Florida state officials testified

that there was no central data repository on LFOs. Id. ¶ 48, 169–70; Oct. 17

Conference at 0:15–0:16 (statement of Matt Hasbrouck); Oct. 5 FIEC Conference at

1:54–1:55 (statement of Jose Diez-Arguelles). The hearings also revealed that there

was no agency or database that could verify federal and out-of-state felony

convictions. Oct. 5 FIEC Conference at 1:09–1:12 (colloquy between Amy Baker

and Julia McCall); PX893 ¶¶ 169–70.

   108.      The Secretary of State and the Office of Economic and Demographic

Research must publish FIEC reports and materials online. Fla. Stat. §

100.371(13)(e)(3)–(5). Two of the four principals of the FIEC conference must be a

staff member from the Florida House of Representatives and a staff member of the

Florida Senate. Fla. Stat. § 100.371(13)(c)(1).

   109.      The Staff Director for the Senate Committee on Criminal Justice

obtained a copy of the full FIEC Report on Amendment 4 and an executive summary.

PX871 (3/25/19 Email from Lauren Jones); PX872 (Summary of Initiative Financial

                                         49
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 50 of 253




Information Statement Voting Restoration Amendment). In that report, the FIEC

determined that Amendment 4’s phrase “terms of sentences” was “unclear.” PX872

at 1.

   110.      During the legislative and public debates leading up to the passage of

SB7066, individuals and Florida agencies repeatedly alerted the Florida legislature

of the fact that there was no single authority in state or county governments that was

tasked with pulling together all of the necessary information to determine LFOs.

PX158 at 7:04–7:05 (4/23/19 Florida House Hearing) (colloquy between Reps.

Driskell and Grant); PX893 ¶¶ 171–173, 181. Representative Grant, sponsor of

SB7066’s predecessor in the House, acknowledged that: “the State of Florida

nowhere keeps a discrete data element that documents whether or not somebody

completed the term of their sentence.” PX158 at 6:02–6:03.

   111.      On February 14, 2019, the House heard from agencies and individuals

about financial obligations as they related to returning citizens. This included

statements from Lee Adams, Chief of the Florida Department of Correction’s

(“FDOC”) Bureau of Admission and Release, that FDOC in many cases “ha[s] no

way of knowing” if an individual has not completed her financial obligation after

termination of supervision. PX161 at 1:18 (2/14/19 Florida House Joint Meeting of

Criminal Justice Subcommittee and Judiciary Committee); PX893 ¶ 171. Carolyn

                                         50
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 51 of 253




Timmann, Martin County Clerk of Court, testified that county clerks have

limitations in what data they have on returning citizens, explaining that county clerks

do not have restitution information in a majority of cases. PX161 at 00:29, 00:54;

PX893 ¶ 171. A few weeks later, on April 23, 2019, in response to questions about

where a returning citizen can go to find if they are eligible, Representative Grant

stated that “[t]here is no stakeholder in the State of Florida that can serve as a source

of truth that somebody completed all terms of their sentence.” PX158 at 7:04; PX893

¶ 172. During that same hearing, Representative Grant also stated that he was “a bit

embarrassed” because he did not realize before that there is “no process” and “no

database in the State of Florida that contains . . .the [information]” on whether

someone would be eligible to vote with an LFO. PX158 at 6:02 (colloquy between

Reps. Grieco and Grant); PX893 ¶ 172.

   112.      Election officials also sounded the alarm that verifying LFOs would be

all but impossible with existing state resources. PX383 at 5 (Department of State

Draft Bill Analysis of SB7086) (noting that “no single source exists . . . about

whether and when a person has completed his or her sentence”); PX509 at 1 (4/2/19

Email from Maria Matthews); PX399 (4/24/19 Email from Paul Lux)

(“[Supervisors] simply do not have the resources or access to proper information to




                                           51
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 52 of 253




make those determinations without a substantial investment in our infrastructures

and information networks.”).

   113.      A Bill Analysis and Fiscal Impact Statement prepared by the Senate

Rules Committee staff predicted that SB7066 would require (but did not provide)

significant funding, information technology resources, and staff capacity that the

Department of State did not have. PX313 at 27 (4/22/19 Bill Analysis and Fiscal

Impact Statement). The Legislature contemplated creating a “clearinghouse or

centralized location for all the relevant data” to verify returning citizens’ eligibility

but rejected the idea because it was “very costly” and “may not be necessary” in

light of the “relationship” between the Department of State and other agencies.

PX365 at 6 (FAQs for SPB 7086). The Legislature also refrained from giving the

Department of State rulemaking authority in the area of rights restoration. PX389

(4/19/19 Email from Ryan Cox); PX390 (Draft Amendment to SB7086).

   114.      Legislators therefore knew that an LFO requirement would make it

practically impossible for Florida officials, voters, and voter registration

organizations to know who is and who is not eligible to register and vote under

SB7066. PX893 ¶¶ 171–173, 181; see also PX904 at 60:7–9 (Kousser Dep.)

   115.      Because the Legislature also knew that any LFO requirement would

disproportionately impact Black returning citizens, see infra, it knew that any

                                           52
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 53 of 253




increased bureaucratic complexities would disproportionately harm Black returning

citizens. Id. at 60:10–15.

          C. Legislators Intentionally Chose to Define “Completion of All
             Terms of Sentence” in the Most Restrictive Manner and Ignored
             Warnings that Doing So Would Disproportionately Impact Black
             Floridians

   116.      The two bills that eventually became the relevant LFO provisions in

SB7066 were HB7089 and SB7086. PX893 ¶ 8 (Kousser Report).

   117.      HB7089 originated in the Criminal Justice Subcommittee of the House

Judiciary Committee, chaired by Representative Grant. PX161 at 0:14 (2/14/19

Florida House Joint Meeting of Criminal Justice Subcommittee and Judiciary

Committee); PX893 ¶ 149. SB7086 was sponsored by Senator Brandes who served

as the Vice Chair of the Senate Criminal Justice Committee. PX893 ¶ 149.

   118.      Given the work of the Criminal Justice Committees, its members were

aware of the racial makeup of returning citizens and the economic barriers they face

in reentry. Id ¶ 30. It was widely reported that prior to Amendment 4, Black

Floridians were disproportionately impacted by Florida’s practice of permanent

disenfranchisement for people convicted of a felony, under which 23 percent of

Black voting age Floridians were barred from voting. Id. ¶ 192.

   119.      Senator Brandes was the principal sponsor of the First Step Act, a bill

passed during the same session, which was intended to reduce the state’s prison
                                        53
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 54 of 253




population and involved a discussion of the racial demographics of Florida’s prison

population. Id. ¶ 149.

   120.      During the House and Senate hearings on HB7089 and SB7086,

legislators were informed about the expected results of imposing an LFO

requirement in order to vote, including by:

                   a)    Returning citizens, who testified that an LFO requirement
                   would permanently disenfranchise them based on their inability
                   to pay. Voting Rights Restoration Act: Hearing on S.B. 7086
                   Before the S. Comm. on the Judiciary at 0:45:45–0:50:23 (Mar.
                   25, 2019), http://www.flsenate.gov/media/videoplayer?EventID
                   =2443575804_2019031354&Redirect=true (“Mar. 25 Senate
                   Hearing”); PX893 ¶ 73.

                   b)     The Florida State Conference of the NAACP, which
                   submitted six letters detailing the harmful effects the bill would
                   have on Black returning citizens. See ECF 286-10 at 25:20–
                   26:18, 28:12–29:15 (Ellison Dep.); PX875 (4/3/19 NAACP
                   Letter); PX888 & PX889 (4/22/19 Email and NAACP Letter);
                   DX85 & DX86 at 2 (4/30/19 Email and NAACP Letter). One of
                   these letters informed the legislature that the bill would
                   “reproduce a two-tiered level of citizenship” that “will
                   disproportionately impact low-income and racial minority
                   returning citizens” and highlighted the economic barriers that
                   returning citizens face due in part to “collateral consequences
                   that serve as barriers to basic necessities, including employment
                   and housing.” PX889 at 2, 4–5; see also ECF 286-10 at 25:20–
                   26:18; 28:12–29:15.

                   c)     Florida’s Public Defender Association, which submitted a
                   position paper reminding the legislature that “fees, court costs,
                   and surcharges that are not part of a sentence or a condition of
                   probation should not be required.” PX350 at 1.


                                        54
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 55 of 253




                   d)     Law Enforcement Leaders, a national coalition of current
                   and former law enforcement officials, which submitted a letter to
                   the legislature in opposition to the bills opposing an LFO
                   requirement because it would “add no public safety value” and
                   “effectively disenfranchise thousands of nonviolent offenders
                   with financial obligations that they will never be able to pay due
                   to poverty and those with too large of financial obligations –
                   usually from nonviolent property crimes – that they will never be
                   able to pay off in their lifetime.” PX398 at 2.

                   e)     Individual advocates, such as Neil Volz the political
                   director of the FRRC, who testified that his group opposed the
                   bill because it “[would] restrict the ability to vote for thousands
                   of Floridians, especially people who are poor, especially people
                   of color.” Voting Rights Restoration Act: Hearing on H.B. 7089
                   Before the H. Criminal Justice Subcomm. of Judiciary Comm. at
                   1:11–1:14 (Mar. 19, 2019), https://www.myfloridahouse.gov
                   /VideoPlayer.aspx?eventID=2443575804_2019031246
                   (remarks of Neil Volz) (“Mar. 19 House Hearing”); PX893
                   ¶ 157.

   121.      Other legislators also noted that an LFO requirement would

disproportionately harm Black returning citizens and their families. PX893 ¶¶ 87,

90, 150, 157, 160–161, 193. Some of the specific statements by legislators include:

            a) Representative Adam Hattersley who argued that the bill was
               “targeting the poor . . . and targeting minorities . . .”, Mar. 19 House
               Hearing at 1:46–1:47; PX893 ¶ 157;

            b) Representative James Bush, a Black legislator, who warned that the
               contemplated bill might violate constitutional protections of voters
               of color, Mar. 19 House Hearing at 1:58–2:16; PX893 ¶ 157;

            c) Representative Anna Eskamani who expressed concern that the bill
               would prevent minimum wage workers from having their voting
               rights restored as intended by Amendment 4, PX154 at 3:45 (5/3/19
               Florida       House       Session)    (also     available       at
                                         55
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 56 of 253




                https://www.myfloridahouse.gov/VideoPlayer.aspx?eventID=
                2443575804_2019051002) (colloquy between Rep. Eskamani and
                Rep. Grant); PX893 ¶ 150; and

             d) Representative Shevrin D. Jones who warned his colleagues during
                floor debate that 83 percent of fines are never paid back and over 60
                percent of those fines that are never paid back are from Black
                returning citizens. PX158 at 7:20–7:22 (4/23/19 Florida House
                Hearing) (colloquy between Reps. Jones and Grant); PX893 ¶ 160.

   122.      In addition, in the House on the last day of session, Representative

Dotie Joseph explained to her colleagues the history of felony disenfranchisement,

voter suppression against Black voters, and the racial disparities defining the Florida

criminal justice system:

                    The reality is that the policy decision to disenfranchise felons

             was one of the tools that was used by this legislature back in the 1800s

             to keep African-Americans from exercising their right to vote . . . .

             Enforcement of those Black Codes were so effective that by the 1870s

             and 1880s, more than 95% of the convicts in the state of Florida were

             Black. That was not the case before. Legislator William J. Purman

             reportedly bragged about the policies that had kept Florida from

             becoming ‘nigger-ized.’ Of those racially motivated disenfranchising

             laws, removing a felon’s right to vote was one of the most effective of

             those. . . . Florida’s felon population [tends to be] overrepresented by

             black and brown people who are, in many cases, the victims of a
                                     56
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 57 of 253




            criminal justice system that disproportionally targets, arrests, charges,

            prosecutes, convicts, and sentences people of color at a higher rate

            based on no other factor, [other] than their race.


                   PX154 at 4:11–4:21 (5/3/19 Florida House Session); PX893 ¶

            163.


   123.     Despite such warnings, the sponsors of SB7066, HB7089, and SB7086

refused to empirically study or determine how many people would be

disenfranchised on account of any legislation. PX893 ¶¶ 147, 157, 202. In the House,

Representative Grant said that he did not know or care how many people would be

disenfranchised if the legislation passed: “I was asked, have I done a study to know

how many people are impacted by this. I said no. They said, are you willing to take

a study. I said no. And here’s why. I’m happy to review when we’re done, members.

But members, I don’t want to know the impact of this. Because it’s irrelevant.”

PX309 at 3:57–4:02 (4/4/19 Florida House State Affairs Committee Hearing)

(remarks of Rep. Grant); PX893 ¶ 202.

   124.     As a trained lawyer, an elected official working on election law, and

having repeatedly cited voting cases from federal circuits during the legislative

session, Representative Grant knew that there may be potential litigation

surrounding SB7066 and likely was aware of the decision in the North Carolina
                                    57
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 58 of 253




photo ID case, N.C. State Conference of NAACP v. McCrory, 831 F.3d 204, 226 (4th

Cir. 2016). PX904 at 210:10–23 (Kousser Dep.). In McCrory, the North Carolina

legislature explicitly requested and reviewed race data, which, among other factors,

the Fourth Circuit found supported a finding that the legislature targeted Black voters

with surgical precision. PX904 at 210:24–211:1–3; McCrory, 831 F.3d at 230

(holding that North Carolina acted with discriminatory purpose in targeting Black

voters with “surgical precision” based, in part, on the General Assembly’s request

for and receipt of race data that showed that Black voters would be

disproportionately impacted by the proposed legislation’s restrictions on certain

voter resources). Had Representative Grant requested race data on the impact of

SB7066, he would have had to justify his vote in favor of SB7066 despite its negative

racial impact, which would have made it difficult to sustain. PX904 at 211:4–12.

   125.      The legislature was also aware—and Rep. Grant conceded—that

Florida residents with out-of-state or federal convictions could not seek waivers and

that judges were not required to waive LFOs of people who were unable to pay those

LFOs. PX154 at 2:56 (5/3/19 Florida House Session) (colloquy between Rep. Grant

and Rep. Gottlieb concerning out-of-state convictions); id. at 3:19–3:20 (Rep. Grant

recognizing that courts were not required to have community service programs); id.

at 4:06 (remarks of Rep. Geller on waiving LFOs after conversion to civil liens);

                                          58
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 59 of 253




PX163 at 6:30 (5/2/19 Florida Senate Hearing) (Sen. Brandes admitting that the bill

set no standards for judges in waiving); PX893 ¶ 166, n.166.

   126.      Although the proponents of HB7089 and SB7086 claimed to be

implementing the will of the voters who passed Amendment 4, during the legislative

session, the legislature did not act as if constrained by the language of Amendment

4. Numerous representatives and senators proposed different versions of

implementing legislation with different amendments. For example, acknowledging

that clemency rules did not require payment of court costs and fees for civil rights

to be restored, 3 Rep. Grant advocated for a higher standard than the clemency

process or status quo. Mar. 19 House Hearing at 2:29:28; PX893 ¶ 68. The original

version of HB7089 introduced by Representative Grant required payment not only

of all restitution, fines, and fees associated with a person’s felony conviction, but

also the costs of drug tests during probation and expenses related to a felony

conviction. Id. ¶ 70.

   127.      The asserted purpose of SB7066 itself is to define the terms of one’s

criminal sentence. Rep. James Grant, the House bill’s sponsor, referred to “fines,




      3
              As of January 21, 2020, clemency rules no longer require payment of
restitution to apply. Op. at 27 n.9.

                                         59
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 60 of 253




fees, [and] court costs” in a hearing as “punishment for a crime.” PX309 at 2:58

(4/4/19 Florida House State Affairs Committee Hearing). A failed amendment to the

House bill would have allowed Floridians eligible to vote under Amendment 4 but

for outstanding LFOs to get on a payment plan and be eligible to register upon receipt

of their first payment, thus “end[ing] a purgatory of sub-citizenship.” See PX158 at

7:56:00–8:05:40 (4/23/19 Florida House Hearing). In opposing the amendment,

Rep. Grant called the amendment “an affront to Florida voters” and noted that for

criminal defendants who must pay off restitution before being eligible to register to

vote under SB7066, “this person isn’t being punished because they’re poor, this

person is being punished because they caused that amount of damage.” Id.

   128.      Legislators debated various alternatives in structing its implementation

of both the term “completion” and the scope of “terms of sentence.” Other House

and Senate members proposed amendments to each bill that would have lessened the

restrictive, punitive, and discriminatory impacts of the proposed legislation. See,

e.g., Mar. 25 Senate Hearing at 0:44:01–0:44:20, 0:55:40; PX163 at 7:50–8:14

(5/2/19 Florida Senate Hearing); PX158 at 7:59–8:05 (4/23/19 Florida House

Hearing) (debate between Reps. Jenne, Jacquet, Masullo, and Grant); PX893 ¶¶ 73–

74, 180, 212.




                                         60
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 61 of 253




   129.      Representative McGhee proposed an amendment that would have

removed the requirement to pay all LFOs. PX158 at 8:21–8:22 (4/23/19 Florida

House Hearing) (Amendment 709273). His amendment failed. Id.

   130.      Senators Randolph Bracy and Perry Thurston proposed amendments to

exclude the payment of restitution that had been converted to civil liens as

requirement for rights restoration. Mar. 25 Senate Hearing at 0:44–0:45

(Amendment 776780); PX408 (Amendment 110742); PX893 ¶ 180. These

amendments failed. Id.

   131.      Representative Evan Jenne proposed an amendment to allow returning

citizens to have their rights restored if they had set up a payment plan to satisfy

restitution, fines, and fees. PX307 at 7:59–8:05 (4/23/19 Florida House Hearing)

(Amendment 583329) (debate between Reps. Jenne, Jacquet, Masullo, and Grant);

PX893 ¶ 212. He explained to his legislative colleagues that courts in many areas of

the state currently set up such payment plans. PX893 ¶ 212. His amendment failed.

Id. ¶ 213.

   132.      Senator Brandes successfully amended SB7086 to allow returning

citizens to vote if their fines and fees had been converted to civil liens, but this

language did not make it into SB7066. Amendment 703932 to S.B. 7086 (Fla. 2019),

https://www.flsenate.gov/Session/Bill/2019/7086/Amendment/703932/PDF;

                                        61
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 62 of 253




PX893 ¶ 72. Senator Bracy went a step further to amend SB7086 to allow returning

citizens to vote if any LFOs, including restitution, had been converted to civil liens.

Mar. 25 Senate Hearing at 0:44–0:55 (Amendment 776780); PX893 ¶ 73. His

amendment failed. Id.

   133.      The amendments excluding LFOs that had been converted to civil liens

were requested by advocates. Mar. 25 Senate Hearing at 0:45:45–0:50:23 (remarks

of Cecile Scoon), 1:09:40 (statement of Kirk Bailey); PX893 ¶ 73.

   134.      Courts often convert financial obligations to civil liens in cases where

defendants cannot afford to pay the amount being assessed. See ECF 207 at 7, 22;

see also Jones, 950 F.3d at 803; Fla. Stat. § 960.29 (recognizing that civil restitution

liens “rest[] upon the principle of remediation and not punishment,” and serve the

goal of “fully compensating crime victims, the state, and its local subdivisions”);

PX309 at 3:08 (4/4/19 Florida House State Affairs Committee Hearing); PX277

at 7–10 (Stanford Blake Decl.); PX306 at 1:00:45–1:00:55 (4/24/19 Florida House

Session).

   135.      The civil lien procedure exists to avoid the inappropriate and

unconstitutional punishment of poverty. See H.R. Staff Analysis, H.B. 1381, Reg.




                                          62
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 63 of 253




Sess. (Fla. 1998)4 (citing Coxon v. State, 365 So.2d 1067 (Fla. Dist. Ct. App. 1979));

see also Hewett v. State, 613 So.2d 1305, 1306 (Fla. 1993); PX277 ¶¶ 7–10.

   136.      Conversion of an LFO to a civil obligation takes the LFO out of the

criminal justice system. PX277 at 7–10; PX306 at 1:00:45–1:00:55 (4/24/19 Florida

House Session); PX206 (1/24/19 Email from Nassau County Clerk) (describing

criminal cases as closed once LFOs are converted to a civil lien).

   137.      Due to the high number of citizens, particularly Black citizens, who had

their LFOs converted to civil liens there was extensive debate, legislative testimony,

and advocacy presented on the provision requiring payment of LFOs converted to

civil liens as a condition of rights restoration. Mar. 19 House Hearing at 0:41, 1:56–

1:57; Mar. 25 Senate Hearing at 44:01–44:20, 45:45–50:23 (remarks of Cecile

Scoon), 109:40 (statement of Kirk Bailey); PX893 ¶¶ 71, 73.

   138.      On May 2, 2019, the penultimate day of the legislative session, Senator

Brandes introduced a new strike-all amendment to an entirely separate Senate

elections bill—SB7066. PX893 ¶¶ 75, 205; PX163 at 7:50–8:14 (5/2/19 Florida

Senate Hearing). This unusual move prevented amendments in the House, deprived




      4
      Available at http://www.flsenate.gov/Session/Bill/1998/1381/Analyses/
19981381HCP_hb01381S1.CP.pdf.

                                         63
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 64 of 253




opportunity for further debate, and stopped public interest groups from organizing

or protesting. Id. ¶ 205.

   139.      This new bill, SB7066, did not include any of the above amendments

and instead incorporated the most restrictive possible iteration of SB7086 and

HB7089, requiring payment of all fines, fees, costs, and restitution imposed at the

time of sentencing before a returning citizen could register or vote. PX34 (Text of

SB7066 as Enacted); PX893 ¶ 191. It did not include an exception for LFOs

converted to civil liens. Id.

   140.      Senator Brandes noted, during a colloquy with Senator Jason Pizzo, that

he agreed that the previous three different versions of the bill—which included the

above ameliorative amendments—comported with the “will of the electorate,” even

though each bill set different requirements for paying LFOs before a returning

citizen could have his or her voting rights restored. PX163 at 6:36–6:38 (5/2/19

Florida Senate Hearing); PX893 ¶ 190.

   141.      Following limited debate on the last day of the legislative session, the

House and Senate passed SB7066 strictly along party lines, with only Republicans

voting in favor and Democrats voting against. PX163 at 7:50–8:14 (5/2/19 Florida

Senate Hearing); PX154 at 4:54 (5/3/19 Florida House Session); PX893 ¶ 162.




                                         64
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 65 of 253




   X.     SB7066 Denies Rights Restoration to Otherwise Eligible Floridians
          Solely on the Basis of Their Outstanding LFOs

   142.      On June 28, 2019, Defendant Governor DeSantis signed SB7066 into

law. PX430 (6/28/19 Letter from Gov. DeSantis to SOS Lee Transmitting SB7066).

   143.      SB7066 requires returning citizens to pay all LFOs “specifically

ordered by the court as part of the sentence” before their voting rights are restored.

Fla. Stat. § 98.0751(2)(a)(5)(c).

   144.      SB7066 defines “completion of all terms of sentence” to require

completion of any portion of sentence contained in the “four corners of the

sentencing document,” Fla. Stat. § 98.0751(2), including payment of restitution,

fines, court fees, and costs, regardless of a person’s ability to make payment, Fla.

Stat. § 98.0751(2)(a)(5).

   145.      SB7066 states that the LFO requirement can be met in one of three

ways: (1) actual payment of all covered LFOs in full, (2) termination of the

obligation “[u]pon the payee’s approval” either in open court or through a notarized

consent, or (3) completion of community service hours “if the court, unless

otherwise prohibited by law or the State Constitution, converts the financial

obligation to community service.” Id. § 98.0751(2)(a)(5)(e).

   146.      SB7066 provides no standard or guidance to courts or state agencies

acting as payees on whether to approve termination of LFOs. It also provides no
                                         65
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 66 of 253




mechanism for approval to terminate an obligation if a payee is unavailable or non-

responsive or if a court has converted those financial obligations to a civil judgment.

   147.      SB7066 gives third-party payees, including, for example, insurance

companies, for-profit debt collection agencies, and private individuals, absolute

discretion to grant or deny a person’s request for approval to terminate LFOs, for

any reason or no reason. Id. § 98.0751(2)(a)(5)(e)(II).

   148.      The alternatives to full payment outlined in SB7066 that may be granted

by a Florida court—termination of a debt as payee or conversion to community

service—are subject to the courts’ complete discretion. Courts are under no

obligation to modify sentences or terminate LFO requirements as a payee. Nor are

courts under any obligation to convert LFOs into community service, even if a court

finds that an individual has no ability to pay. See id. § 98.0751(2)(a)(5)(e)(III);

§ 938.30(2). There is no mechanism for individuals with out-of-state or federal

convictions to have their LFOs terminated or converted to community service by a

Florida court.

   149.      Conversion to community service has been rare in practice in Florida.

The Florida Clerks of Court found in 2008 that “only 16 of 67 counties reported

converting any mandatory LFOs imposed in felony cases to community service,”

and “[o]f those 16 that did report using community service, 10 converted less than

                                          66
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 67 of 253




$3,000 of mandatory LFOs to community service in one year.” PX155 at 23

(Brennan Center Report on Florida Criminal Justice Fees).

   150.      According to the 2018 annual report by the Florida Court Clerks &

Comptrollers, the circuit criminal courts in charge of felony cases assessed over

$264 million in LFOs, not including restitution, in the 2017-2018 fiscal year alone.

Of that sum, just over $1 million was converted to community service. This included

0.5 percent of mandatory fines, court costs, and penalties, and 0.9 percent of

discretionary fines, court costs, and penalties assessed that year. None of the assessed

$51,579,063 in fees, service charges, and costs was converted to community service.

Florida Court Clerks & Comptrollers, 2018 Annual Assessments and Collections

Report,    Statewide     Summary       –    Circuit    Criminal     at    10    (2018),

https://finesandfeesjusticecenter.org/content/uploads/2019/01/2018-Annual-

Assessments-and-Collections-Report.pdf; PX156. Fees are mandatory LFOs over

which judges and clerks have little ability to waive or reduce amounts owed. PX298

at 6 (2019 OPAGGA Report). Indeed, a wide variety of additional LFOs may be

ineligible for conversion community service: restitution, restitution surcharges,

indigence application fees, partial payment fees, affidavit charges, and incarceration

fees. See, e.g., PX188 at 29 (Alachua County Criminal Division Business Rules).




                                           67
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 68 of 253




   151.      If an LFO is converted to community service, clerks’ offices treat the

obligation as unsatisfied until all community service hours have been completed,

with the amount of the financial obligation reduced at a low hourly wage rate, which

varies by county. See Fla. Stat. §§ 938.30(2), 318(8)(b); PX276 at 63:17–64:17

(Timmann Dep.); ECF 204 at 89:19–90:06 (Prelim. Inj. Hr’g Tr.) (Shannon Cash-

Russell Testimony). Thus, “the prospect of satisfying financial obligations in this

way is often wholly illusory.” ECF 207 at 39.

   152.      If an LFO remains unpaid after 90 days of assessment, clerks are

required by state law to refer amounts uncollected to a private attorney or collection

agent. Fla. Stat. § 28.246(6); see also PX298 at 7 (2019 OPAGGA Report). State

law also permits that private collection agent hired by a court clerk to add up to a 40

percent surcharge on the amount it collects from delinquent payments. Fla. Stat.

§ 28.246(6); see also PX155 at 22; PX298 at 7; PX134 at 107 (Leon County Notice

of Failure to Contact and Pay). Referral to private collection agencies makes it even

more difficult to pay an outstanding LFO. Errors by the collection agency, such as

incorrectly seeking LFOs that have been voided by the court, cannot be appealed

and resolved directly with the court. PX155 at 22. County clerks may also defer to

for-profit collection agencies to negotiate or settle LFOs to maximize collections,

again making it difficult to seek termination of the obligation from the court. See

                                          68
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 69 of 253




PX204 & PX205 (Penn Credit Collection Services Agreement with Walton County

and Settlement Services). Failure to pay upon referral to a collections agency may

also result in suspension of the returning citizen’s driver’s license, which further

impedes a person’s ability to pay. PX155 at 21–22; PX134.

   XI.    The State of Florida Uses Revenue Generated from Payment of LFOs
          to Fund Its Criminal Justice System and Other State Functions.

          A. LFOs are Designed to Fund Florida’s Government

   153.      LFOs—including restitution, fines, fees and costs—are forced

contributions designed to produce revenue for Florida in substantial quantities. See

Fla. Stat. §§ 775.083(1), 142.01, 775.089(1)(a)(2), 960.17, 960.21, 215.20; see also

PX295 (Distribution Schedule of Court-Related Filing Fees, Service Charges, Costs

and Fines); PX298 (OPPAGA Report); PX155 at 5 (Brennan Center Report) (“From

1996 through 2007, the Florida Legislature created or authorized more than 20 new

categories of . . . surcharges, fees, and other monetary obligations . . . related to

criminal cases and violations.”); ECF 207 at 20 (Order Denying Mot. to Dismiss or

Abstain and Granting a PI) (“Quite apart from a sentencing judge’s decision about

the proper punishment for a given felony—punishment that may include a fine—

Florida law requires the judge to impose fees whose primary purpose is to raise

revenue, sometimes for a specific purpose.”); PX156 at 9 (FCCC 2018 Annual

Assessments and Collections Report) (showing that between October 1, 2017 and

                                         69
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 70 of 253




September 30, 2018, $609,466,492 in fines, court costs, and other monetary

penalties were assessed, and $454,522,230 in fees, service charges, and

costs were assessed).

   154.      Florida’s constitution requires the State’s courts to be self-funding

through the imposition of fees and costs. See Fla. Const. art. V, § 14. State

prosecutors’ offices similarly rely on LFOs for funding. PX477 at 1.

   155.      Legislators were aware of the nature of LFOs as revenue generators

when they enacted SB7066. See PX330 (12/18/18 Email from Sen. Jason Pizzo)

(directing Clerk to treat any LFO income resulting from SB7066 as “found money”);

PX844 at 1–2 (Memorandum from Sen. Jeff Brandes) (seeking research on potential

methods “for funding the courts rather than utilizing adequate and appropriate filing

fees for judicial proceedings and service charges and costs, including, in part, the

fines, fees, and costs imposed at the conclusion of a criminal case”); PX745 at 11

(House of Representatives Staff Analysis, PCB CRJ 19-03) (describing types of

LFOs and their purposes).

   156.      Florida law requires a sentencing judge to impose fees whose primary

purpose is to raise revenue, sometimes for a specific purpose. ECF 207 at 20; see

also PX382 at 1 (Financial Impact Estimating Conference Memo) (predicting that if

“terms of sentence” does not include “payment of court-ordered restitution, fines,

                                         70
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 71 of 253




and court costs . . . there will be a potential loss of revenues” and, if they

are included, “it will result in additional revenues to state and local governments”).

   157.      In order to implement that funding system, Florida’s legislature has

required the State Department of Revenue to maintain a Clerks of the Court Trust

Fund. Fla. Stat. § 213.131. Ninety percent “of all court related fines, fees, service

charges, and costs collected by court clerks must be deposited” into that fund. PX155

at 9 (Brennan Center Report).

   158.      Florida law also requires each clerk to establish a “fine and forfeiture

fund,” into which the clerks must deposit a variety of revenue streams, including

criminal fines, court costs, and “[a]ll other revenues received by the clerk as revenue

authorized by law to be retained by the clerk.” Fla. Stat. § 142.01.

   159.      The clerks must use these monies to fund all of their “court-related

functions.” Fla. Stat. § 28.37(1) (citing Fla. Const. art. V, § 14(b)); see also PX505

at 5 (Def. Earley’s Responses to Pls. First RFAs) (stating that “the primary sources

of funding for the Florida offices of the clerks of the circuit and county courts

performing court-related functions are filing fees for judicial proceedings, services

charges, and costs for performing court-related functions, which include mandatory

court costs for defendants”).




                                          71
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 72 of 253




   160.        However, the Florida legislature has also provided for the use of all

types of LFOs—costs, fees, fines, and restitution—to fund the government more

generally. See PX155 at 8 (Brennan Center Report) (Fla. Legislature has “created

LFOs to cover state functions wholly unrelated to the underlying offense”); PX505

at 6 (Def. Earley’s Responses to Pls. First RFAs) (admitting that “some of the

revenue generated by LFOs goes to the State’s General Revenue Fund”); see also

PX892 at 17 n.7 (Burch Report); Matthew Menendez, Michael F. Crowley, Lauren-

Brooke Eisen, and Noah Atchison, The Steep Costs of Criminal Justice Fees and

Fines,    Brennan       Center    for    Justice   1,    27    (Nov.     21,    2019),

https://www.brennancenter.org/sites/default/files/2019-11/2019_10_Fees%26Fines

_Final5.pdf.

   161.        First, a $225 court cost is imposed on every person pleading guilty or

nolo contendere to, or being found guilty of a felony, and $25 of that cost is remitted

to the State’s General Revenue Fund. Fla. Stat. § 938.05.

   162.        Second, under Florida statute, clerks of the court must distribute “the

cumulative excess of all fines, fees, service charges, and costs retained by the clerks

of the court” to the Florida Department of Revenue for distribution. Fla. Stat. §

28.37(3)(a); see also PX298 at 6 (OPPAGA Report). This excess becomes part of




                                          72
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 73 of 253




the General Revenue Fund and is used to fund other areas of state government,

including those unrelated to criminal justice.

   163.      Third, some LFOs are remitted to other state trust funds from which the

State then deducts an eight percent service charge for deposit in the General Revenue

Fund. Fla. Stat. § 215.20(1); see also PX295 at 43–64 (2019 Distribution Schedule

of Court-Related Filing Fees, Service Charges, Costs and Fines). For example:

             a) A 5 percent surcharge on every fine charged for a felony offense is
                deposited in the Crimes Compensation Trust Fund. Fla. Stat. §
                938.04.

             b) A $50 court cost is imposed on every person pleading guilty or nolo
                contendere to, or being convicted of, any crime, of which $49 is
                remitted to the Crimes Compensation Trust Fund and the remaining
                $1 is retained by the Clerk. Fla. Stat. § 938.03.

             c) The $50 application fee charged to everyone that applies for a public
                defender is deposited in the Indigent Criminal Defense Trust Fund,
                except that the clerks may retain 2 percent of the fees, $0.20 of
                which they must remit to the General Revenue Fund. Fla. Stat. §
                27.52(1)(d).

   164.      In some circumstances, restitution is paid directly into the Crimes

Compensation Trust Fund. Fla. Stat. §§ 775.089(1)(a), 960.17. The purpose of the

Crimes Compensation Trust Fund is to provide “for the payment of all necessary and

proper expenses incurred by the operation of the department and the payment of

claims.” Fla. Stat. § 960.21. The “department” is defined as the Department of Legal

Affairs. Id. § 960.03.

                                         73
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 74 of 253




   165.      By statute, an eight percent service charge “representing the estimated

pro rata share of the cost of general government” is appropriated from all income

deposited in the Crimes Compensation Trust Fund. Id. §§ 960.20, 215.20.

   166.      Orders of restitution, including those payable to the Crimes

Compensation Trust Fund, also accrue interest. Fla. Stat. § 775.089(5).

   167.      For example, Ms. McCoy was ordered to pay restitution totaling $6,400

to a specific victim and the “Victim Compensation Trust Fund.” DX17H at 42–57

(McCoy Sentencing & Judgment Documents). The restitution orders against Ms.

McCoy note that “[i]f Victim Compensation has compensated the victim in part or

in whole, then payments shall be made and distributed first to the victim, and when

fully compensated, to Victim Compensation for reimbursement.” Id.; Fla. Stat.

§ 775.089. Although Duval County refers to the “Victim Compensation Trust Fund”

in Ms. McCoy’s restitution order, Florida law refers to this fund as the Crimes

Compensation Trust Fund. See Fla. Stat. Ann. 775.089 (referring to the “Crimes

Compensation Trust Fund” in the general restitution statute); see generally PX418

at 1 (CS/SB7066 Election Administration Chart) (including “the state” as a potential

victim for restitution).

   168.      Similarly, Ms. Singleton was also ordered to pay restitution in the

amount of $12,110.81 to the victim and the Victims Compensation Trust Fund

                                        74
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 75 of 253




(legally called the Crimes Compensation Trust Fund), and her restitution order notes

that “[i]f Victim Compensation has compensated the victim in part or in whole, then

payments shall be made and distributed first to the victim, and when fully

compensated, to Victim Compensation for reimbursement.” DX136 at 1 (Judgment

& Restitution Order of Singleton).

   169.      When clerks receive partial payment of LFOs, they are to prioritize

distribution of any monies to be remitted to the State’s General Revenue Fund. Fla.

Stat. § 28.246(5); see also ECF 204 at 129:7–15 (10/7/19 Hearing Tr.) (testimony of

Shannon Cash-Russell) (“Statutorily, we have to hit certain buckets first. So, if there

was an outstanding public defender application fee, it would go to that first, followed

by the fine, then the court costs, and the various trust fund fees.”).

   170.      In State Fiscal Year 2017-18, clerks of court collected $746.16 million

from LFOs in criminal cases, and over $113 million of that revenue was remitted to

the General Revenue Fund. See PX298 at 13.

          B. LFOs Include Additional Fees and Charges

   171.      It is often impossible to pay off the LFOs that are a prerequisite to

restoration under SB7066 without paying additional fees and charges that fall

outside the “four corners of the sentencing document.” See, e.g., Fla. Stat. § 945.31

(allowing Department of Corrections to assess an administrative processing fee of


                                           75
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 76 of 253




four percent on all restitution and court-ordered payments from persons under

custody or supervision); ECF 204 at 89:14–24 (10/7/19 Hearing Tr.) (testimony of

Shannon Cash-Russell) (restitution is typically paid to Department of Corrections);

Fla. Stat. §§ 28.246(5), 28.24(26) (allowing clerks to charge administrative

processing charges for partial payments, some of which are remitted to General

Revenue Fund); PX115 at 2 (Brennan Center Report) (Florida “requires courts to

refer outstanding debt to collection agencies, which can add up to a 40 percent

surcharge on existing debt.”); Fla. Stat. § 28.246(6); PX21 at 5 (Carey Haughwout

Decl.) (“[O]utstanding costs are sent to a collection agency when payments are not

made pursuant to schedule. Interest and collection costs attach to the amount owed.

When payments are made on the judgment, the collection agency takes the interest

and collection costs owed and sends the balance to the Clerk.”).

   172.     The expert report of Traci R. Burch documents numerous ways in

which Florida counties make it impossible for returning citizens to pay their

disqualifying LFOs under SB7066 without also paying extraneous fees or charges.

For example, Dr. Burch found that at least ten counties—including Holmes,

Okaloosa, Gulf, Dixie, Columbia, Broward, and Pinellas—charge fees for access to

documentation of the LFOs originally imposed at the time of sentencing. PX892

at 12 (Burch Report). Without such documentation, it can be impossible to

                                        76
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 77 of 253




disentangle those initial LFOs (which are disqualifying under SB7066) from other

amounts of interest, surcharges, collections fees, and late penalties (which do not

determine voting eligibility). Id. at 9–10; see also ECF 204 at 115:09–18 (10/7/19

Hearing Tr.) (testimony of Shannon Cash-Russell, explaining that Leon County

charges $1.00 per page). Additionally, in some counties it is impossible for returning

citizens to make payments toward the balance of their original LFOs without also

paying a fee for the privilege of making the payment. PX892 at 14, 62–63. Similarly,

Dr. Burch found that in some counties, Clerk of Court staff will not permit returning

citizens to make a payment that goes exclusively toward the original LFO balance,

rather than being prorated across original and non-original LFOs. Id. at 63–65; see

also ECF 204 at 97:20–98:05, 106:10–18 (testimony of Shannon Cash-Russell).

   173.      For example, while Plaintiff Jermaine Miller has paid the Department

of Corrections more than he was originally assessed in restitution, the Department

claims he still owes restitution because four percent of those payments were directed

to the administrative fee charged by the Department. PX11 at ¶ 7 (Miller Decl.).

          C. LFOs Have No Connection to Culpability

   174.      Florida has chosen to pay for its criminal-justice system in significant

measure through LFOs imposed regardless of whether a criminal defendant is




                                         77
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 78 of 253




adjudicated guilty or adjudication is withheld. See Fla. Const., art. V, § 14 (requiring

courts to self-fund through fees and costs).

   175.      The amount of fees assessed is the same for a defendant who is

convicted by a jury or pleads guilty, a defendant who pleads no contest, and a

defendant who is not convicted but whose adjudication is withheld. ECF 207 at 20.

   176.      Similarly, “the fees often bear no apparent relationship to culpability.

The fees for a violent felony that produces substantial bodily injuries may be the

same as the fees for a comparatively minor, nonviolent felony, including, for

example, shoplifting items of sufficient value.” ECF 207 at 20; see also PX295 at

43–60, 4 (noting policy choice in favor of uniform, statewide court fees).

   177.      Florida statutes provide for at least 590 LFOs related to felony

convictions, including dozens of statutes providing for court costs and hundreds of

statutes   providing    that   certain   criminal    offenses   are   punishable     by

fines. See Statutory Costs Chart and Statutory Fines Chart, attached hereto as

Appendices A and B, respectively. 5




      5
        The Statutory Costs Chart attached as Exhibit A includes some costs that are
not included in the “four corners of the sentencing document.”



                                          78
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 79 of 253




   178.        Each of the 590 LFOs provided for by statute are imposed on

defendants regardless of whether they plead nolo contendere; 563 are imposed even

when adjudication is withheld; and at least one (the fee for applying for a public

defender) is imposed even when a defendant is found not guilty. Id; Fla. Stat.

27.52(1)(b).

   179.        Of the 38 court costs provided for by statute, 24 are mandatory, leaving

no discretion to the sentencing judge. See App. A.

   180.        Of those 38 court costs, 34 do not fluctuate based on the severity of the

offense or the defendant's level of culpability. See App. A.

   181.        A number of fines imposed under Florida law are mandatory and do not

fluctuate based on the severity of the offense. See, e.g., Fla. Stat. §§ 316.061(1)

(mandating a fixed $5 assessment in addition to any fine); 812.014(2)(c)(7)

(mandating a fixed $10,000 fine).

   182.        For example, as part of her criminal sentence, Ms. McCoy was ordered

to pay $666 in costs, fines, and fees, DX17H at 38, which were assessed and

allocated in the following ways:

               a) $3 to the Additional Court Cost Clearing Trust Fund pursuant to Fla.
                  Stat. § 938.01, which is distributed to the Department of Law
                  Enforcement’s Criminal Justice Standards and Training Trust Fund,
                  the Operating Trust Fund for the Criminal Justice Grant Program,
                  and the Department of Children and Families Domestic Violence
                  Trust Fund;
                                           79
Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 80 of 253




       b) $50 to the Crimes Compensation Trust Fund pursuant to Fla. Stat. §
          938.03, which distributes $49 to the Crimes Compensation Trust
          Fund and $1 to the collecting clerk’s office;

       c) $225 to the Local Government Criminal Justice Trust Fund pursuant
          to Fla. Stat. § 938.05, which distributes $25 into the General
          Revenue Fund and the remaining $200 into the “fine and forfeiture
          fund” for use by the clerk of the circuit court in performing court-
          related functions under Fla. Stat. § 142.01;

       d) $3 distributed to Duval County for the Duval County Teen Court
          Trust Fund pursuant to Fla. Stat. § 938.19 and Duval County
          Ordinance Code § 634.108, for the operation of teen court programs;

       e) $65 distributed to Duval County to be used for “innovations, legal
          aid, law library, teen court programs” pursuant to Fla. Stat.
          § 939.185 and Duval County Ordinance Code § 111.385;

       f) $100 for Cost of Prosecution under Fla. Stat. § 938.27(8), which
          distributes the entire amount to the State Attorneys Revenue Trust
          Fund for expenses incurred in investigating and prosecuting
          criminal cases;

       g) $20 for the Crime Stoppers Fund pursuant to Fla. Stat. § 938.06,
          which distributes $17 to the Crime Stoppers Trust Fund to be used
          for grants to support crime fighting programs, Fla. Stat. § 16.555,
          and $3 to the collecting clerk;

       h) $100 for Court Appointed Counsel Fees under Fla. Stat. § 938.29,
          which is distributed to the Indigent Criminal Defense Trust Fund;

       i) $50 for Application for Court Appointed Counsel Fees, under Fla.
          Stat. § 27.52, which is distributed to the Indigent Criminal Defense
          Trust Fund, Fla. Stat. § 27.562;

       j) $50 for Cost under Fla. Stat. § 775.083(2), which imposes a cost
          each time a defendant is convicted of a felony (or other offense) and
          distributes the money to the county to be used for crime prevention
          programs, including safe neighborhood programs.

                                   80
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 81 of 253




   183.     As part of her criminal sentence, DX137 at 3 (Singleton Judgment), Ms.

Singleton was ordered to pay costs, fines, and fees in the amount of $771, which

were assessed and allocated in the following ways:

            a) $50 to the Crimes Compensation Trust Fund pursuant to Fla. Stat. §
               938.03, which distributes $49 to the Crimes Compensation Trust
               Fund and $1 to the collecting clerk’s office;

            b) $3 to the Court Cost Clearing Trust Fund pursuant to Fla. Stat. §
               938.01, which is distributed to the Department of Law
               Enforcement’s Criminal Justice Standards and Training Trust Fund,
               the Operating Trust Fund for the Criminal Justice Grant Program,
               and the Department of Children and Families Domestic Violence
               Trust Fund;

            c) $100 to the Crimes Compensation Trust Fund pursuant to Fla. Stat.
               § 775.0835;

            d) $100 for the Sheriff’s Office Investigative Cost under Fla. Stat. §
               938.27, which is allocated for actual expenses incurred in
               conducting the investigation and prosecution of the criminal case
               and may also go toward the salaries of permanent employees;

            e) $100 for Prosecution Investigative Cost under Fla. Stat. § 938.27,
               which distributes the entire amount to the State Attorneys Revenue
               Trust Fund for expenses incurred in investigating and prosecuting
               criminal cases;

            f) $50 for Public Defender Fees under Fla. Stat. § 938.29, which is
               distributed to the Indigent Criminal Defense Trust Fund;

            g) $225 for the Local Government Criminal Justice Trust Fund
               pursuant to Fla. Stat. § 938.05, which distributes $25 into the
               General Revenue Fund and the remaining $200 into the “fine and
               forfeiture fund” for use by the clerk of the circuit court in performing
               court-related functions under Fla. Stat. § 142.01;


                                         81
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 82 of 253




             h) $5 as a 5 percent surcharge on Ms. Singleton’s fine pursuant to Fla.
                Stat. § 938.04, which is deposited into the Crimes Compensation
                Trust Fund;

             i) $20 to the Crime Stoppers Fund pursuant to Fla. Stat. § 938.06,
                which distributes $17 to the Crime Stoppers Trust Fund to be used
                for grants to support crime fighting programs, Fla. Stat. § 16.555,
                and $3 to the collecting clerk;

             j) $3 distributed to Duval County for the Duval County Teen Court
                Trust Fund pursuant to Fla. Stat. § 938.19 and Duval County
                Ordinance Code § 634.108, for the operation of teen court programs;

             k) $65 distributed to Duval County to be used for “innovations, legal
                aid, law library, teen court programs” pursuant to Fla. Stat. §
                939.185 and Duval County Ordinance Code § 111.385;

             l) $50 for Cost of Court under Fla. Stat. § 775.083(2), which imposes
                a cost each time a defendant is convicted of a felony (or other
                offense) and distributes the money to the county to be used for crime
                prevention programs, including safe neighborhood programs.

   XII. The Majority of Floridians with LFOs are Genuinely Unable to Pay
        Them

   184.      Prior to the enactment of Amendment 4, up to 1.6 million Floridians

were disenfranchised on the basis of a past felony conviction. See PX162

(Sentencing Project Report).

   185.      Before Amendment 4 passed, it was widely reported that the

Amendment would restore the right to vote to between 1.2 and 1.6 million

Floridians. PX893 ¶¶ 57, 40, 85, 88, 71, 117, 119, 122, 133, 123, 142, 129, 144, 135,

192 (Kousser Report).


                                         82
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 83 of 253




   186.      Dr. Smith identified more than one million individuals residing in

Florida who have past Florida state convictions for qualifying felonies, and who

have completed their sentence, including incarceration and supervision. PX894 ¶ 9

(Smith Second Supp. Report). This does not account for Florida residents with

federal or out-of-state convictions. PX154 at 13:48 (5/3/19 Florida House Hearing).

   187.      Of those one million individuals, 774,490, or approximately 77 percent,

have outstanding LFOs related to their felony convictions. 6 PX894 ¶ 9. Over 61

percent of otherwise eligible Floridians owe more than $500, and the majority owe

more than $1,000. Id. ¶¶ 25 & tbl.3, 31.

   188.      Returning citizens leave the criminal justice system saddled with

considerable LFO debt. See, e.g., ECF 207 at 43–44 (finding that in one county, at

least $698 in LFOs are assessed upon all defendants represented by a public

defender); Fla. Stat. § 893.135 (imposing mandatory fines of at least $25,000 and up

to $750,000 for drug trafficking convictions); PX6 ¶ 6 (Leicht Decl.) (jointly and

severally liable for about $59 million in outstanding restitution).




      6
            These data are “conservative,” that is, “biased against inflating the
number of persons with felony convictions who are otherwise eligible to vote under
SB7066 but for their outstanding LFOs.” PX894 at ¶¶ 4–5, 36.

                                           83
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 84 of 253




   189.       Meanwhile, returning citizens’ pre-incarceration incomes are generally

lower than the incomes of their non-incarcerated peers. A 2015 study found that

“incarcerated people had a median annual income of $19,185 [in 2014 dollars] prior

to their incarceration, which is 41% less than non-incarcerated people of similar

ages.” PX894 at 27, 27 n.22 (Smith Second Supp. Report) (citing Prisoners of

Poverty: Uncovering the pre-incarceration incomes of the imprisoned, Prison Policy

Initiative (2015)). 7 An individual Floridian making $19,185 in 2014 would be

indigent under Florida law, which provides that a person is indigent if she has an

“income . . . equal to or below 200 percent of the then-current federal poverty

guidelines.” Fla. Stat. § 27.52(2)(a); see also 2014 Poverty Guidelines, U.S. Dep’t

of Health & Human Servs., https://aspe.hhs.gov/2014-poverty-guidelines (federal

poverty line of $11,670 for a household of one).

   190.       According to guidelines for payment plans set forth in Florida law, it

would take someone with the median pre-incarceration income of $19,185 more

than sixteen months to pay off $500 worth of LFOs, and nearly three years to pay

off $1,000 in LFOs. See Fla. Stat. § 28.246 (“A monthly payment amount, calculated

based upon all fees and all anticipated costs, is presumed to correspond to the




      7
          Available at https://www.prisonpolicy.org/reports/income.html.

                                         84
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 85 of 253




person’s ability to pay if the amount does not exceed 2 percent of the person’s annual

net income . . . divided by 12.”). That excludes the surcharges, late fees, and interest

that are often required to be paid before returning citizens can pay off their

underlying debts. See supra XI(B).

   191.      For those who owe higher amounts, payment at the standard rates can

take over a decade. See, e.g., PX15 ¶ 8 (Raysor Decl.) (demonstrating that based on

Plaintiff Raysor’s payment plan, she will be ineligible to vote until 2031). And those

with lower incomes may never be able to pay off their LFOs, because they are unable

to afford even a small monthly payment. See, e.g., PX16 ¶ 15 (Sherrill Decl.),

(demonstrating that Ms. Sherrill’s income is less than half the median income for

formerly incarcerated individuals, and that she does not ever expect to be able to pay

off her LFOs).

   192.      More than 50 percent of criminal defendants reported no earnings in the

three years prior to incarceration. PX896 at 8 (Walker Report).

   193.      Thus, returning citizens are already “substantially socio-economically

disadvantaged” when they enter the criminal justice system. Id; see also PX277

(Judge Blake Decl.) (“Many of the defendants in my courtroom were indigent and

represented by public defenders.”); PX299 at 22 (Volusia County Clerk of Court




                                          85
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 86 of 253




Report) (“In the past five years in Volusia County, Florida 69% of the 24,000 felony

cases that received sentences were indigent.”).

   194.       Florida law requires LFOs to be imposed regardless of the defendant’s

ability to pay. See, e.g., Fla. Stat. § 893.135 (mandatory fines for drug trafficking

without regard to ability to pay); Fla. Stat. § 938.05 ($225 standard court cost,

imposed regardless of ability to pay); PX699 (Outline for Presentation by Judge

Steven Scott Stephens) (discussing certain statutory costs and noting that “for none

of these costs is the ‘ability to pay’ a factor”).

   195.       Post-incarceration, returning citizens also face a “significant

incarceration ‘wage penalty’ estimated to range between 10–30% between those

with a conviction and those without.” PX894 at 27 (Smith Second Suppl. Report);

PX895 at 10–11 (Weinstein Report).

   196.       A person with a criminal conviction is less likely than a person without

a criminal conviction to find gainful employment. PX896 at 3–4 (Walker Report).

   197.       More than 27 percent of formerly incarcerated individuals between the

ages of 25 and 44 years old are unemployed—higher than the unemployment rate

during the Great Depression—and homelessness is nearly ten times higher for

formerly incarcerated people than for the general population. PX894 ¶ 39 (Smith

Second Suppl. Report).

                                            86
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 87 of 253




   198.         Dr. Walker determined that just 55 percent of formerly incarcerated

individuals released in 2012 reported any income in the first year after their release,

and that those who did averaged less than $11,000 annually in income. PX896 at 8

(Walker Report).

   199.         Further, Dr. Walker detailed the many impediments that returning

citizens face not just in achieving employment, but also housing and education. See

id. at 10–16.

   200.         Retired Florida Eleventh Circuit Judge Stanford Blake has explained in

a sworn declaration that, in his experience, many formerly incarcerated Floridians

encounter barriers to “employment, housing, and a living wage” and often fail to pay

their LFOs, “not due to unwillingness to pay or willful disobedience of the law but

rather because of inability to pay.” PX277 ¶ 10.

   201.         Plaintiffs’ testimony that they are unable to afford payment of LFOs is

consistent with the analysis of Dr. Walker and Dr. Smith, as well as Judge Blake’s

declaration. See, e.g., PX4 ¶ 20; PX11 ¶ 9; PX13 ¶ 11; PX14 ¶ 11.

   202.         Internal reports by Florida’s legislature, including two separate House

staff reports, further demonstrate that “most criminal defendants are indigent.”

Jones, 950 F.3d at 816 (quoting H.R. Staff Analysis, H.B. 1381, Reg. Sess. (Fla.

1998); H.R. Staff Analysis, H.B. 13, Reg. Sess. (Fla. 1999)).

                                           87
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 88 of 253




   203.      Florida’s own metrics demonstrate that the state does not anticipate

receiving payment for the mine-run of LFOs it assesses solely because returning

citizens who owe those debts are unable to pay. From 2013 to 2018, “Florida had

minimal collections expectations for between 58.2% to 68.4% of all fines and fees

it assessed to returning citizens outside of incarceration . . . based on inability to

pay”—either because those returning citizens were determined indigent or had their

LFOs converted to a civil judgment or lien. PX894 ¶ 37 (Smith Second Suppl.

Report) (emphasis added); see also PX299 at 53 (“Defendants’ limited availability

due to prison sanctions, and inability to pay due to low incomes and higher costs of

fines for drug related charges, contribute to existing collection difficulties.”).

   204.      Records from at least two counties, Escambia and Lake County, show

that 72 percent and 71percent, respectively, of returning citizens released from

incarceration or supervision with a non-disqualifying felony conviction were

represented by a public defender. PX894 ¶¶ 42, 46 (Smith Second Suppl. Report).

Florida law provides a public defender for individuals charged with a felony when

they are “determined to be indigent.” Fla. Stat. § 27.51. Dr. Smith concluded that

these findings “likely understate[] the rate of public defender assignments

statewide.” PX894 ¶ 42 n.27.




                                           88
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 89 of 253




    205.     Similarly, a case study in Volusia County found that from fiscal years

2010-2014 found 69 percent of defendants were adjudicated indigent and 62 percent

of all LFOs were assessed against individuals found indigent. Id. ¶ 50; PX903. A

case study in Lee County found 92.3 percent of survey respondents indicated that

inability to pay is a significant factor in the low collections rates for LFOs. PX894

¶ 50; PX903.

    206.     By any economic indicator, returning citizens are indigent and highly

unlikely to have spare money to be able to pay anything in LFOs, let alone amounts

in the hundreds, thousands, or tens of thousands before upcoming elections if ever.

See supra ¶¶ 188–205.

    207.     The current national health crisis provoked by COVID-19—which has

also triggered an employment crisis and economic downturn, and almost 17 million

claims for unemployment benefits in the three-week period ending on April 48—

only further undermines returning citizens’ economic stability and ability to pay

hundreds or thousands of dollars in outstanding LFOs.




8
 Jim Zarroli & Avie Schneider, Jobs Carnage Mounts: 17 Million File For
Unemployment In 3 Weeks, NPR (Apr. 9, 2020), https://www.npr.org/sections/
coronavirus-live-updates/2020/04/09/830216099/6-6-million-more-file-for-
unemployment-as-coronavirus-keeps-economy-shut.
                                      89
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 90 of 253




   XIII. The LFO Requirement Has a Disproportionate Impact on Black
         Floridians

   208.      Black Floridians are more likely to be arrested, charged, convicted, and

then more harshly sentenced than white Floridians. PX893 ¶ 206 (Kousser Report);

see also PX151 (Wood Report). Black people are overrepresented in the State’s

criminal justice system, representing 16 percent of Florida’s population but more

than 32 percent of those disenfranchised for a felony conviction. Id. ¶ 206.; see also

PX504 at 3 (OPPAGA Report on Fines and Fees Assessed in Felony Cases) (“[I]n

all but four of the counties with data on race, black defendants are assessed criminal

fines and fees at greater percentages than the percentage of black residents in the

county population.”); PX870 at 1 (Florida Campaign for Criminal Justice Reform

Report) (“Black people make up only 16.9 [sic] of the general population, but

comprise 47 percent of Florida’s prison population.”); PX151 (Wood Report).

   209.      Black people are generally poorer than their white counterparts before

they enter the criminal justice system due to the socioeconomic disparities and the

racial wage gap. Id. ¶¶ 30, 149; PX895 at 4, fig.1; 5, figs.2 & 3; 6, fig.4; 7, fig.5; 9;

12–13 (Weinstein Report).

   210.      Black Floridians who are otherwise eligible to vote but for LFOs are

significantly less likely to be able to gain their voting right under SB7066, as



                                           90
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 91 of 253




compared to similar white returning citizens, because of the number of outstanding

LFOs tied to their felony conviction. PX895 at 28, tbl.4; 28–30, tbl.5.

   211.      Racial disparities exist for returning citizens who have met the terms of

their felony conviction but who have outstanding LFOs. PX894 at 23, tbl.5 (Smith

Second Supp. Report).

   212.      Black returning citizens are more likely to owe LFOs as compared to

white returning citizens. Id. ¶¶ 24–25, 28. Fewer than one in five (17.8 percent)

Black returning citizens released from control or supervision, who have a qualifying

felony conviction, are eligible to register and vote under SB7066 because they have

paid all outstanding LFOs. Id. ¶ 24. In contrast, more than one in four (26 percent)

of white returning citizens released from control or supervision, who have qualifying

felony convictions, are eligible to register to vote and vote under SB7066. Id.

   213.      Black returning citizens are more likely to owe larger dollar amounts

as compared to white returning citizens. Id. ¶¶ 25, 28, tbls.3–4. Based on county

level data from all sixty-seven counties, Black returning citizens are more likely to

owe over $500 and $1,000 in LFOs as compared to non-Black returning citizens. Id.

¶ 25, tbl.3. Moreover, Black returning citizens are disproportionately more likely

than white individuals to owe over $10,000 in LFOs. Id. ¶ 28, tbl.4.




                                         91
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 92 of 253




   214.      Upon reintegrating into their families and communities, returning

citizens endure a series of collateral consequences that serve as barriers to basic

necessities, including employment, education, health and housing. PX896 at 10–19

(Walker Report). For Black returning citizens, these collateral consequences are

compounded by discrimination in employment and other areas. Id. at 13.

   215.      Furthermore, alternatives to avenues for rights restoration are less

available to Black Floridians than to their white counterparts, as evidenced by racial

disparities in the granting of applications. PX904 at 208:25–209:17.

   216.      Each type of LFO—restitution, fines, fees, court costs—added to

SB7066 increased its disenfranchising effect and exacerbated the impact on Black

returning citizens—not only by increasing the amount that must be paid in full before

being able to register and vote, but also by increasing the burdens on returning

citizens to determine how much they owe in LFOs and how to pay only their

disqualifying LFOs. PX893 ¶¶ 22, 164, 167–75, 181 (Kousser Report).

   217.      The legislature knew about the increased bureaucratic complexities that

would result with each additional LFO because of the limited data and resources.

See supra Section IX.C; PX904 at 60:7–9. Because the legislature also knew that

any LFO requirement would disproportionately impact Black returning citizens, it




                                         92
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 93 of 253




knew that any increased bureaucratic complexities would disproportionately harm

Black returning citizens. Id. at 60:10–15.

   XIV. The LFO Requirement Has a Disproportionate Impact on Black
        Women

   218.      Statistically, women in the workforce earn less money than their male

counterparts. PX895 at 4 (Weinstein Report). The economic disparity, or wage gap,

further widens for women of color as compared to white men, Black men, and white

women. Id. at 3. Consequently, women of color experience poverty at heightened

rates as compared to their female and male counterparts.

   219.      Specifically,   formerly   incarcerated   Black   women    have   an

unemployment rate of 43.6 percent as compared to the unemployment rates for

formerly incarcerated Black men (35.2 percent), White women (23.2 percent), and

White men (18.4 percent). PX896 at 4; Lucius Couloute & Daniel Kopf, Out of

Prison & Out of Work: Unemployment among formerly incarcerated people, Prison

Policy Initiative, at fig.2 (July 2018), https://www.prisonpolicy.org/reports

/outofwork.html (“Couloute & Kopf”).

   220.      Moreover, 33 percent of formerly incarcerated Black women who find

employment obtain only part-time or occasional jobs, whereas only 14 percent of

formerly incarcerated working White men are working part-time or occasional jobs.

Couloute & Kopf at tbl. 3.
                                         93
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 94 of 253




   221.      Likewise, “[e]ven before they are incarcerated, women in prison earn

less than men in prison, and earn less than non-incarcerated women of the same age

and race.” Wendy Sawyer, The Gender Divide: Tracking Women’s State Prison

Growth, Prison Policy Initiative (2018), https://www.prisonpolicy.org/reports

/women_overtime.html.

   222.      In sum, (1) women enter the criminal justice system having earned less

money than men and, therefore, are less affluent; (2) women exit the criminal justice

system owing LFOs they cannot afford; and (3) women of color are even less likely

to find gainful employment that would allow them to pay off the LFOs.

   223.      Dr. Weinstein has provided an expert opinion that “[t]he wage and

income differential for women of color places women of color at a distinct

disadvantage (because of their gender and race) in terms of their ability to pay fines

and legal financial obligations.” PX895 at 3 (Weinstein Report). This opinion is

supported by evidence including, inter alia, (1) the wage differential for women in

the United States; (2) the wage differential for women of color in Florida in

particular; and (3) the impact of incarceration on the wage differential. Id.

   224.      Dr. Walker’s testimony will establish the “impediments to economic

stability and independence” that low-income women, especially women of color,

face before and after they exit the criminal justice system. PX896 at 3 (Walker

                                          94
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 95 of 253




Report). Her testimony will further establish that the McCoy Plaintiffs, and similarly

situated women, are less likely than their male and white female counterparts to

satisfy SB7066’s LFO requirement in order to vote.

   225.        Plaintiffs Rosemary McCoy and Sheila Singleton will describe the

difficulties they have faced in finding permanent, gainful employment because of

their criminal history background; the obstacles they continue to face in terms of

reintegration into society; and the unique importance of voting to them, their

families, and their communities.

   XV. Floridians With LFOs Cannot Determine Their Eligibility to Register
       and Vote Under SB7066

          A. Voters Must Affirm their Eligibility to Register and Vote in Florida

   226.        Voter registration is a prerequisite to voting in Florida. Fla. Stat.

§ 97.041(3).

   227.        In order to register to vote in Florida, an applicant must affirm that they

are eligible to vote. All forms of voter registration in Florida require an affirmation

that the voter is “qualified to register as an elector under the Constitution and the

laws of the State of Florida.” Fla. Stat. § 97.051.

   228.        Prior to the enactment of SB7066, Florida’s uniform statewide voter

registration application required applicants to affirm “I am not a convicted felon, or,



                                            95
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 96 of 253




if I am, my rights relating to voting have been restored.” See PX35 (Fla. Voter

Registration Application, effective Oct. 2013); Fla. Stat. § 97.052(2)(t).9

   229.      As amended by SB7066, Florida’s uniform statewide voter registration

application requires applicants to attest whether they have been convicted of a

felony, and if convicted, to affirm either: (i) that their “voting rights have been

restored by the Board of Executive Clemency;” or (ii) that their “voting rights have

been restored pursuant to s. 4, Article VI of the State Constitution upon the

completion of all terms of [their] sentence, including parole or probation.” See Fla.

Stat. § 97.052(2)(t)(3).

   230.      The national mail-in voter registration form requires an affirmation that

the voter meets the eligibility requirements of their state (which, for Florida, states

that if convicted of a felony, voting rights must be restored). PX37 (Federal Voter

Registration Application).

   231.      Some counties permit applicants to use either the pre- or post-SB7066

voter registration application, other counties permit applicants to use only one or the

other. PX902 (Responses to Second Set of Interrogatories from SOEs).




      9
        In addition, state law required that the application form be designed to ensure
that “convicted felons whose civil rights have been restored . . . are not required to
reveal their prior conviction[.]” See id. § 97.052(2)(u).

                                          96
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 97 of 253




   232.      Both the pre- and post-SB7066 voter registration applications are

available on the Department of State’s website. See Florida Online Voter

Registration System, Dep’t of State, https://registertovoteflorida.gov/home (last

visited Mar. 23, 2020).

   233.      The Department of State’s website does not explain the difference

between the two forms or instruct applicants to use one or the other. See id.

   234.      Like the amended form provided for in SB7066, the Florida Online

Voter Registration System requires applicants to attest whether they have been

convicted of a felony, and if convicted, to affirm either: (i) that their “voting rights

have been restored by the Board of Executive Clemency;” or (ii) that their “voting

rights have been restored pursuant to s. 4, Article VI of the State Constitution upon

the completion of all terms of [their] sentence, including parole or probation.” See

Florida     Online      Voter     Registration      System,      Dep’t      of     State,

https://registertovoteflorida.gov/eligibilityreactive (last visited Mar. 23, 2020) (“Fla.

Online Voter Registration System”).

   235.      Neither Florida’s amended voter registration application nor the Online

Voter Registration System define the phrase “completion of all terms of sentence.”

Neither mention LFOs. See id.; PX35 (Fla. Voter Registration Application).




                                           97
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 98 of 253




   236.      Neither Florida’s amended voter registration application nor the Online

Voter Registration System contain the text of “s. 4, Article VI of the State

Constitution,” nor any mention of the phrase “Amendment 4.” See Fla. Online Voter

Registration System; PX35. Toshia Brown, a top official at the Division of Elections,

testified that she did not know the section of Florida’s Constitution where

Amendment 4 was codified. PX88 at 108:14–18 (Brown Dep.).

   237.      Individuals with out-of-state convictions whose voting rights were

restored in another jurisdiction cannot sign the attestation on Florida’s amended

voter registration application as it does not accurately reflect the basis for their

eligibility to vote. ECF 207 at 47; Prelim. Inj. Hr’g Tr., ECF 205 at 201:22–202:7;

PX96 at 213:4–215:18 (Matthews Dep.); PX749 (10/4/19 Email from Maria

Matthews) (“the 3 legislatively directed statements do not address the scenario” of a

voter with a felony conviction in another state whose rights are restored under the

laws of that state); PX715 (SOE Earley’s Comments for Working Group) (the

language of the amended voter registration application “provides no good option for

out of state felons who have had their voting rights restored”).

   238.      Despite repeated suggestions that they would, during the 2020

Legislative session the Legislature did not change the amended voter registration

form. Cf. PX880 (10/27/19 Email from Jeff Brandes) (stating that this Court’s

                                         98
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 99 of 253




“points on the third box of the registration form is [sic] well taken and we are

working on clarifying language.”); Tr. of Mar. 26, 2020 Status Conf., ECF 238

at 7:18–8:7 (Defendants confirming that Florida legislature has not “revert[ed] back

to the pre-2019 form”).

   239.      Although there is a mens rea requirement for criminal liability for false

swearing or submission of false registration information under Fla. Stat. § 104.011,

the voter registration forms omit the intent requirement and state that submitting

false affirmation is a felony. See PX35 (Fla. Voter Registration Application eff.

10/2013); PX36 (Fla. Voter Registration Application eff. 7/2019).

   240.      Defendant Lee has made it clear that the oath on Florida’s forms

requires a registering voter to ascertain their eligibility—including rights restoration

under SB7066—before registering to vote. See PX96 at 179:23–189:10, 190:21–25

( Matthews Dep.) (“Every voter is responsible of their own determination of whether

they are eligible or not. . . . They are the ones that are having to swear under oath.”);

see also PX88 at 152:12–22 (Brown Dep.) (“A: If they are unsure whether or not

there are disqualifying fines and fees, because they may be eligible, they may not be

eligible. But you are affirming that you know that you are eligible, so I would not

register to vote. Q: So those individuals should not be registering to vote? . . . A:

They need to find out if they are eligible, if those fines and fees fall under or are

                                           99
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 100 of 253




exempt from it.”); PX172 at 2 (SOS Internal Memo on Impact of Amendment 4)

(“The onus is on the person when completing the form to know whether he or she

meets the eligibility requirements.”); PX82 at 2 (2013 letter from Secretary of State

to Leon County SOE) (reprimanding him for advising voters unsure of their

eligibility to register to vote in order to ascertain their status; “Under no

circumstances should a voter registration official advise applicants to affirm

something they do not know to be true. An applicant who took such advice and

willfully made a false affirmation could be subject to criminal liability.”).

   241.      Local election officials across the state have similarly testified that

returning citizens cannot register to vote until they determine their own eligibility

under SB7066. See, e.g., PX25 at 108:15–19 (Arrington Dep.) (“Q: And they should

not register to vote until they’ve fully ascertained whether or not they’re eligible

under SB 7066; is that right? A: If they asked our guidance, that’s what they are

told.”); PX39 at 119:3–7 (Barton Dep.) (“Because when they sign that application,

they're saying the information they put on it is true and correct. So I would not

encourage someone to register to vote if they are not sure. . . . I would encourage

them to check.”); PX44 at 4 (Forwarded Labasky Memo to All SOEs RE:

Restoration of Voting Rights) (“It is the responsibility of the applicant . . . to affirm

all information in the application is true, subject to the penalty of false swearing.”);

                                          100
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 101 of 253




PX126 at 7 (Miami-Dade SOE White’s Responses to First Set of Interrogs.)

(“Florida law requires that individuals ensure they are eligible to vote at the time

they submit a voter registration and every time an individual casts a ballot.”). Despite

considering such a recommendation, the Restoration of Voting Rights Work Group

failed to recommend that Florida “[d]evelop a statewide form (such as an affidavit

of diligent search) for convicted felons to affirm that they have made a good faith

effort” to ascertain outstanding terms of sentence and believe they have none. PX732

at 4 (Restoration of Voting Rights Work Group Draft Findings and

Recommendations).

   242.      Warnings reminding returning citizens that it is their responsibility to

determine their eligibility under Amendment 4 and SB7066 are routine in the

materials created and distributed by local election officials. See, e.g., PX127 at 4

(Miami-Dade County Procedures for Incomplete or Denied Voter Registrations) (“It

is the voter’s responsibility to confirm if their voting rights have been restored. We

urge voters to use these resources to confirm your sentence is complete, and thus

your rights restored, before completing a voter registration application.”); PX217

at 2 (Nassau County SOE Amendment 4 FAQ) (“It is the voter’s responsibility to

confirm whether or not their voting rights have been automatically restored.”);

PX253 at 2 (Hillsborough County SOE Amendment 4 FAQ) (“It is your

                                          101
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 102 of 253




responsibility to affirm that all information submitted on your voter registration

application is correct and accurate.”).

   243.      The Department of State’s position is that returning citizens “are the

ones on the hook for determining whether they are eligible or not.” PX96 at 179:23–

25, 179:25–189:4, 190:21–25 (“Every voter is responsible of their own

determination of whether they are eligible or not. . . . They are the ones that are

having to swear under oath.”); PX303 (Div. of Elections Internal Briefing Paper RE:

Amendment 4).

   244.      Moreover, the Department has taken the position, see supra, that

affirming eligibility when one is unsure is itself improper and could lead to

prosecution. See PX96 at 179:13–25 (Matthews Dep.).

   245.      The Supervisor of Elections for Leon County submitted written

testimony to the Restoration of Voting Rights Work Group that the language on the

amended form “is proving to be a huge disincentive for citizens who have been

convicted of a felony but who now desire to vote.” See, e.g., PX715 (SOE Earley’s

Comments for Working Group) (going on to say that the new language “appears to

single [people with felony convictions] out, which creates anxiety and distrust”).

   246.      The Department does not consider evidence of intent when referring

elections complaints regarding registering or voting while ineligible. ECF 258-8 at

                                          102
      Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 103 of 253




291:24–292:18 (Matthews 30(b)(6) Dep.); see also PX288 (Referral Letter –

Elections Fraud Compl.).

      247.    The state’s attorneys may prosecute an individual for registering or

voting while ineligible even where the only evidence of intent is that the person

signed an affirmation that they were eligible. See PX288; PX289 (Shang Deferred

Prosecution Agreement).

      248.    An individual may be subject to substantial financial penalties for

registering or voting while ineligible, even without any admission or finding of guilt.

Id.

      249.    Even those who registered during the “safe harbor period” between

January 8, 2019 and July 1, 2019 cannot participate without fear of prosecution since

unlawful voting is also subject to criminal investigation and prosecution. See Fla.

Stat. §§ 104.15, 104.16, 104.42.

      250.    Even for named plaintiffs in this case, Supervisors of Elections have

been unwilling to provide registered voters with assurances of their eligibility to cast

a ballot. PX851 (3/10/2020 Email from Leah Aden).

      251.    The Department has no position on whether an active registered voter

who has not been removed from the rolls despite having outstanding LFOs is eligible

to vote. PX96 189:17–190:25 (Matthews Dep.). Some Supervisors of Elections have

                                          103
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 104 of 253




determined that active voters with outstanding LFOs are ineligible to vote, while

others have determined the opposite. Compare PX39 at 124:12–24 (Barton Dep.),

with PX55 at 203:1–9 (Earley Dep.).

   252.     If an active voter who has not been removed from the rolls despite

having outstanding LFOs casts a ballot, the Department does not have a position on

whether that person has voted while ineligible in violation of Florida law. See PX96

at 189:21–191:6 (Matthews Dep.).

   253.     The risk that registered voters with outstanding LFOs will be subject to

complaints of voter fraud and threats of criminal prosecution is not hypothetical.

See, e.g, PX826 (documenting 361 complaints of voter fraud received by Florida

DOS since 2013).

   254.     There are numerous examples of both state and non-state actors—

including some already active in Florida—alleging that registered voters are

ineligible and thus have committed a criminal act, based on flawed data obtained

from state records without regard to voter intent. See Texas LULAC v. Whitley, No.

5:19-cv-00074-FB (W.D. Tex. Feb. 27, 2019); LULAC-Richmond v. Public Interest

Legal Foundation, No. 1:18-cv-00423 at 1, (E.D. Va. Aug. 13, 2018); PX864

(compilation of letters from external groups to Florida counties and the Florida DOS

alleging the presence of ineligible voters on the voter registration rolls, without

                                        104
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 105 of 253




offering any evidence of intent); cf. United States v. Florida, 870 F. Supp. 2d 1346

(N.D. Fla. 2012).

          B. People with Past Convictions Face Substantial Burdens in
             Determining Eligibility and Paying Disqualifying LFOs

   255.      Florida’s LFO records are “decentralized, often accessible only with

great difficulty, sometimes inconsistent, and sometimes missing altogether,” such

that “[i]f Florida does not clean up its records, some genuinely eligible voters may

choose to forgo voting rather than risk prosecution.” ECF 207 at 43–44.

   256.      “[T]he State of Florida cannot provide reliable or consistent

information about what LFOs returning citizens may owe when they are otherwise

eligible to register to vote and vote.” PX892 at 7 (Burch Report); see also PX175 at

2–3 (7/8/19 Clerk’s Amendment 4 Quick Response Team Conference Call Minutes)

(“The concern is that CCIS is not accurate.”) (exposing holes in CCIS related to

restitution: “CCIS did not have information if there was restitution to be paid directly

to the victim.”); PX854 (9/25/19 Email from Amber Marconnet) (email thread

between DOS and clerk seeking to determine whether a fee was paid).

   257.      SB7066 requires an individual to have paid off any LFOs contained “in

the four corners of the sentencing document including those ordered “as a condition

of any form of supervision,” Fla. Stat. § 98.0751(5)(b). SB7066 also states that it

does not require payment of LFOs that accrue after the date the obligation is ordered.
                                          105
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 106 of 253




Fla. Stat. § 98.0751(2)(a) (5)(c). These provisions may be internally inconsistent

where a condition of supervision includes an LFO that accrues after sentencing. See,

e.g., PX12 at 2, 11 (Tyson Decl. and Decl. Exhibits) (ordering Tyson to pay $10 per

month towards the cost of his supervision); PX531 at 74, 75 (Kenyon Arrest and

Court Records) (ordering Kenyon to pay $50 per month plus a 4 percent surcharge

towards the cost of her supervision and showing the potential to be charged per day

of electronic monitoring).

   258.      The “terms of sentence” for the same convictions may vary
dramatically with respect to which LFOs are ordered within the relevant sentencing
documents, both within counties and across counties. See PX273 at ¶¶ 3–4 (Martinez
Decl.).
   259.      The documents used in sentencing vary from county to county within

Florida (and across states and federal courts). Id.; PX96 at 183:4–7 (Matthews Dep.)

(Director Matthews testifying that she “know[s] for a fact” that not all 67 counties

use the same format for sentencing documents.); PX719 at 24:20–25:2 (10/15/19

Restoration of Voting Rights Work Group Meeting Transcription) (“[T]he forms that

are actually used in the 67 counties vary. Pretty significantly from county to

county.”); PX214 at 4–14 (Pinellas Judgment and Sentencing Document); PX89

(Miami-Dade Sentencing Documents); PX220 (Sarasota Judgment and Sentencing

Document).

                                        106
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 107 of 253




   260.      There are no reliable, publicly available sources for determining

whether individuals have outstanding LFOs, whether they have paid their LFOs, or

whether their LFOs are disqualifying. See PX892 at 8–9 (Burch Report); see also

PX39 86:25–88:4 (Barton Dep.); PX55 at 197:14–198:10 (Earley Dep.); PX88 at

143:2–5 (Brown Dep.); PX96 at 184:14–20 (Matthews Dep.); PX1 ¶¶ 10–20 (Smith

Report); PX340 at 1 (Fla. Court Clerks & Comptrollers Amendment 4 Media

Resources) (“It’s complicated because the information on various parts of a sentence

. . . is housed with different agencies in different databases. Clerks have access to

some data, but even our data won’t tell the whole story.”); PX732 at 3 (Restoration

of Voting Rights Work Group Draft Findings and Recommendations) (“The Work

Group recognizes the biggest challenge is addressing the felony records of the past

whose access, availability, terms, forms, procedures, and recordkeeping may vary

from jurisdiction to jurisdiction.”); PX383 at 5 (Dept. of State 2019 Agency

Legislative Bill Analysis for SB7086) (“At this time, no single source exists that

confirms for the Department or for the convicted felon that he or she has completed

all terms of the sentence for every felony.”); PX696 at 6:24–7:4 (10/1/19 Restoration

of Voting Rights Work Group meeting Transcript) (“FCOR or Commission on

Offender Review, we do not maintain any type of database specifically not related

to convicted felons, their criminal histories, whether they’ve completed all their

                                        107
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 108 of 253




terms of sentence or satisfaction of their monetary obligations.”); PX106 at 4–6

(Division of Elections Memo on Clerk of Court Highlights and Challenges)

(explaining that records are often misplaced or destroyed by Clerks of Court and

commenting on the difficulty of finding records even when available to the public

on clerks’ websites; “Even if they are available online, we have to wait for redaction

or they are difficult to locate because the images are not labeled in a way that makes

them easily identifiable; they have image numbers rather than document titles, like

arrest report or judgment.”); PX804 (Bureau of Voter Registration Services Internal

Resource Guide for Access to Official Court Documents in Florida) (listing which

clerks offices provide online access to court records and which do not).

   261.      Clerks of court in Florida do not reliably record or track restitution

obligations. PX88 at 143:6–21 (Brown Dep.); PX96 at 184:14–20 (Matthews Dep.);

PX39 at 86:25–87:17, 108:7–25, 128:1–9 (Barton Dep.); PX55 at 197:20–198:10

(Earley Dep.); PX255 (8/23/19 Email from Maria Matthews); PX175 at 3 (7/8/19

Clerk’s Amendment 4 Quick Response Team Conference Call Minutes)

(“Restitution is a big problem.”); PX461 at 21 (11/15/19 Florida Clerks of Court

Study Final Report) (“Delays in uploading or updating information, poor quality of

scanned documentation, and inaccurate or mismatched data in software databases is




                                         108
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 109 of 253




an issue across multiple counties.”); Prelim. Inj. Hr’g Tr., ECF 204 at 111:01–02

(Prelim. Inj. Hr’g Tr.) (testimony of Shannon Cash-Russell).

   262.      Most of the publicly available documents from state or county agencies

provide conflicting information with respect to the assessment and payment status

of LFOs. PX892 at 6 (Burch Report); PX1 ¶¶ 10–20 (Smith Report).

   263.      Dr. Burch found discrepancies of more than 10 percent in the records

of 98 percent of individuals whose cases she researched, depending on which source

she looked at, including discrepancies as to the original amount of LFOs assessed in

relation to a particular case. PX892 at 8, 55 (Burch Report).

   264.      The LFO information available to Defendants and voters is rarely

itemized for each individual fine, fee, and cost assessed, and is inconsistent and of

poor quality. See, e.g., PX39 at 107:23–108:1 (Barton Dep.); PX88 at 143:2–5

(Brown Dep.); PX55 at 199:24–200:13 (Earley Dep.); PX1 ¶¶ 10–20, 53 (Smith

Report); PX461 (11/15/19 Florida Clerks of Court Study Final Report).

   265.      Returning citizens—despite great efforts—cannot determine what they

owe because their records are conflicting, incomplete, or no longer even exist. See

PX11 ¶¶ 4–7, 13 (Miller Decl.); see also Prelim. Inj. Hr’g Tr., ECF 204 at 162:08–

165:18, 172:14–75:23 (Prelim. Inj. Hr’g Tr.) (testimony of Betty Riddle and Clifford

Tyson); PX860; PX861 (phone messages left with DOS staff from citizens trying to

                                        109
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 110 of 253




determine voter eligibility under SB7066); PX250 (press release stating Broward

County Clerk is unable to determine voter eligibility, voters may lack information

necessary to do so on their own).

   266.       There are major discrepancies in the amounts initially assessed and still

due according to information from the county clerks’ offices as compared to the

FDLE reports, and as between the county clerks’ staff and their own databases.

PX892 at 7–8 (Burch Report). Only 5 of the 153 individuals in Dr. Burch’s sample

did not have discrepancies between the clerk online databases and the FDLE report

in any of their cases. Id. at 9.

   267.       Dr. Burch identified cases where the clerk’s online database showed

that LFOs had been paid in full, but the clerk’s office stated there was an outstanding

balance, and vice versa. See id. at 52–53.

   268.       Returning citizens face “burdensome administrative costs” in trying to

determine their LFO information and voter eligibility, a process that “is expensive,

time consuming, and ultimately, discouraging for people who want to vote.” Id. at

12. The process of researching LFOs often presents long wait times on the phone,

inscrutable or defective websites, unhelpful clerks, or information that could only be

accessed in hardcopy, in person, or with a fee. Id. at 29–37; ECF 204 at 162:24–

165:13 (Prelim. Inj. Hr’g Tr.) (testimony of Betty Riddle).

                                         110
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 111 of 253




   269.      The Department of State is aware of the delay or impossibility of

obtaining sentencing records or accurate LFO information. See PX106 (Director

Matthews noting that certain counties do not provide judgments, that clerks’ offices

sometimes destroy sentencing records or misplace older sentencing records, and that

some clerks’ offices provide inaccurate or incomplete information); PX 103; PX96

at 128:5–146:10, 181:6–9, 182:3–22 (Matthews Dep.).

   270.      In Miami-Dade County, the clerk’s office reduced hours (including

telephone hours) because of budget cuts—to 9am-12pm on Monday through Friday.

PX892 at 29 (Burch Report); see also PX106 at 6 (Division of Elections Memo on

Clerk of Court Highlights and Challenges). These times are when most people are

working and may be unable to call to look up their LFOs. Id.

   271.      Several other counties, including Charlotte, Pinellas, Polk, and

Hillsborough, also require requests for information on older cases to be made in

writing. Id. at 31. Volusia County clerk’s office, for example, does not answer

questions over the phone about cases sentenced 2013 and earlier. Id.

   272.      At least eleven counties—including Holmes, Okaloosa, Gulf, Dixie,

Columbia, Broward, Hamilton, Flagler, Calhoun and Pinellas—charge fees to access

case records online (or to request additional information when it is not shown online,

a common problem for relatively older cases). Id. at 34; see also ECF 204 at 115:09–

                                         111
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 112 of 253




18 (Prelim. Inj. Hr’g Tr.) (testimony of Shannon Cash-Russell, noting that Leon

County charges $1.00 per page). In Dixie County, for example, the “Records Search:

Court and Official” button on the home page links to myfloridacounty.com, a pay

site (but confusingly, their dropdown menu to search court records goes to their

“free” court records site). PX892 at 35–36 (Burch Report); see also

https://dixieclerk.com, which links to https://www3.myfloridacounty.com/official

_records/index.html, (last accessed Feb. 26, 2020).

   273.      LFO information from relatively older cases may not be available

online, but only in paper. PX892 at 35 (Burch Report). Counties charge to fill these

records requests. Id. Gulf County charges $1 per page and $2 per certified document,

$.75 for shipping, and $3.50 service fees to access records and there is a $7.25

minimum. Id. Pinellas County charges $1.00 per page, $2.00 per page for certified

copies, and a 3.5 percent processing fee to mail official records. Id. Holmes County

charges $3.00 per page. Id. To determine interests on liens, Alachua County charges

$7.00 per lien. Id. at 35, 54.

   274.      Dr. Burch confirmed that Florida “will have difficulty disaggregating

initially assessed amounts from interest, fees, or other penalties that have accrued,”

and therefore, “it can be impossible to pay only the amounts assessed for felony

convictions at the time of sentencing,” as is required under SB7066. Id. at 9–10; see

                                         112
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 113 of 253




also ECF 204 at 97:20–98:05, 106:10–18 (Prelim. Inj. Hr’g Tr.) (testimony of

Shannon Cash-Russell).

   275.     There is no reliable way for voters, counties, or the Department to

disaggregate payments made for obligations that are ordered in the four corners of

the sentencing document from those that may have accrued later. PX892 at 10–12

(Burch Report); PX11 ¶ 7 (Miller Decl.).

   276.     County clerks were often unable to determine whether an outstanding

balance represented only the amount assessed at sentencing or also included amounts

accruing afterwards. PX892 at 10 (Burch Report).

   277.     Policies preventing partial payments and policies that require the

payment of interest, collection agency fees, convenience fees, or other debt imposed

after sentencing make it impossible for some returning citizens to pay towards only

the amounts originally assessed “in the four corners of the sentencing document.” Id

at 11.

   278.     Procedures and requirements differ significantly among counties. In at

least 25 counties—Clay, Gilchrist, Gulf, Hardee, Charlotte, Bradford, Walton, Lake,

Polk, Collier, Miami-Dade, Santa Rosa, Seminole, Escambia, Brevard, Citrus, Lee,

Osceola, St. Lucie, Orange, Hernando, Manatee, St. Johns, Okaloosa, and Palm

Beach—policies require residents to pay amounts beyond the LFOs assessed at

                                        113
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 114 of 253




sentencing on their felony cases when making payments in some instances. Id. at 2–

3, n.2, 11 n.2, 66–67.

   279.      In at least five counties, also including Miami-Dade, clerks disallow

payment of only amounts that are disqualifying under SB7066 and not interest,

collection agency fees, convenience fees, or other debts that accrue after the

sentence, which can sometimes add more than 40 percent to the LFO balance. Id. at

10–12.

   280.      In at least five counties, clerks will refuse payments on debts in

collections from anyone who attempts to pay only an assessed amount without

additional collections and other fees. Id. at 12.

   281.      State law allows counties to turn over LFOs to debt collectors after 90

days. Fla. Stat. §§ 938.35 and 28.246.

   282.      Debt collection agencies may add fees of up to 40 percent of the total

amount of outstanding LFOs due as payment for collecting fees. Fla. Stat. §

28.246(6). Eight counties—including Gulf, Miami-Dade, Duval, Martin (before

12/2015), Polk, Leon, St. Lucie, and Volusia—charge 40 percent fee of the total debt

sent to collections agencies. PX892 at 56; see also ECF 204 at 97:09–98:16 (Prelim.

Inj. Hr’g Tr.) (testimony of Shannon Cash-Russell). Twelve counties—including

Orange, Broward, Brevard, Martin (after 12/2015), Escambia, Sarasota, Clay,

                                          114
     Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 115 of 253




Seminole, Marion, Collier, Pinellas, and Hernando—charge fees ranging from 20 to

35 percent of the total for debt sent to collections agencies. PX892 at 56.

     283.       In seven counties—including Collier, Hernando, Manatee, Orange, St.

Lucie, St. Johns, and Seminole—they do not accept payments on debts in collection.

Id. at 59. For instance, the Collier County website says that for debts in collections,

“you must add an additional 32% service charge. You must also pay all collections

agency payments directly to the Collections Agency.” Id. at 60–61; see

https://apps.collierclerk.com/court-divisions/criminal/collection-agency-payments,

(last accessed Feb. 26, 2020). Likewise, according to the Orange County Clerk

website, “Once an account is turned over to a collection agency, all payments must

be       made      through    that    collection    agency.”     PX892        at    61;

https://www.myorangeclerk.com/Divisions/Criminal/Collections-Court,                (last

accessed Feb. 26, 2020).

     284.       In Seminole County, it appears that payments to the agencies must

include the 25 percent fee as they provide, “Fines and fees referred to a Collection

Agency must be paid directly to the Agency listed in the notice you received.

Payment must include the Collection Agency’s 25% contingency fee.” PX892 at 61;

see https://www.seminoleclerk.org/collection-agencies/, (last accessed Feb. 26,

2020).

                                         115
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 116 of 253




   285.      According to the Orange County Clerk, for cases turned over to

collections there is a collections fee of 25 percent plus a $25 payment fee imposed.

PX892 at 57. According to Orange County’s website, all cases not paid in full within

90 days in the absence of a payment plan, or cases with payment plans that are more

than 90 days past due, get turned over to collections agencies and will be assessed

25 percent plus $25 to pay on top of the court-ordered amount. Id.

   286.      Some policies at the local and state levels still prevent individuals from

being able to pay just the costs from “the four corners of the sentencing document”

even for debts that are not in collections. Id. at 62.

   287.      Some counties, such as Lee, Osceola, and St. Lucie, explicitly prohibit

partial payments unless the individual is enrolled in a payment plan, so that

individuals who are not in a payment plan cannot direct payments just to the assessed

amount. Id. For example, Osceola County’s court payment portal states, “You may

make a partial payment using a payment plan only if the court has approved and

assigned you a plan with a beginning balance and a specified monthly payment

amount.” Id.; see https://www.ncourt.com/x-pressV3_2/juris/fl/flosceola/Landing_

Osceola.aspx, (last accessed Feb. 26, 2020).

   288.      Even when county clerks do accept partial payments, in accordance

with Florida Statute §28.246, counties charge fees for processing payments on a per

                                          116
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 117 of 253




case basis. Partial payment fees typically are charged either $5 per payment or a one-

time $25 fee. PX892 at 61. These fees are explicitly mentioned on the online

databases of Clay, Citrus, Brevard, Santa Rosa, Seminole, Escambia, and Lee

counties. PX892 at 61. Most policies are similar to Santa Rosa County’s policy,

which states, “Partial payments are accepted w/a fee; $5 per payment or one-time

$25 fee.” PX892 at 63; see http://www.santarosaclerk.com/court_info.html, (last

accessed Feb. 26, 2020). Counties also charge convenience fees, especially for credit

card payments of LFOs. PX892 at 63. Collier County charges $5 to pay online.

PX892 at 62. Seminole County charges credit card payment fees ranging from 3.5

percent in-person to 6 percent over the phone. Id.

   289.      Organizational Plaintiffs are also affected by these difficulties.

Organizational Plaintiffs devote significant resources to registering voters, getting

out the vote, and conducting voter protection on election days. SB7066 has forced

all three groups to divert substantial time and resources away from other core

activities to, for example, work with returning citizens to help clarify the voter

registration process, and determine whether they have outstanding LFOs, and/or are

eligible to register to vote and vote. PX18 at ¶¶ 2–6, 8–9 (Neal Decl. on behalf of

Orange County NAACP); PX19 at ¶¶ 2, 5, 8, 10–11 (Nweze Decl. on behalf of Fla.




                                         117
      Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 118 of 253




NAACP); PX20 at ¶¶ 3, 7, 16, 18 (Brigham Decl. on behalf of LWVF); ECF 286-2

at 8, 60:10–24; 61:7–25 (Excerpts from Neal Dep.).

      290.    The Department of State has acknowledged that it will require

additional costs to train employees to review felony records and LFO

obligations. See PX96 at 105:17–107:24; 124:4–125:2.

      291.    It is now substantially more time-consuming to train members and

volunteers to assist returning citizens seeking to submit registration applications than

it was to train volunteers for voter registration activities before the passage of

SB7066. PX20 at 6. For example, in order to comply with SB7066, the voter-

registration process, which takes five to ten minutes for a voter without felony

convictions, now takes—where possible at all—between 30 minutes and four hours

for a single, eligible returning citizen, id., and has become “very cumbersome and

time[-]consuming and scary.” ECF 286-3 at 3, 37:17–18 (Excerpts from Scoon

Dep.). Organizational members and volunteers are also hesitant to conduct core

voter registration activities due to the risk of creating legal liability for returning

citizens who have no means to determine whether their LFOs would make them

ineligible to register. PX20 at 4; ECF 286–3 at 3, 35:9–36:18; ECF 286–2 at 61:7–

25.




                                          118
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 119 of 253




          C. Defendants Will Not Assist Voters Seeking Determinations of Their
             Eligibility to Register

   292.     Despite the foregoing, the Department of State will not tell citizens

whether they are eligible to vote, whether they have completed their sentence, what

LFOs are disqualifying, whether a voter is eligible to vote if her sentence has been

modified such that outstanding LFOs are no longer considered part of the sentence,

or whether an individual who is genuinely unable to pay is eligible to vote. ECF

286–8 at 12, 240:2–15; 26–27, 264:20–265:3; 32, 270:8–14; 38–39, 286:19–287:2

(Matthews 30(b)(6) Dep.); PX96 at 184:14–20, 189:5–191:6 (Matthews Dep.). The

Department similarly will not provide guidance to county SOEs on how they or

voters should make these determinations. Id.; see also PX798 (1/16/2020 Email from

Amber Marconnet) (responding to email from SOE re: lack of guidance on what to

tell voters); PX801 (compilation of requests from citizens for guidance from DOS);

PX39 at 45:25–46:8, 106:7–10, 108:2–6, 108:18–21, 121:4–8 (Barton Dep); ECF

286-4 at 84:18–85:1, 85:12–13 (Latimer Dep.); PX25 at 104:20–24 (Arrington

Dep.).

   293.     If individuals call the Department of State inquiring about eligibility,

they are directed to the County Clerks or the Department of Corrections. PX96 at

184:14–17, 186:7–11; ECF 258-8 at 265:20–25, 270:8–13; PX802 at 5–6 (9/20/19



                                        119
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 120 of 253




Email from Maria Matthews). The Department will not answer any questions about

the application of SB7066’s LFO requirements.

   294.      Staff at the County Clerks offices are often unavailable or unresponsive,

and when they can be reached, they “lack[] the expertise and capacity to help

returning citizens determine their LFOs and which ones were disqualifying for

voting purposes,” PX892 at 12 (Burch Report); see also PX259 (7/18/2019 Email

from Richard Herring) (includes statement that clerks are unable to make eligibility

determinations, and that the responsibility lies with the DOS and SOEs); PX265 at

2–3 (7/15/19 Clerk’s Amendment 4 Quick Response Team Minutes) (noting the

need for legal opinions about various topics including whether sentencing

documents include incarceration fees and whether interest is a condition of the

sentence). The Division of Elections has itself referenced the insufficient or

inconsistent ability of clerks’ offices to return the necessary documents to ascertain

voter eligibility. See PX638 at 2 (Division of Elections Memo on Clerk of Court

Highlights and Challenges) (“Many counties do not send all documents requested

and include no response addressing the missing items. We have to reach out again

for clarification as to whether they exist at all or did someone just forget to include

them.”); PX103 (04/04/19 Email from Toshia Brown).




                                         120
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 121 of 253




   295.     Moreover, the Clerks’ data is also unreliable. The CCIS system does

not reliably track restitution, see ECF 258-8 at 246:24–248:7, and information

regarding other LFOs may not be available, or may not be consistent with what is in

court records, see PX542 at 3 (12/30/19 BVRS Internal Procedures - Felony Match

Case Files) (indicating that where this is the case, the record should be tagged as

“NMNSO - Financial Obligations Undetermined.”); see also PX175 (7/8/19 Clerk’s

Amendment 4 Quick Response Team Conference Call Minutes); PX179 (8/22/19

Email from Laura Roth); PX180 (8/29/19 Email from Karen Rushing) (all three

highlighting inaccuracies and discrepancies between CCIS and DOC data, issues

with restitution); PX794 (9/25/19 Email from Amber Marconnet) (exchange

between DOS and Hillsborough clerk trying to untangle fees associated with a count

that was dropped from those on which voter was convicted). PX636 (09/16/19

Florida Court Clerks and Comptrollers Presentation to Restoration of Voting Rights

Work Group); PX638 (Division of Elections Memo on Clerk of Court Highlights

and Challenges); PX262 at 6 (8/21/19 Email from Jeanne Worthington) (FDOC

Official noting that “[m]any times, while reviewing an inmate’s commitment we

find discrepancies between it and the information listed in CCIS.”).

   296.     The Department of Corrections (“DOC”) is similarly unequipped to

provide voters with information about their eligibility under SB7066. See, e.g.,

                                        121
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 122 of 253




PX284 (DOC will only provide releasees with records related to current sentence);

PX655 at 9 (DOC Restoration of Voting Rights for Convicted Felons Presentation)

(DOC “cannot provide legal advice or determine if you are eligible to vote.”).

   297.      County supervisors of elections do not have, on hand, the information

necessary to determine whether someone has paid their LFOs, and thus direct

inquiries to other agencies, only to have those agencies bounce the applicant back to

them. PX279 at 51 (Restoration of Voting Rights Work Group Report); see also

PX25 at 106:2–107:4, 109:12–111:7, 124:23–126:6 (Arrington Dep.); PX881

(4/24/19 Email from Paul Lux) (“[T]he Supervisors are not in favor of any language

to implement Amendment 4 that results in the responsibility of determining whether

a voter registration applicant has completed all terms of their sentence residing in

the office of the Supervisor. We simply do not have the resources or the access to

proper information to make those determinations without a substantial investment in

our infrastructures and information networks.”); PX39 at 116:2–16 (Barton Dep.);

PX727 (11/11/19 Email from Vicki Cannon) (Nassau County SOE saying that SOEs

“do not have the information to provide citizens to confirm whether the terms of

their sentence have been completed” and asking DOS to stop DOC from including

language in their Termination of Supervision Letter encouraging individuals to




                                        122
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 123 of 253




“contact the Supervisor of Elections in your county of release” “[f]or additional

information related to the restoration of voting rights.”).

   298.      Florida election officials concede that counties will apply SB7066

differently. See ECF 258–8 at 183:4–8 (Matthews Dep.); PX39 at 126:4–18 (Barton

Dep.); PX25 at 104:25–105:6 (Arrington Dep.). Different county supervisors give

differing instructions to returning citizens about determining their eligibility.

Compare PX55 at 200:20–201:7, with PX 39 at 95:6–10.

   299.      Because of “the lack of reliability and contradictions in the data,” Dr.

Burch concludes, there will “likely [be] a chilling effect on registration and voting”

because individuals cannot “conclusively determine if or how much they owe.”

PX892 at 10, 40.

   300.      Unless a voter is able to obtain legal counsel, there is no one to assist

voters in determining their own eligibility. PX25 at 85:23–86:2, 101:5–11; PX96 at

179:23–189:4; PX55 at 225–26, 200:20–201:7; see supra ¶¶ 294–298 (describing

how DOS, Clerks, DOC, and SOEs cannot effectively or at all assist voters in

determining their own eligibility).

   301.      Even if a voter has legal counsel, they may not be able to ascertain their

eligibility because legal counsel is also hamstrung by incomplete and inconsistent

data and the lack of interpretive guidance from the Department charged with

                                          123
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 124 of 253




implementing SB7066. PX21 at 6–7 (Carey Haughwout Decl.) (saying that the Palm

Beach County public defenders “do not have the time or resources” to “assist clients

with multiple felony convictions…determine the status of their outstanding LFOs.”);

PX851 (3/10/2020 Email from Leah Aden) (Email from Gruver counsel seeking and

failing to get reassurance that Plaintiff Latoya Moreland would be permitted to vote);

PX12 ¶¶ 4–5, 7–11, 13–17, 16 (Tyson Decl.) (attesting that, even with the help of

counsel in obtaining his judgment and sentence documents, he is still unable to

determine how much he still owes).

   302.      SB7066 established a Restoration of Voting Rights Work Group

(“Work Group”). The Work Group submitted a report with non-binding

recommendations in November 2019. PX279 at 27–28.

   303.      The   Voting    Rights    Restoration   Work     Group    made     many

recommendations aimed at addressing this administrative nightmare, but the

Department has not taken any meaningful steps to execute those recommendations.

ECF 258-8 at 309:2–311:5, 311:17–314:19, 315:4–316:22 (Maria Matthews

30(b)(6) Dep.).

   304.      Relevant data has not been consolidated, despite the recommendation

of the Work Group. See id. at 309:2–7.

   305.      No voting rights liaison had been appointed. Id. at 310:4–10.

                                         124
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 125 of 253




   306.      The Secretary’s office has “not yet shared information with the

Supervisors of Elections regarding the uniform instructions that should be issued

regarding restoring voting rights.” Id. at 312:13–313:14.

   307.      There is no timeline for when—if ever—the Department will fulfill the

Work Group’s recommendation that it coordinate with FCOR to identify sources of

information about restitution. Id. at 315:4–316:22, 316:16–20 (responding “no” to

whether she had a sense if the recommendation would be fulfilled by the March or

November 2020 elections).

   308.      The Department of State has also declined to establish a mechanism for

returning citizens who are unable to pay to register and vote. The Department’s

position is that SOEs make eligibility determinations, that the preliminary injunction

order applies only to the named plaintiffs, and that the Department has no broader

obligation to accommodate otherwise eligible voters who are unable to pay. Id. at

284:5–287:24.

   309.      As a result of this non-guidance, the Supervisor of Manatee County

purged Individual Plaintiff Moreland, who joined this lawsuit after the preliminary

injunction was entered, on the grounds that she had “fines [that] were found to be

outstanding.” ECF 287 ¶ 3; see also PX851 (3/10/2020 Email from Leah Aden).




                                         125
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 126 of 253




Many other individuals with outstanding LFOs have been removed from the rolls in

Manatee County. See PX908.

          D. The Only Process Available for Determining Eligibility Occurs
             After Registration

   310.      According to Defendants’ statements, the only existing procedure for

determining a voter’s eligibility is the process for removing active voters from the

voter registration rolls. See Fla. Stat. §§ 98.075(5), (7); PX97 ¶ 9–11 (Matthews

Decl.).

   311.      Under Florida law, a voter registration applicant is registered to vote

and placed on the voter rolls so long as their registration application contains all the

information required by law necessary to establish the person’s eligibility and the

social security number, driver’s license, or identification number provided on the

form corresponds to an actual person. PX97 ¶ 9–10.

   312.      If an applicant affirms they are eighteen, a citizen, have not been

adjudicated mentally incompetent with respect to voting, and have not been

convicted of a felony or have had their rights restored, those affirmations are taken

as true and the individual is registered to vote. Id. ¶ 10; PX25 at 22:2–12 (Arrington

Dep.).




                                          126
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 127 of 253




   313.      Once a voter is added to the rolls, they cannot be removed, other than

at the request of the voter, unless it is determined, based on credible and reliable

information, that the voter is ineligible. PX97 ¶ 11; see also Fla. Stat. 98.075(5).

   314.      The initial determination of whether an active voter is ineligible due to

a past felony conviction is supposed to be made by the Department of State. Fla.

Stat. § 98.075(5).

   315.      If the Department has “credible and reliable information” that a voter

has been convicted of a felony and has not had their rights restored, it is required to

notify the relevant Supervisor of Elections and provide the supervisor with the

supporting documentation indicating the voter is ineligible. Fla. Stat. § 98.075(5).

   316.      If the Supervisor receives information of a voter’s ineligibility from the

Department of State, the Supervisor then determines whether it is credible and

reliable evidence of ineligibility. If so, they are required to send the voter a letter

notifying them of their potential ineligibility. Id §§ 98.075(5), (7).

   317.      If the voter does not respond within 30 days to a notice of ineligibility,

they risk being purged from the rolls. Fla. Stat. § 98.075(7)(a)(3).

   318.      Upon receipt of a notice of ineligibility, or notice that they have been

purged, the voter can deny the accuracy of the information, or request a hearing. Id.

§ 98.075(7)(a)(5).

                                          127
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 128 of 253




   319.       In either situation, the Supervisor must review the evidence presented

and make a determination based on the preponderance of the evidence. Id. §§

98.075(7)(a)(5), (7)(b).

   320.       A voter removed pursuant to a determination of ineligibility has the

right to appeal. Id. § 98.075(7)(b)(5).

   321.       Supervisors of Elections use significantly different processes for

determining whether to remove voters identified by the Department as potentially

ineligible.

   322.       Different counties treat notification of potential ineligibility from the

Department of State differently, depending in large part on their available resources.

PX55 at 128:12–129:14 (Earley Dep.); see also PX141, PX142, PX807, PX823,

PX825 (form notices of potential ineligibility from Supervisors’ offices in Broward,

Jackson, Leon, and Orange Counties, each providing different information); PX855

(questions from Hernando County Supervisor’s office regarding information to

include with notice).

   323.       Leon County conducts independent research to verify that voters

identified by the Department are ineligible before initiating cancellation of their

registration. PX55 at 42:13–44:20, 128:12–129:14 (Earley Dep.).




                                          128
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 129 of 253




   324.      Hillsborough County initiates the cancellation process for registered

voters solely in reliance on the information provided by the Secretary of State. PX83

at 60:7–65:19 (Latimer Dep.).

   325.      And Manatee County has cancelled voters’ registrations—including a

named plaintiff—without first receiving notification from the Secretary of State. See

ECF 287 ¶ 3 (“[T]he State had no input into the decision to remove Ms. Moreland –

that was done at the Supervisor level in the ordinary course[,]” as was “removal of

other voters in the same manner . . .”); see also PX181 (8/23/19 Email from Matt

Whyte).

          E. Even the Post-Registration Process Is Currently Inactive Because
             the Department Cannot Ascertain Eligibility Due to LFOs

   326.      Notwithstanding the process in place for identifying ineligible

registered voters due to felony conviction, the Department of State is currently not

identifying ineligible registered voters who have outstanding LFOS for Supervisors

of Elections. ECF 258–8 at 4, 231:25–232:11 (Matthews 30(b)(6) Dep.).

   327.      Between approximately December 1, 2018 and June 6, 2019, the

Department did not send down any records to the counties indicating that there was

credible and reliable evidence that an individual was ineligible because of

outstanding LFOs related to a past felony conviction. The Department continued to

identify individuals who had past felony convictions, and to categorize those
                                        129
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 130 of 253




individuals based on whether the reviewer thought the individual had been convicted

of murder or a felony sexual offense. PX88 at 49:7–50:23, 59:16–22 (Brown Dep.);

PX96 at 81:8–23, 149:23–151:12 (Matthews First Dep.); PX55 at 87:1–5, 132:10–

22 (Earley Dep.).

   328.      On approximately June 6, 2019, the Department began sending records

to the counties indicating there was credible and reliable evidence that a registered

voter is ineligible because they are currently incarcerated for a felony conviction or

under supervision (i.e., probation or parole) for the same. PX88 at 59:16–22, 61:14–

19, 67:3–19 (Brown Dep.); ECF 258-8 at 4, 231:7–22 (Matthews 30(b)(6) Dep.).;

PX96 at 81:8–23, 149:23–151:12 (Matthews First Dep.); PX55 at 132:10–22 (Earley

Dep.).

   329.      The “credible and reliable” records the Department used in this process

were DOC records that on their face disclaimed accuracy with respect to the type of

conviction or current supervision status of the individual. PX26 (Sample DOC

Records); PX96 at 156:7–158:4, 158:14–21 (Matthews First Dep.); PX39 at 61:1–

62:12 (Barton Dep.); PX55 at 141:2–12 (Earley Dep.).

   330.      Immediately after the Department started sending notices to the

counties on June 6, 2019, the Leon County Supervisor of Elections identified many

problems with the notices including lack of authoritative judgment and sentencing

                                         130
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 131 of 253




documentation and the flagging of individuals that were not necessarily convicted

of any felony conviction. See PX71, PX72, PX73, PX75, PX76, PX77, PX78

(reflecting discovery and investigation of problems by Leon Supervisor’s office).

The Department of State was quickly alerted to these issues. See PX74 (6/27/19

Email from Amber Marconnet).

   331.      These warnings were initially met with insistence that the Department’s

process was credible and reliable and should be used for initiating the removal

process. PX248 at 2-3 (6/7/19 Email from Maria Matthews).

   332.      Ultimately, however, the Department acknowledged that its initial

process for identifying even those individuals under supervision was flawed and

identified potentially eligible individuals for removal. PX88 at 67:17–69:2 (Brown

Dep.). On June 26 or 27, 2019, the Department stopped sending notices related to

individuals on parole or probation for this reason but did not recall the notices it sent

between June 6 and June 26 and did not notify the Supervisor of Elections of these

known errors. Id. at 67:12–68:10, 104:15–23.

   333.      As early as September 2019 the Department again began sending

records about voters thought to be in DOC custody for a felony. PX97 ¶25.

   334.      To make an initial determination of eligibility with respect to a past

felony conviction, the Department compares voter registration records against

                                          131
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 132 of 253




records provided by the Florida Department of Law Enforcement (“FDLE”) and the

Florida Department of Corrections (“DOC”) on a daily basis, and then investigates

any matches to determine whether the registered voter is the same person as the

individual identified by FDLE or the DOC. PX97 ¶ 12–16 (Matthews Decl.); See

ECF 152-93 at 11–14 (Matthews Dep. Tr.).

   335.      If an identity match is confirmed, the Department next confirms hat the

individual was actually convicted of a felony, and not a lesser offense. Id. ¶ 16, ECF

132-1 at 139–40; but see PX55 at 43:13–44:20 (Mark Earley Dep.) (noting that the

Department has made errors including identifying people convicted of

misdemeanors as having been convicted of felonies).

   336.      If the person was convicted of the felony, the Department next

determines whether they are still in prison or under supervision with the Department

of Correction for a felony conviction. PX97 ¶ 20.

   337.      If the person is no longer under supervision, the Department next

determines whether the person was convicted of murder or a felony sexual offense

as defined in SB7066. Id. ¶ 21.

   338.      A conviction for murder or a felony sexual offense as defined in

SB7066 is deemed credible and reliable evidence that the registered voter is

ineligible to be registered or vote absent a grant of clemency. Id.

                                         132
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 133 of 253




   339.      Active voters who do not fall into any of the above four categories—in

prison, on supervision, conviction for murder, or conviction for felony sexual

offense—are categorized as “Not Murder, Not Felony Sexual Offense”

(“NMNSO”). PX542 at 3 (12/30/19 BVRS Internal Procedures Memo).

   340.      The Department indicates it has identified “upwards of 65,000 or more”

active voters in this category. ECF 258-8 at 262:15–263:10, 335:10–24 (Matthews

30(b)(6) Dep.).

   341.      For these individuals, the Department is researching outstanding LFOs

but is not acting on that research. Id. at 243:15–244:22. According to a December

30, 2019 memorandum, for these registrants, the Department “obtains the sentencing

document(s) that identify financial obligations (restitution, fines, fees, and/or court

costs), if any ordered as part of the sentence.” PX542 at 3.

   342.      The Department has not defined what “sentencing” documents it looks

at to determine financial obligations, other than to state that “the sentence may be

part of the judgment.” See id.; ECF 258-8 at 296:24–297:14 (Matthews 30(b)(6)

Dep.).

   343.      The guidance also instructs reviewers to collect financial obligation

information for the registrant from Financial Summary Information in the

Comprehensive Case Information System (“CCIS”). PX542 at 3.

                                         133
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 134 of 253




   344.      The Financial Summary Information screenshot from CCIS is “one

piece of the documentation that may or may not support a credible and reliable

match” in addition to sentencing documents and other court records. ECF 258-8 at

248:12–18 (Matthews 30(b)(6) Dep.).

   345.      If the “sentencing documents” “do not indicate that any financial

obligations were ordered,” the reviewer marks the file with the comment “NMNSO

– No Financial Obligations.” PX542 at 3.

   346.      If the sentencing documents show that LFOs were ordered, but the

Financial Summary “shows no information available or the information is unclear

in relation to what was ordered” the reviewer enters the comment “NMNSO –

Financial Obligations Undetermined” in the record. Id.; see also PX802 at 2 (draft

procedure indicating that evidence of $0.00 balance is not sufficient evidence of

payment in full).

   347.      If the sentencing documents indicate that any LFOs were ordered at the

time of sentencing, but CCIS shows that “no restitution is owed and/or paid while

other financial obligations have been” then reviewer enters the comment “NMNSO-

Restitution Obligations Undetermined” into the record, and the record “will be

revisited later for further research.” PX542 at 3.




                                         134
     Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 135 of 253




     348.    These cases are marked for further research even when the CCIS shows

a restitution balance of zero and the sentencing document does not indicate that

restitution was ordered. Id. at 3–4 (requiring further research if CCIS shows a

restitution balance of zero, so long as the sentencing documents indicate that

“restitution, fines, fees and/or court costs” were ordered at the time of sentence)

(emphasis added); see also PX802 at 2.

     349.    Finally, if the sentencing documents indicate that financial obligations

were ordered at the time of sentencing and the CCIS Financial Summary shows an

outstanding balance, the reviewer enters the comment “NMNSO-Fees Outstanding”

into the record and the record “will be revisited later for further research.” PX542 at

4.

     350.    The Department has not identified what further research will be done

on records where the LFOs are undetermined or outstanding, or what further sources

will be relied on. ECF 258-8 at 315:3–316:22 (Maria Matthews 30(b)(6) Dep.).

     351.    The Department does not have a position on which LFOs render a

person ineligible to vote, and which ones are non-disqualifying because they accrue

after sentencing or are not contained within a sentencing document. Id. at 240:2–15.

It does not have a position on how to address sentencing modifications. Id.

at 267:23–271:9. The Department does not have a position on how to reconcile

                                         135
      Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 136 of 253




discrepancies in the data available, how to determine which LFOs are disqualifying,

or how to determine whether those disqualifying LFOs have been paid. Id. at 325:6–

13.

      352.    To the extent the Department does know this information, department

officials assert that the information is privileged or in flux, subject to the outcome of

this litigation. Id.; see also id. at 243:5–7, 246:6–9, 261:19–24; 266:2–267:8.

      353.    The Department does not have access to information on outstanding

LFOs for out-of-state convictions. PX96 at 54:19–22; 187:18–20, 188:18–191:16

(Matthews First Dep.).

      354.    For out-of-state convictions, reviewers are directed to “[m]ake out-of-

state court doc requests through the designated Regulatory Specialist II staff

member.” PX542 at 4.

      355.    The guidance document directs reviewers to an entity called "ProCon"

to determine whether a voter with an out-of-state conviction has had their rights

restored in the state where they were convicted (either in state or federal court). Id.

See also State Felon Voting Laws, ProCon.org, https://felonvoting.procon.org/state-

felon-voting-laws/ (last visited Apr. 13, 2020).

      356.    ProCon.org does not assert or intend to be a comprehensive, up-to-date

library of state felony disenfranchisement laws, but rather provides context for

                                          136
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 137 of 253




policy conversations. See ProCon.org, "About Us," https://www.procon.org/about-

us.php.

   357.      Several   of   the   ProCon    notations   regarding   out-of-state   re-

enfranchisement laws are inaccurate and certain to lead to the disenfranchisement of

eligible voters who have had their rights restored in the state of their conviction.

Compare State Felon Voting Laws, ProCon.org, https://felonvoting.procon.org

/state-felon-voting-laws/) with Ala. Code § 17-3-30.1(c).

   358.      For federal convictions, the Dec. 30, 2019 memorandum does not

provide any details on how reviewers are to determine the amount and status of any

financial obligations ordered at the time of sentencing and merely states that “if the

information is indeterminate we will need to invalidate based on incomplete

information.” PX542 at 4.

   359.      The Department cannot identify what constitutes a sentencing

document for federal convictions. PX96 at 144:6–21, 182:18–184:10, 184:14–17,

187:11–14 (Matthews First Dep.). The Department does not have reliable

information on outstanding LFOs from federal courts. See id. at 185:2–23; PX692

at 14 (8/19/2019 Work Group Meeting Transcript).

   360.      Although the Department is currently reviewing and flagging active

voters who may be ineligible due to outstanding LFOs, the Department has yet to

                                         137
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 138 of 253




begin sending down records to the counties indicating there is credible and reliable

information that a registered voter is ineligible due to outstanding LFOs. ECF 258-

8 at 231:20–232:11 (Matthews 30(b)(6) Dep.).

   361.     Ms. Matthews testified that this is because the Department is not

“comfortable” that the current process for identifying individuals with outstanding

LFOs provides “credible and reliable” information regarding LFOs. Id. at 283:16–

284:4.

   362.     So, the Department is working “to determine and finalize a process and

comfort level regarding these types of cases without sending anything down.” Id. at

259:9–13.

   363.     The Department has not identified a standard for what constitutes

“credible and reliable” information that an active voter is ineligible due to

outstanding LFOs. See PX542 at 7 (referring to the credible and reliable

determination as a “case by case” process.”).

   364.     The Department does not know whether, when, or for what reasons the

information it has collected in any particular case may be deemed credible and

reliable such that they can begin sending records of voters who are potentially

ineligible due to outstanding LFOs to county supervisors. ECF 258-8 at 271:25–

273:2 (Matthews 30(b)(6) Dep.).

                                        138
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 139 of 253




   XVI. Counties Are Implementing SB7066’s LFO Requirement Differently

   365.      The Florida legislature specifically chose to have SB7066 implemented

in a decentralized manner without a detailed statewide process. See PX694 at 19

(9/16/19 Work Group Meeting Transcript) (Rep. Grant explaining that legislators

intentionally left “flexibility for the local constitutionals to do their work to make

this work”). As noted above, the county Supervisors of Elections have varying

processes, procedures, and standards they currently apply to implement SB7066. See

supra ¶¶ 321–25.

   366.      Although counties can adopt procedures to terminate, waive, or modify

outstanding LFOs entirely to provide for restoration of voting rights, they are under

no obligation to do so under SB7066. See Fla. Stat. § 93.0751(2)(a)(5)(e) (deeming

a term of sentence complete “if the court modifies the original sentencing order to

no longer require completion of such term”) (emphasis added).

   367.      Different counties have already adopted different procedures and

standards for determining eligibility. See Florida Rights Restoration Coalition

Amicus Br., ECF 173-1 at 10–11 (identifying three counties that have established or

are establishing a procedure, and stating that “FRRC has conferred with a total of

ten counties to date” about such options).




                                         139
     Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 140 of 253




     368.    As of now, only four Florida counties—Miami-Dade, Hillsborough,

Palm Beach, and Broward—provide procedures specifically for returning citizens to

seek waiver, modification, or termination of their outstanding LFOs so that they can

become eligible to vote under SB7066. See Amendment 4 Fines & Fees Review,

Florida Rights Restoration Coalition, https://floridarrc.com/fines/ (encouraging

returning citizens with LFOs in the four “participating counties” to apply for help

regaining voting rights); Daniel Rivero, People Across Florida Are Getting Their

Voting Rights Back. Few Republicans Could Benefit, WUSF (Jan. 6, 2020)10; PX447

(Collaborative Plan for Miami-Dade County) (outlining sentence-modification

process specific to fines—not restitution—for persons unable to pay).

     369.    Miami-Dade has developed an expedited procedure for returning

citizens to seek modification of their sentences so that LFOs are no longer an

obstacle to voting. See PX447. Because of this local procedure, a returning citizen

in Miami-Dade with outstanding LFOs is more likely to be able to vote in the

November 2020 election than an identically situated person in another Florida

county who must petition for a waiver or modification in the normal course.




10
     Available at https://wusfnews.wusf.usf.edu/post/people-across-florida-are-
getting-their-voting-rights-back-few-republicans-could-benefit.

                                        140
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 141 of 253




   370.      In Miami-Dade and Hillsborough Counties, the sentence-modification

procedures remove the barrier to voting otherwise posed by LFOs that the returning

citizen cannot pay; however, they do not eliminate the financial obligation itself. See

PX447 at 2; PX134 at 91–92 (Broward County Form Motion); Rivero, People

Across Florida Are Getting Their Voting Rights Back. Rep. Grant, the co-sponsor of

SB7066, has stated that such a limited-purpose modification of LFOs to restore

voting rights violates SB7066. PX694 at 20.

          A. Officials in Different Counties Have Different Interpretations of
             Which LFOs Preclude Voting Under SB7066

   371.      Supervisors of Elections, Clerks of Court, prosecutors and other

officials throughout Florida do not share a unified understanding of which

outstanding LFOs make a returning citizen ineligible to vote under SB7066.

   372.      Officials in Miami-Dade County have advised returning citizens that

SB7066 “does NOT require that a person pay fees and costs before their voting rights

may be restored” because a “standard Sentencing Order” does not include fees and

costs, although it may include fines and restitution. PX447 at 1–2; see also id. at 5–

6 (noting that the State Attorney, Clerk of Court, and other Miami-Dade officials

contributed to the document containing this interpretation); PX694 at 6, 12 (Sen.

Pizzo explaining that judgments and sentences in Miami-Dade are separate

documents, with the former containing any fees and costs). This interpretation
                                         141
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 142 of 253




appears inconsistent with the Department of State’s current stance on which LFOs

are disqualifying. See PX256 at 2 (8/14/19 Email from Amber Marconnet)

(indicating their inclusion of LFOs under SB7066 even if not recorded on certain

judgment documents).

   373.      In other counties, officials have not interpreted SB7066 to exclude all

fees and costs from disenfranchising LFOs. See, e.g., PX55 at 185:4–25 (Mark

Earley Dep.) (expressing a tentative understanding that some fees and costs are

included in sentencing documents and thus covered by SB7066); PX83 at 86:10–18

(Craig Latimer Dep.) (Hillsborough County Supervisor of Elections stating that if a

returning citizen “owe[s] fines and fees by the statute, that would be a reason for

ineligibility.”). In numerous counties, Supervisors and their staffs lack any firm

understanding of what fees and costs (if any) must be completed before voting under

SB7066. See, e.g., PX55 at 186:23–187:2; PX25 at 88:2–10 (Mary Jane Arrington

Dep.).

   374.      Similarly, officials in different counties have expressed varying

understandings of whether interest that accrues on LFOs can be a term of sentence

requiring completion before voting under SB7066. See PX262 (8/23/19 Email from

Karen Rushing) (discussion between Clerks of Court about whether SB7066 covers

interest when the sentencing document refers to interest).

                                        142
      Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 143 of 253




             B. Returning Citizens in Different Counties Have Differing Ability to
                Pay Disqualifying LFOs Without Incurring Fees

      375.      Individuals who have been assessed the same types and amounts of

LFOs are subject to different payment rules depending on the county in which they

live. PX892 at 8–13 (Burch Report).

      376.      For example, in Miami-Dade County, $25 of a $200 payment would go

to a processing fee, rather than the debt the returning citizen was seeking to pay

down. In Gulf, Leon, Miami-Dade, Polk, St. Lucie, Duval, and Volusia Counties, 40

percent of a $200 payment—$80—would be paid to a debt collection agency fee

before being applied toward outstanding LFOs. See PX892 at 57–58 (Burch Report);

ECF 204 at 96:20–98:16 (Cash-Russell Testimony at Preliminary Injunction

Hearing).

      377.      In 27 of the 67 counties, 3 percent to 3.5 percent of a payment would

go toward a credit card or online payment fee; thus, after a $200 payment toward a

$200 debt, there would still be an outstanding balance of $6 to $7. And often multiple

fees and assessments apply to the same payment. PX892 at 63 (Burch Report).

      378.      In each of the counties with mandatory fees or assessments, the

returning citizen who pays the amount of their outstanding LFOs would still have an

outstanding balance, and thus would not be eligible to register or vote under SB7066.

Id.
                                          143
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 144 of 253




          C. Counties Have Different Practices on Negotiating Payment of
             LFOs

   379.       Clerks of Court throughout Florida have varying policies on

“determining whether to negotiate civil judgments/liens for fines, court costs, and

other monetary obligations.” PX134 at 96 (7/15/19 Email from Matt Whyte). Thus,

returning citizens in some counties may be able to negotiate a way satisfy the

conditions of eligibility under SB7066 by paying less than they initially owed, while

returning citizens in other counties lack this opportunity.

   380.       For example, Palm Beach County negotiates settlements for fines and

costs. The county’s negotiation process sometimes involves researching the debtor’s

ability to pay. Id. at 97.

   381.       By contrast, Marion County does not negotiate LFOs, and Leon County

negotiates only on interest. Id. at 96–97.




                                         144
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 145 of 253




                                   ARGUMENT11

   I.        The LFO Requirement Constitutes Unconstitutional Wealth
             Discrimination, and Would Not Survive Even Rational Basis Review12

        As the Eleventh Circuit has already held, withholding voting rights for

nonpayment of LFOs from those who cannot pay does not withstand heightened

scrutiny and thus violates the Fourteenth Amendment.13 Jones v. Governor of Fla.,

950 F.3d 795 (11th Cir. 2020).

        The Eleventh Circuit also noted SB7066’s LFO requirement might not survive

rational basis scrutiny. See id. at 809–17. Indeed, Plaintiffs’ evidence demonstrates

there is no rational basis for the LFO requirement. Thus, although heightened




        11
          Plaintiffs file these consolidated Proposed Conclusions of Law, but each
Plaintiff group joins only those parts of the brief related to their alleged claims.
        12
          This Court has already concluded that Plaintiffs have standing to bring their
claims against Defendants. ECF 207 at 8; see also Jones v. Gov. of Fla., 950 F.3d
795, 805–06 (11th Cir. 2020). Moreover, Plaintiffs have previously addressed this
issue in response to two motions that Defendants filed and this Court denied, and
Plaintiffs incorporate those arguments herein. See Pls.’ Opp’n to Defs.’ Mot. to
Dismiss, ECF 121 at 5–9; Pls.’ Mem. of Law in Opp’n to Defs.’ Mot. for Summary
Judgment, ECF 286 at 7–13. Plaintiffs incorporate those arguments herein.
        13
          That decision is the law of the case, binding in the Eleventh Circuit. See,
e.g., United States v. Gillis, 938 F.3d 1181, 1198 (11th Cir. Sept. 13, 2019) (holding
that the law of the circuit as established in the first case to address an issue must be
followed until altered by the Eleventh Circuit en banc or the United States Supreme
Court).

                                          145
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 146 of 253




scrutiny applies, Plaintiffs ask this Court to hold that in addition to failing heightened

scrutiny, the LFO requirement violates the Fourteenth Amendment even under this

less stringent standard of review.

      Jones observed that the LFO requirement is “clearly not” rational “as applied

to those unable to pay.” Id. at 810; see also id. (“[T]he continued disenfranchisement

of felons who are genuinely unable to pay LFOs . . . does not further any legitimate

state interest.”). This is because the state cannot advance any potential state interest

—deterrence, punishment, or incentivizing payment—by conditioning voting rights

restoration on LFO payment by those unable to pay. See id. at 810–13. “The State

cannot draw blood from a stone.” Id. at 827.

      The parties differ, however, as to whether the rationality of a statute in an as-

applied challenge is evaluated based on its application to those who are unduly

burdened by it, or as applied to the general case. As demonstrated below, the proper

lens for evaluating the LFO requirement is as applied to those who cannot pay. The

LFO requirement fails under either lens, however, because individuals who cannot

afford to pay their outstanding LFOs are the general case.

          A. The Appropriate Lens For Reviewing Rational Basis is As-Applied
             to Those Unduly Burdened by the Challenged Statute

      To the extent this Court evaluates whether the LFO requirement withstands

rational basis review, the appropriate inquiry is not whether the LFO requirement is
                                          146
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 147 of 253




rational generally, as Defendants now contend, but whether it is rational as applied

to returning citizens who cannot afford their outstanding LFOs.

      In Harvey v. Brewer, Justice O’Connor recognized that a separate

constitutional analysis exists for determining a challenged law’s constitutionality as

applied to persons unable to pay LFOs. 605 F.3d 1067, 1080 (2010) (concluding that

although Arizona’s LFO requirement was rational generally, “withholding voting

rights from those who are truly unable to pay their criminal fines due to indigency

[may] not pass this rational basis test”). This approach is consistent with past

Supreme Court and federal appellate decisions applying rational basis in the as-

applied context. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 448

(1985) (“Because in our view the record does not reveal any rational basis for

believing that the Featherston home would pose any special threat to the city's

legitimate interests, we affirm the judgment below insofar as it holds the ordinance

invalid as applied in this case.”); O’Day v. George Arakelian Farms, Inc., 536 F.2d

856, 859–60 (9th Cir. 1976) (“As applied to the appellant in this case, the double

bond requirement is not reasonably or rationally related to a legitimate governmental

purpose[.]”).

      In the wealth discrimination context specifically, the Supreme Court has

emphasized that the proper equal protection classification is between those who can

                                         147
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 148 of 253




pay versus those who cannot. See Williams v. Illinois, 399 U.S. 235, 242 (1970)

(evaluating “operative effect” of facially neutral statute as distinguishing between

those who can pay and those who cannot); Tate v. Short, 401 U.S. 395, 399 (1971)

(same). Williams and Tate applied heightened scrutiny given the penalty imposed

for failure to pay just as the Eleventh Circuit did in Jones. But under this precedent,

the first step for determining the equal protection classification in a wealth

discrimination case is to evaluate the restriction as applied to those who cannot pay.

That same framework would apply even if the correct standard were rational basis.

See U.S. Dep’t of Agric. v. Moreno, 413 U.S. 528, 537 (1973) (focusing on the

“practical effect” of classification to conclude it did not further a legitimate

governmental interest). Here, the practical effect of the LFO requirement is to deny

Florida citizens the right to vote solely because they cannot pay off their LFOs. See

Jones, 950 F.3d at 810–13, 826–27.

      Furthermore, “[t]he rational-basis standard is not a toothless one.” Schweiker

v. Wilson, 450 U.S. 221, 234 (1981) (quotations omitted). In the elections context,

in particular, courts impose meaningful limits on the state when applying rational

basis review. See, e.g., Bush v. Gore, 531 U.S. 98, 107 (2000) (Florida’s ballot

canvassing practices violated rational basis review by “accord[ing] arbitrary and

disparate treatment to voters in its different counties”); Lubin v. Panish, 415 U.S.

                                         148
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 149 of 253




709, 718 (1974); Fulani v. Krivanek, 973 F.2d 1539, 1547 (11th Cir. 1992).

Moreover, The Supreme Court carefully scrutinizes laws that serve no purpose other

than a “bare . . . desire to harm a politically unpopular group.” Moreno, 413 U.S. at

534; see also Lawrence v. Texas, 539 U.S. 558, 580 (2003) (O’Connor, J.,

concurring); Romer v. Evans, 517 U.S. 620, 634–35 (1996). Individuals who have

past felony convictions and limited economic means are one such unpopular group,

and “discrimination [against such groups] is unlikely to be soon rectified by

legislative means.” Cleburne, 473 U.S. at 440.

      As such, the appropriate level of analysis on an as-applied challenge in the

elections context is to determine whether a statute is rational as applied to those

unduly burdened by it. See Mays v. LaRose, 951 F.3d 775, 785 (6th Cir. 2020) (“All

binding authority to consider the burdensome effects of disparate treatment on the

right to vote has done so from the perspective of only affected electors—not the

perspective of the electorate as a whole.”). And, the LFO requirement fails rational

basis as applied to those who cannot pay. Jones, 950 F.3d at 810.

         B. Even When Evaluated Against the General Case, the LFO
            Requirement Lacks a Rational Basis Because Those Who Cannot
            Pay Are the General Case

      The Eleventh Circuit indicated that the LFO requirement fails rational basis

review if returning citizens who are unable to pay their LFOs “are in fact the mine-


                                        149
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 150 of 253




run of felons affected by this legislation.” Id. at 814. Plaintiffs will establish that the

majority of individuals with outstanding LFOs are unable to pay, and thus represent

the “mine-run” of individuals affected by SB7066. Thus, the requirement is

irrational even when evaluated generally, rather than solely as applied to those who

cannot pay. See id at 815 (“[I]f the plaintiffs in this case, as to whom the requirement

at issue is clearly irrational, are the rule rather than the exception, we would have

serious doubt about the requirement’s rationality.”).14

       When applying rational basis to a general class of persons, the classification

must “broadly correspond[] to reality,” and reflect “common-sense generalizations”

and underlying assumptions reasonably conceived to be true. Id. at 814–16 (citing

Mass. Bd. of Retirement v. Murgia, 427 U.S. 307 (1976); Califano v. Jobst, 434 U.S.

47 (1977)); see also Vance v. Bradley, 440 U.S. 93, 97 (1979). The LFO requirement

is irrational as applied to those who cannot pay. Jones, 950 F.3d at 810. Therefore,

the LFO requirement is also irrational as applied to the general case unless it is




       14
         As the court noted, “[t]he State appears to almost concede this point,
arguing in its brief that ‘[a]bsent any evidence that felons unable to pay their
outstanding legal financial obligations vastly outnumber those able to pay,’” the
LFO requirement must be constitutional. Jones, 950 F.3d at 814 (quoting Defs’
Eleventh Circuit Br. at 29).

                                           150
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 151 of 253




“conceivable for Florida to believe a reasonable proportion could pay.” See id.

at 817. It is not.

       At trial, Plaintiffs will demonstrate that all available evidence strongly

indicates that returning citizens who are unable to pay their LFOs do in fact comprise

the mine-run of returning citizens to whom the LFO requirement applies. See id. at

815–16 (finding that the preliminary record already suggests that those who cannot

pay are the “mine-run” of cases). Dr. Smith’s analysis indicates that more than 77%

of over one million returning citizens with Florida convictions who have completed

incarceration or supervision are disenfranchised by outstanding LFOs. Plaintiffs’

Prop. Findings of Fact (“Fact Section”) ¶¶ 186–87. Indeed, Florida’s own records

suggest that the state has minimal collections expectations for a sizable majority

(58.2% to 68.4%) of the LFOs it assesses to non-incarcerated individuals solely

because of their inability to pay. Id. ¶ 203. Florida itself has twice determined in

House staff reports that “[m]ost criminal defendants are indigent.” Jones, 950 F. 3d

at 816 (quoting H.R. Staff Analysis, H.B. 1381, Reg. Sess. (Fla. 1998); H.R. Staff

Analysis, H.B. 13, Reg. Sess. (Fla. 1999)). And the evidence at trial—including

testimony from Carey Haughwout, Public Defender for Florida’s 15th Circuit—will

demonstrate that the vast majority of felony criminal defendants are indigent such

that they are eligible for court-appointed counsel. Dr. Smith’s analysis supports that

                                         151
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 152 of 253




conclusion. See Fact Section ¶¶ 204–05 (demonstrating that around 70% of returning

citizens in three Florida counties were deemed indigent and afforded court-appointed

counsel, a percentage that “likely understated the rate of public defender assignments

statewide”).

      The evidence presented at trial will also demonstrate the many poor economic

indicators for returning citizens, which support the finding that those who have

outstanding LFOs are unable to pay. See id. ¶¶ 189, 192–93 195–200, 207, 214, 218–

24. Returning citizens have lower annual incomes before incarceration and fare no

better post-incarceration; they earn substantially lower wages than the general public

and face higher rates of unemployment and homelessness. See id. And, the ongoing

pandemic, which has triggered a crisis of unemployment,15 only further undermines

returning citizens’ economic stability and ability to pay hundreds or thousands of

dollars in outstanding LFOs.




      15
        See U.S. Department of Labor, Office of Unemployment Insurance Weekly
Claims Report (April 9, 2020), https://www.dol.gov/ui/data.pdf (reporting
6,606,000 in new unemployment claims during the week of April 4 alone).

                                         152
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 153 of 253




         The trial record will show that the mine-run of returning citizens are unable

to pay their LFOs. Thus, the LFO requirement is irrational as applied to the general

case.16

   II.        The LFO Requirement in SB7066 Violates the Twenty-Fourth
              Amendment

         The Twenty-Fourth Amendment prohibits conditioning access on the right to

vote upon payment of “any poll tax or other tax.” U.S. Const. amend. XXIV, § 1.

This Court has already held that the Twenty-Fourth Amendment applies to returning

citizens. See ECF 207 at 40. Likewise, Plaintiffs have fully briefed that issue and

incorporate those arguments here. See ECF 286 at 38–40 (MSJ Opp.).

         The text, purpose, and history of the Twenty-Fourth Amendment indicate that

its proscription is broad enough to prohibit the conditioning of rights restoration on

the payment of any LFOs or any other government-imposed financial obligation.




         16
          Beyond this clear record of irrationality on the facts of this case, the
Supreme Court has held wealth restrictions generally are irrational in the context of
elections. See Harper v. Va. St. Bd. of Elections, 383 U.S. 663, 668 (1966) (“Wealth,
like race, creed, or color, is not germane to one's ability to participate intelligently
in the electoral process.”); id. (“To introduce wealth or payment of a fee as a measure
of a voter’s qualifications is to introduce a capricious or irrelevant factor.”); see also
Crawford v. Marion Cty. Election Bd., 553 U.S. 181, 198 (2008) (stating that the
photo ID law would be invalid “under our reasoning in Harper, if the State required
voters to pay a tax or a fee to obtain a new photo identification”).

                                          153
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 154 of 253




And, even under a functional test, Florida’s LFOs constitute a “tax” for purposes of

the Twenty-Fourth Amendment. As such, SB7066’s requirement that returning

citizens pay their LFOs before voting is unconstitutional.

           A. The Twenty-Fourth Amendment Prohibits Any “Price Tag” on
              Voting

      SB7066 violates the Twenty-Fourth Amendment because it requires returning

citizens to pay for their right to vote. The history of the Twenty-Fourth Amendment

makes clear that its purpose is best served by a liberal construction of the term “tax”

that prohibits any such requirement. That is reflected both by Congress’s intent in

ratifying the Twenty-Fourth Amendment, and the history of the problem the

Amendment sought to address: states used poll taxes to suppress votes, not to raise

revenue.

      Just a year after the Twenty-Fourth Amendment’s ratification, the Supreme

Court recognized that the primary objections to the poll tax—which led to the

passage of the Amendment—were “that it exacted a price for the privilege of

exercising the franchise,” and that despite being facially neutral, it was a device

employed to exclude disfavored groups from the franchise. Harman v. Forssenius,

380 U.S. 528 at 539–40 (1965) (citing legislative hearings).

      The objection to “exacting a price” for voting grew out of a “general

repugnance to the disenfranchisement of the poor.” Id. at 539. The inclusion of
                                         154
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 155 of 253




“other tax” in the Twenty-Fourth Amendment reflects the desire to capture all price

tags on the franchise regardless of their precise form. Congress also rejected a

version of the Twenty-Fourth Amendment that read in part: “Nothing in this article

shall be construed to invalidate any provision of law denying the right to vote to

paupers or persons supported at public expense or by charitable institutions.” H.R.J.

Res. 404, 87th Cong. § 2 (as reported by H. Comm. on the Judiciary, May 14, 1962).

This further underscores Congress’s intent that the franchise not depend on a

citizen’s wealth.

       The debates concerning the Twenty-Fourth Amendment confirm that it was

driven by a broad objection to conditioning the franchise on payment and a

corresponding intention to draft the amendment to prevent clever workarounds:

          • “This amendment will prevent the imposition not only of
            a poll tax but of any other tax as a prerequisite to voting
            and will apply not only to a State but to the United States
            as well, and it is broad enough to prevent the defeat of its
            objectives by some ruse or manipulation of terms.” 108.
            Cong. Rec. 17669 (daily ed. Aug. 7, 1962) (statement of
            Rep. Halpern) (emphasis added).

          • “Mr. Speaker, the payment of money, whether directly or
            indirectly, whether in a small amount or in a large amount,
            should never be permitted to reign as a criterion of
            democracy. There should not be allowed a scintilla of this
            in our free society.” Id. at 17657 (statement of Rep.
            Fascell).



                                        155
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 156 of 253




          • “While the amount of the poll tax now required is small,
            there should not be any price tag or any kind of tax on the
            right to vote. For some people this financial imposition
            may be enough to discourage participation in the electoral
            process.” Id. at 17666 (statement of Rep. Boland).

          • “Placing the payment of a fee between the voter and ballot
            box is distinctly not in keeping with the ideals of our
            democracy.” Id. (statement of Rep. Yates).

          • “Any charge for voting unjustly discriminates against
            people of limited means. And whatever the amount of
            money, a citizen of the United States should not have to
            pay for his constitutional right to vote.” Id. at 17667
            (statement of Rep. Gallagher).

      The intent was to protect against attempts at “impairing the right guaranteed,”

through “sophisticated as well as simple-minded modes,” Harman, 380 U.S. at 540–

41 (quoting Lane v. Wilson, 307 U.S. 268, 275 (1939)).

      The Amendment’s history also demonstrates that its proponents did not intend

to draw a strict line based on whether the exactions in question were motivated

primarily by a desire to raise revenue. A principal motivation for the passage of the

amendment was to stop poll taxes precisely because they were used by the States to

deny Black men the right to vote and not meant to serve the ostensible purpose of a

tax—revenue generation. See id. States that imposed poll taxes were explicit that

their primary intent was to regulate access to the ballot box, not to raise revenue. See

Campbell v. Goode, 172 Va. 463, 466 (1939) (concluding poll tax “was not intended

primarily for the production of revenue, but to limit the right of suffrage”); Davis v.
                                        156
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 157 of 253




Teague, 220 Ala. 309, 313 (1929) (limiting methods for compelling payment of poll

tax because it “is not an obligation that may be enforced by legal process or

otherwise, but is an obligation to be performed voluntarily as a test of good

citizenship”); Ratliff v. Beale, 74 Miss. 247, 20 So. 865, 869 (1896) (concluding poll

tax was “primarily intended by the framers of the constitution as a clog upon the

franchise, and secondarily and incidentally only as a means of revenue”).

      When the Supreme Court struck down Virginia’s poll tax in Harman, its

decision did not turn on any finding that the primary function of the poll tax was to

raise revenue. Instead, the Court noted Campbell’s acknowledgment that the poll tax

was aimed primarily at “limiting ‘the right of suffrage.’” Harman, 380 U.S. at 544

(quoting Campbell, 172 Va, at 466, and holding that “the poll tax, regardless of the

services it performs, was abolished by the Twenty-fourth Amendment”). The

unconstitutional defect with Virginia’s law was simply that it abridged the right to

vote for failure to pay. Id. That is precisely the problem that SB7066 now poses in

Florida.

      The aim of the Twenty-Fourth Amendment was to prohibit placing any price

tag on the right to vote, even one as small as $1.50. See id. at 530–31. Importing a

narrowing construction of the term “tax” conflicts with the Twenty-Fourth




                                         157
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 158 of 253




Amendment’s purpose. See Johnson v. Bredesen, 624 F.3d 742, 775 (6th Cir. 2010)

(Moore, J., dissenting).

          B. Under the “Functional Approach” Adopted by Federal Courts,
             LFOs are Taxes in Florida

      Notwithstanding the broad construction the Twenty-Fourth Amendment’s

language should be given, the LFOs at issue here—restitution, fines, fees, and

costs—all qualify as taxes under the “functional approach” that federal courts have

used to identify a tax in other contexts. See ECF 286 at 40–45. Plaintiffs incorporate

by reference their prior briefing addressing this issue. See id.

      Indeed, it is increasingly clear that regardless of any penological purpose they

may have, LFOs that accompany convictions in Florida are largely aimed at

generating revenue for the state. The Supreme Court recently noted its concern that

states are turning to this combined system of taxation and penalty, stating that “fines

may be employed ‘in a measure out of accord with the penal goals of retribution and

deterrence,’ for ‘fines are a source of revenue[.]’” Timbs v. Indiana, 139 S. Ct. 682,

689 (2019) (quoting Harmelin v. Michigan, 501 U.S. 957, 979, n.9 (1991) (opinion

of Scalia, J.)). As the Court noted in Timbs, “[p]erhaps because they are politically

easier to impose than generally applicable taxes, state and local governments

nationwide increasingly depend heavily on fines and fees as a source of general

revenue.” Id. (quoting Br. for ACLU et al. as Am. Curiae).
                                          158
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 159 of 253




      Florida exemplifies this approach. With its constitutional prohibition on

income taxes, see Fla. Const. art. VII, § 5 (prohibiting income and estate taxes) and

its constitutional requirement that the courts primarily fund themselves, id. art. V,

§ 14(b)–(c), Florida relies on LFOs as an essential part of its taxation system. See,

e.g., ECF 286 at 15–16, 42–44, (detailing how the money generated by restitution,

fines, fees, and costs is directed to various court and state funding accounts); see

also Fact Section XI.A. In so doing, Florida has converted what might otherwise be

penalties into taxes.

      Moreover, many LFOs in Florida bear no relation to the criminal behavior at

issue, and thus do not serve any punitive purpose, but rather only function to generate

revenue for the state. As the Court has noted, most fees and costs in Florida are

imposed regardless of whether a defendant is adjudicated guilty or adjudication is

withheld.17 ECF 207 at 20–22; see also ECF 286 at 43. This is equally true for fines.

see Fact Section ¶¶ 177–78, 181. At least one fee (the fee for applying for a public

defender) is imposed even when a defendant is found not guilty. See id. ¶ 178. And




      17
          Notably, a person is not disenfranchised when adjudication is withheld, and
obviously not when they are acquitted. Fl. Const. art. VI, § 4 (providing for
disenfranchisement only upon conviction); Clarke v. U.S., 184 So. 3d 1107, 1115
(Fla. 2016) (one purpose of withholding adjudication is to avoid “the loss of civil
rights”).
                                         159
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 160 of 253




fees and costs typically have no relationship to the seriousness of the offense charged

or the degree of the defendant’s culpability. ECF 207 at 20–22; see Fact Section

XI.C. An LFO cannot be said to primarily serve the purpose of punishing criminal

behavior when it applies to a person regardless of whether they are adjudicated guilty

of committing a crime. See Fla. Stat. § 948.01(2) (adjudication may be withheld only

upon a court’s determination that the defendant need not “suffer the penalty imposed

by law”). Nor should it be viewed primarily as a device for punishing criminal

behavior when it does not vary or fluctuate based on the severity of the crime.

      Furthermore, LFOs that have been converted to civil liens have been taken

“out of the criminal-justice system.” ECF 207 at 22. “Judges often do this when they

know the defendant is unable to pay the amount being assessed.” Id.; see also Fact

Section ¶¶ 134–36. In fact, the procedure exists to avoid the inappropriate and

unconstitutional punishment of poverty. See id. ¶ 135. In short, conversion of an

LFO to a civil judgment effectively strips the LFO of its punitive character for the

express purpose of avoiding the indefinite punishment of poverty, while leaving in

place civil enforcement mechanisms for ensuring revenue generation where

possible. See Fla. Stat. § 960.29 (recognizing that civil restitution liens “rest[] upon

the principle of remediation and not punishment,” and serve the goal of “fully

compensating crime victims, the state, and its local subdivisions”). Wherever an

                                          160
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 161 of 253




LFO may lie on the spectrum between penalty and tax, it becomes a tax upon

conversion to a civil obligation and sheds any features of a penalty.

      Finally, to the extent that fines and restitution in Florida serve some punitive

purposes, they also raise revenue for the State. See Facts Section XI. And the

imposition of restitution and fines is inextricably comingled with service fees,

surcharges, and other similar flat taxes. Id. at XI.A–B. Florida cannot evade the

Twenty-Fourth Amendment’s reach by intertwining its systems of taxation and

punishment. That would be precisely the “ruse or manipulation of terms” that the

Amendment’s legislative proponents aimed to bar, lest they be used for the “defeat

of [the Amendment’s] objectives.” 108 Cong. Rec. 17669 (daily ed. Aug. 7, 1962)

(statement of Rep. Halpern). This Court should hold that the “other tax” clause of

the amendment bars the denial or abridgment of the right to vote for failure to pay

an LFO. In the alternative, the Court should hold that Florida may not condition

voting rights on the payment of any LFO that is not primarily intended to punish,

including all fees and costs and any LFO that has been converted to a civil obligation.

   III.   The LFO Requirement Violates the Fourteenth Amendment Because
          the State Is Incapable of Implementing It

      Plaintiffs will demonstrate at trial that the State has proven incapable—as a

legal and factual matter—of (1) determining with any accuracy whether an

individual has outstanding LFOs that render them ineligible to vote; (2) providing
                                         161
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 162 of 253




potential voters with the information necessary to determine if they are eligible; (3)

guiding local election officials in assessing eligibility under the LFO provision; (4)

or ensuring that voters have the means to ascertain which outstanding LFOs are

disqualifying and how to pay those disqualifying LFOs directly without incurring

additional fees and costs. See ECF 98-1 at 71–79; ECF 177-1 at 5–18; ECF 286 at

33–37, 46–63, incorporated here by reference; see also Fact Section IX–X, XII, XV–

XVI. As a result, eligible voters will be erroneously deprived of the right to vote,

thousands of Floridians will be chilled from registering or voting because they

cannot definitively ascertain whether they are eligible, and county elections officials

will be left to interpret and apply the law according only to their differing

understanding of its requirements, creating nonuniformity and disparate outcomes

for similarly situated citizens. See id. This includes Organizational Plaintiffs’

members who cannot determine their eligibility with any certainty. See PX18 ¶¶ 4–

5 (Neal Decl.); PX20 ¶¶ 6–7 (Brigham Decl.).

      As such, the LFO requirement violates due process because it is void for

vagueness and violates equal protection by imposing an undue burden on eligible

voters. The remedy for these violations is to enjoin the LFO requirement in its

entirety. If it is not enjoined in full, the state must adopt additional procedures to

provide Floridians with procedural due process in determining their eligibility with

                                         162
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 163 of 253




respect to LFOs, and to ensure uniformity among the counties in implementing the

requirement.

           A. The State’s Inability to Implement the LFO Requirement
              Demonstrates That it is Unconstitutionally Vague

      The State’s refusal to inform voters or Supervisors of Elections (or anyone

else) 18 of what the law requires coupled with the State’s refusal to make the

necessary eligibility determinations for returning citizens seeking to register renders

the LFO requirement unconstitutionally vague. See ECF 98-1 at 73–79; ECF 177-1

at 13–16; ECF 286 at 57–60, incorporated here by reference.

      The void for vagueness doctrine addresses two due process concerns: “first,

that regulated parties should know what is required of them so they may act

accordingly; second, precision and guidance are necessary so that those enforcing

the law do not act in an arbitrary or discriminatory way.” F.C.C. v. Fox, 567 U.S.

239, 253 (2012). And “when speech is involved, rigorous adherence to those

requirements is necessary to ensure that ambiguity does not chill protected speech.”

Id. at 253–254. Here, the Secretary’s refusal to provide even basic guidance to voters




      18
          This includes Organizational Plaintiffs who assist their members in
determining eligibility and registering to vote, and engage in voter registration
activity and outreach in their communities. See Fact Section III.B, ¶ 291.

                                         163
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 164 of 253




or election officials on the meaning, interpretation, and application of SB7066’s

LFO requirements coupled with her insistence that voters determine their eligibility

under those requirements prior to registering renders the law void for vagueness.

While SB7066’s LFO requirement may not be facially ambiguous, the Secretary’s

unwillingness to provide guidance on the ambiguities that “ordinarily can be

resolved” by interpretation, combined with the “factual vagueness” surrounding

individuals’ determinations about what they owe in LFOs, renders the requirement

unconstitutional. See ECF 207 at 49.

      First, a law must provide “a person of ordinary intelligence” with fair notice

of what is required. Fox, 567 U.S. at 253. Here, the Secretary’s representative has

admitted that even her staff—who specialize in determining voter eligibility—are

“simply not versed or professionally trained at this level to understand court

documents to this level.” PX106 (8/29/19 Email from Maria Matthews). When

voters call her office seeking advice as to the LFO requirements, they are redirected

to other government officials, who also will not advise voters of their eligibility.

Without clarity on their eligibility, potential voters cannot register. See Fact Section

¶¶ 292–297. On the record that will be developed at trial, no one can reasonably

conclude that a person of ordinary intelligence will usually be able to ascertain their

eligibility post-conviction under these circumstances. See Fact Section ¶¶ 255–276.

                                          164
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 165 of 253




This factual vagueness and lack of basic guidance from the Department charged with

implementing SB7066 will chill eligible voters from registering and voting. That is

precisely the evil that the void for vagueness doctrine is designed to avoid.

      Second, the void for vagueness doctrine also serves to limit arbitrary or

discriminatory enforcement of the law. Here, the state concedes there is no uniform

guidance on the application of SB7066’s LFO requirements, fixed standards for

determining eligibility are impossible, and individualized determinations must be

made by the Department and Supervisors on a “case by case” basis. See Fact Section

¶¶ 306, 351–52, 359, 363. The State’s refusal to adopt any standards, definitions, or

procedures for determining eligibility on the basis of LFOs leaves election officials

to “make determinations of [eligibility] upon their own notions of what the law

should be instead of what it is.” Giaccio v. Pennsylvania, 382 U.S. 399, 403 (1966).

Different interpretations of the LFO requirement and its application have already

proliferated at the county level and will continue to do so in the vacuum created by

the Secretary. See Fact Section ¶¶ 251, 298, 371–74. Such individualized

interpretations result in arbitrariness and make it impossible for voters to conform to

the requirements of the law. See Giacco, 382 U.S. at 404 (holding a statute

constitutionally invalid “both as written and as explained” where its abstractness

rendered compliance impossible).

                                         165
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 166 of 253




      Though states are often able to cure vague statutes through administrative

interpretation and implementation, see Ward v. Rock Against Racism, 491 U.S. 781,

795–796 (1989), the Department has done the opposite. The Secretary’s refusal to

answer even relatively simple questions from Supervisors and voters about how the

LFO requirement should apply has created confusion and vagueness where it may

not otherwise exist. For example, she has been unwilling to give a position on how

to reconcile the statute’s inclusion of everything in the “sentencing document” with

its exclusion of LFOs that accrue after sentencing. See Fact Section ¶¶ 351, 274–79.

In Ward, the Court held that “[a]dministrative interpretation and implementation of

a regulation are of course highly relevant to our [vagueness] analysis, for ‘[i]n

evaluating a facial challenge to a state law, a federal court must . . . consider any

limiting construction that a state court or enforcement agency has proffered.’” 491

U.S. at 795–796 (quoting Hoffman Estates v. Flipside, Hoffman Estates Inc., 455

U.S. 489 at 494, n.5 (1982)). Here, no such limiting constructions have been offered.

Indeed, neither the legislature nor Department has taken action to cure the known

vagaries in SB7066’s implementation and help voters and election officials navigate

the “administrative nightmare” of determining outstanding LFOs. ECF 204 at

162:08–165:18 (Prelim. Inj. Hr’g Tr.); see also Fact Section XV.




                                        166
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 167 of 253




      Failures of administering officials, rather than mere facial vagueness, often

make laws void for vagueness. See, e.g., Watkins v. U.S., 354 U.S. 178 (1957) (“The

statement of the Committee Chairman in this case, in response to petitioner's protest,

was woefully inadequate to convey sufficient information as to the pertinency of the

questions to the subject under inquiry.”); Fox, 567 U.S. at 254 (“This regulatory

history, however, makes it apparent that the Commission policy in place at the time

of the broadcasts gave no notice [of the unlawful conduct.]”). That is precisely the

case here.

      Nor can Defendants cure these failures by vaguely asserting that they are still

working on implementing the law. See U.S. v. Stevens, 559 U.S. 460, 480 (2010)

(statutory scheme is not made constitutional “merely because the Government

promised to use it responsibly”); cf. Johnson v. U. S., 135 S.Ct. 2551, 2558 (2015)

(finding that “the failure of persistent efforts to establish a standard” is evidence of

vagueness). Because the state has proven either unwilling or incapable of providing

any standard or procedure for determining eligibility with respect to LFOs, the LFO

requirement is void for vagueness.

          B. SB7066 Unduly Burdens the Right to Vote

      Under the First and Fourteenth Amendments, an election law must serve a

legitimate purpose sufficient to warrant the burden it imposes on the right to vote.


                                          167
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 168 of 253




See Anderson v. Celebrezze, 460 U.S. 780, 788–89 (1983); Burdick v. Takushi, 504

U.S. 428, 434 (1992); see also Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d

1312, 1318 (11th Cir. 2019). The Anderson-Burdick sliding scale standard applies

to laws burdening the franchise and balances the severity of the burden against the

“precise interests put forward by the state as justifications.” Burdick, 504 U.S. at

434. The Anderson Court noted that “it is especially difficult for the State to justify

a restriction that limits political participation by an identifiable political group whose

members share a[n] . . . economic status.” Anderson, 460 U.S. at 793; see also

Fulani, 973 F.2d at 1544–45.

      First, the Department’s administration of SB7066’s LFO requirement severely

burdens eligible voters who owe nothing in felony LFOs but who are nevertheless

chilled from registering or voting because they cannot verify their LFO status with

certainty. This includes Organizational Plaintiffs’ members who cannot determine

their eligibility with any certainty. See PX18 ¶¶ 4–5 (Neal Decl.); PX20 ¶¶ 6–7

(Brigham Decl.). Plaintiffs hereby incorporate by reference their previous

arguments. See ECF 98-1 at 57–63; ECF 177-1 at 16–18; ECF 286 at 60–63. The

factual record demonstrates that LFO records are often missing or destroyed, there

are significant discrepancies in the vast majority of LFO records, and the election

officials tasked with administering SB7066’s LFO requirement are unable to

                                          168
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 169 of 253




determine eligibility and unwilling to provide guidance to prospective voters. See,

e.g., Fact Section ¶¶ 255–69, 292–301. As in League of Women Voters of Florida v.

Browning, SB7066’s LFO requirement is simultaneously “unworkable” and

“virtually unintelligible,” while it is “accompanied by substantial penalties” for

those who fail to abide by it. 863 F. Supp. 2d 1155, 1160–61 (N.D. Fla. 2012). And

as in Browning, State Defendants offer “no legitimate interest” in maintaining this

unworkable system, stating only that “issues” in the law should be “worked out”—

despite the fact that Defendants themselves appear to have done nothing for months.

Id. at 1161–62.

      Second, the Department’s administration of the LFO requirement places a

severe burden on returning citizens with outstanding LFOs that they cannot afford

to pay. Under the decisions of this Court and the Eleventh Circuit, returning citizens

who would be eligible to vote but for their outstanding LFOs may not be denied the

right to vote on the basis of LFOs they cannot afford. They are therefore entitled to

the Fourteenth Amendment protections of the Anderson-Burdick line of cases. This

Court has ruled, and the Eleventh Circuit has affirmed that in order to vote, returning

citizens with outstanding LFOs must assert and show their inability to pay. ECF 207

at 53–55; ECF 244 at 8; Jones, 950 F.3d at 832–33. Due to Defendants’

intransigence, there is no procedure for doing that. For months, State Defendants

                                         169
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 170 of 253




have refused to provide returning citizens unable to pay LFOs with a pathway to

register and vote, without risking prosecution. It is a severe burden to be required to

do the impossible in order to vote: to show an inability to pay when there is no

mechanism to do so.

      The magnitude of the LFO burden is also substantial. Dr. Smith’s conservative

analysis has identified more than seven hundred thousand returning citizens who are

eligible to vote but for outstanding LFOs, and, as already demonstrated, see supra

Section I.B, a majority of those individuals are unable to pay. See also Fact Section

XII. This level of mass disenfranchisement plainly constitutes a severe burden on

the right to vote. See, e.g., League of Women Voters of N.C. v. North Carolina, 769

F.3d 224, 244 (4th Cir. 2014) (“[E]ven one disenfranchised voter—let alone several

thousand—is too many”); Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312

(11th Cir. 2019) (upholding a court’s decision on Anderson-Burdick grounds to

enjoin Florida’s rejection of approximately 4,000 vote-by-mail ballots for a

signature non-match).

      The State has also failed to provide any legitimate countervailing justification

for burdening the right to vote. Defendants’ refusal to provide the means for

determining or asserting eligibility serves no purpose other than to discourage

participation in elections. See Browning, 863 F. Supp. 2d at 1164–65 (the threat of

                                         170
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 171 of 253




criminal penalties only discourages voter registration). The State’s sole defense is

that Anderson-Burdick is inapplicable because “felons in Florida have no claim of

right to the franchise unless those rights are restored.” ECF 268 at 47. This ignores

the fact that the LFO requirement severely burdens (a) returning citizens with

outstanding LFOs they are unable to pay, who are eligible to vote pursuant to this

Court’s and the Eleventh Circuit’s decisions; and (b) returning citizens who owe

nothing but cannot determine definitively whether they have disqualifying LFOs

because Florida lacks accessible and complete LFO records. It need not be this way.

It is the state’s choice to shift the burden of determining eligibility entirely onto the

voter. The state’s refusal to guide that determination and its failure to put in place a

system for determining ability to pay have created these obstacles. Forcing the

burden of a state-created administrative nightmare onto eligible voters imposes an

undue and unjustified burden on the right to vote.

      The state’s refusal to construct a constitutionally compliant regime serves no

legitimate state interest, while its inability or unwillingness to implement a system

for determining eligibility will burden hundreds of thousands of eligible voters. As

such, the LFO requirement imposes an undue burden on voters and must be enjoined.




                                          171
      Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 172 of 253




           C. SB7066’s LFO Requirement Violates Due Process

        The fundamental requirement of due process is that individuals be afforded

the opportunity to be heard at a meaningful time and in a meaningful manner prior

to being deprived of a governmental benefit. Mathews v. Eldridge, 424 U.S. 319,

333 (1976). Under Mathews, the determination of what process is due rests on the

balance between (1) the interest affected; (2) the risk of erroneous deprivation under

the current procedures and the “probable value, if any, of additional or substitute

procedural safeguards;” and (3) the state’s interest, including the “fiscal and

administrative burdens” additional procedures would entail. Id. at 335. The Plaintiffs

incorporate by reference the arguments made on their procedural due process claims

from their prior briefing. ECF 98-1 at 73–79; ECF 177-1 at 5–13; ECF 286 at 46–

57.

                  i. Because the LFO Requirement Implicates the Fundamental
                     Right to Vote, the Interests Affected are Substantial

        In addition to the interests previously articulated, see id., Floridians have a

substantial interest in the benefit of an eligibility determination under SB7066,

because the determination itself implicates the fundamental right to vote. See Ga.

Muslim Voter Project v. Kemp, 918 F.3d 1262, 1270–71(11th Cir. 2019) (finding that

where a specific interest “implicates the fundamental right” it is afforded “more than

modest weight”). Floridians who are eligible to vote under SB7066—including

                                          172
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 173 of 253




Organizational Plaintiffs’ members—are entitled to a determination that allows them

to exercise that right. And Floridians who are ineligible under SB7066—including

individual Plaintiffs and Organizational Plaintiffs’ members—are entitled to a

determination as to what they must do to become eligible pursuant to Florida law.

See Atherton v. D.C. Office of Mayor, 567 F.3d 672, 689 (D.C. Cir. 2009) (holding

that due process applies to interests “created by state laws or policies” where such

laws or policies “contain substantive limitations on official discretion, embodied in

mandatory statutory or regulatory language”); see also Ky. Dept. of Corrs. v.

Thompson, 490 U.S. 454, 462 (1989) (holding that “states create[] a liberty interest

by establishing ‘substantive predicates’ to govern official decision-making and,

further, by mandating the outcome to be reached upon a finding that relevant criteria

have been met”) (citations omitted). SB7066 mandates that Floridians become

eligible to vote upon payment of certain LFOs but excludes other LFOs from the

eligibility criteria. Floridians who are otherwise eligible to vote are entitled to a

determination as to whether the LFO criteria have been met, and if not, what they

must do to become eligible.

                ii. The Evidence Demonstrates a Substantial Risk of Erroneous
                    Deprivation

      The risk of deprivation of the interests alleged both here and in Plaintiffs’

previous briefing is substantial. The Plaintiffs incorporate by reference the evidence
                                         173
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 174 of 253




and arguments demonstrating the risk of erroneous deprivation made in their

previous filings. See ECF 98-1 at 73–79; ECF 177-1 at 5–13; ECF 286 at 46–57.

The evidence demonstrates not only the substantial risk of erroneous deprivation,

but also the substantial risk of total deprivation. This is because the State is incapable

(or at least unwilling), as a legal and factual matter, of determining eligibility under

SB7066, of providing potential voters and elections officials with the information

necessary to determine eligibility, or of providing voters and elections officials the

information necessary to determine how voters can become eligible. See id.; see

generally Fact Section XV.E. Thus, it is not just that current procedures will result

in some potential voters being denied their interests in registering, voting, or

obtaining an eligibility determination erroneously, but that the state’s failure to adopt

any procedures is likely to deny all or nearly all potential voters these interests

entirely.

                iii. The State’s Interests Can be Furthered by Adopting Additional
                     Procedures to Protect Against Erroneous Deprivation

       If the LFO requirement is not enjoined in its entirety, the state must adopt

additional procedures to ensure that voters are not prevented from registering and

voting for fear of prosecution; that voters can obtain a determination of their

eligibility under SB7066 without fear of prosecution; and that voters are actually

informed as to whether they are eligible to vote under SB7066, and if not, what they
                                           174
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 175 of 253




must do to become eligible. Doing so would further the state’s interest in allowing

votes by eligible voters while preventing votes by ineligible voters, see Jones, 950

F.3d at 829, particularly since the current procedures do neither.

      At present, eligible voters are precluded from voting because of their inability

to access or obtain an eligibility determination, while the Department indicated that

it has identified “upwards of 65,000” voters could vote in reliance on their active

registrations without any determination of eligibility, and thus without any

protection from prosecution on the basis of allegations of ineligibility. Fact Section

¶¶ 239, 243-254, 339-40. The state must ensure that potential voters are able to

register and obtain an eligibility determination without threat of prosecution. Cf.

Watkins v. U.S., 354, U.S. 178, 215 (1957) (finding that due process requires that

individuals must be “accorded a fair opportunity to determine whether they are

within their rights”). The state must adopt uniform guidelines for how the

Department and the SOEs will make eligibility determinations, including what

constitutes credible and reliable evidence of ineligibility. And in cases where the

state cannot ascertain eligibility due to unclear records, the state must issue a

determination that the voter is entitled to vote unless or until they are removed from

the voter registration rolls after the notice and hearing procedures provided for by

state law are completed. See id. Such a process would be entirely in accordance with

                                         175
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 176 of 253




SB7066, which instructs the Department to construe ambiguities “in favor of the

registrant.” Fla. Stat. § 98.0751(4).

           D. Defendants’ Implementation of SB7066 Violates Bush v. Gore
              Requirements of Uniform Application of Election Laws

      The standard for a Bush v. Gore claim is outlined by Plaintiffs in their prior

filing. ECF 286 at 33–37. “[A] citizen has a constitutionally protected right to

participate in elections on an equal basis with other citizens in the jurisdiction.”

Dunn v. Blumstein, 405 U.S. 330, 336 (1972). “Having once granted the right to vote

on equal terms, the State may not, by later arbitrary and disparate treatment, value

one person’s vote over that of another.” Bush v. Gore, 531 U.S. 98, 104–05 (2000).

The Fourteenth Amendment’s Equal Protection Clause guarantees not only “the

initial allocation of the franchise”—that is, the right to vote—but also “the manner

of its exercise.” Id. It requires not just a statewide standard for administering

elections, but also “minimum procedures necessary” to implement it consistently.

Id. at 109.19 SB7066 violates the Fourteenth Amendment because the statute is not




      19
         The statute at issue in Bush v. Gore, for example, contained a governing
standard for counting ballots, yet violated the Equal Protection Clause as a result of
“the absence of specific standards to ensure its equal application,” and the failure of
the State to formulate “uniform rules” to apply the standard to recurring
circumstances. Id. at 106.

                                         176
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 177 of 253




being—and cannot be—uniformly and consistently applied in Florida. A returning

citizen with outstanding LFOs is more likely to be permitted to register, vote, and

have her vote counted in some jurisdictions than in others.

      Plaintiffs will demonstrate at trial that the Department of State (“DOS”) has

not provided any guidance to county election officials about how they should:

(i) identify a returning citizen’s outstanding LFOs, (ii) determine what constitutes a

disenfranchising LFO, (iii) determine the outstanding balance on disqualifying

LFOs, or (iv) implement a process for confirming voters’ eligibility or the basis for

removing them from the rolls. See Fact Section ¶¶ 251, 292, 351–52, 359, 363.

SB7066 itself also provides no guidance to county election officials.20 The lack of

any instructions, let alone uniform ones, has left county Supervisors essentially

guessing at how to implement SB7066’s LFO requirement. See Fact Section ¶¶ 292,

373. In doing so, county Supervisors are adhering to differing rules and practices




      20
         The law makes reference to “clerk[s] of the circuit court[s], the Board of
Executive Clemency, the Department of Corrections, the Department of Law
Enforcement, or a United States Attorney’s Office” as a non-exhaustive list of
potential sources of information on felony convictions generally, Fla. Stat.
§ 98.075(5), but fails to provide a definitive source of information concerning
outstanding LFOs. The Florida legislature’s choice to refrain from creating a
uniform process or a centralized source of LFO information was intentional. Fact
Section ¶ 365.

                                         177
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 178 of 253




related to registration, voter eligibility, and registration removals without any

meaningful oversight from DOS. See Fact Section ¶¶ 321–25, 367–81.

      The end result is that returning citizens with the same LFOs, but residing in

different counties, may receive entirely different outcomes—with some being able

to register and vote, while others are subjected to removal from the registration rolls.

This is the gravamen of an equal protection violation under Bush v. Gore—where a

lack of uniform procedures results in “a greater likelihood that one’s vote will not

be counted on the same terms as the vote of someone in a [different] county.” Stewart

v. Blackwell, 444 F. 3d 843, 871 (6th Cir. 2006), vacated on mootness grounds, 473

F.3d 692 (6th Cir. 2007). It is no different here, where the lack of uniform procedures

will lead returning citizens to be able to vote in some counties while those similarly

situated in other counties may be removed from the rolls—the exact “arbitrary and

disparate treatment” precluded by Bush v. Gore, 531 U.S. at 104.

                 i. SB7066 Provides Unequal Access to Restoration of Voting
                    Rights Among Counties, in Violation of the Equal Protection
                    Clause

      At the most basic level, SB7066 fails to create uniform statewide procedures

for returning citizens to determine if they are eligible to register to vote. The record

demonstrates the Secretary has not provided any guidance to local election officials,

resulting in inconsistent instructions from SOEs to returning citizens in their county.


                                          178
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 179 of 253




Fact Section ¶¶ 292, 322, 367–74. Election officials have testified that they provide

different instructions to returning citizens seeking to determine their eligibility. See

Id. ¶¶ 251, 298. Florida election officials, including the Director of the Division of

Elections, have testified that they agree counties apply SB7066 differently. See id.

      Standards for identifying and paying LFOs are arbitrary and differ from

county to county. First, counties apply unequal standards for determining what

constitutes an LFO within the four corners of the sentencing document. At trial,

Carey Haughwout, the Public Defender for the 15th Judicial Circuit, will testify that

in Palm Beach County, the State Attorney has changed sentencing documents so that

some mandatory court costs are not considered terms of sentence within the four

corners of the document, for returning citizens to avoid the burden on their right to

vote. 21 Similarly, the evidence shows that Miami-Dade County officials do not

consider court fees and costs to be disenfranchising LFOs under SB7066, if those

fees and costs are not included in standard sentencing documents. Fact Section



      21
         Gomez, Alan, Ahead of Florida primary, 1.4 Million Former Felons
Unsure Whether They Can Vote in 2020, USA Today (Mar. 16, 2020),
https://www.lcsun-news.com/story/news/politics/elections/2020/03/16/1-4-million-
floridians-unsure-whether-they-can-vote-in-november-electoin/4722829002/) (“In
Palm Beach County, State Attorney Dave Aronberg has already changed his
sentencing documents so future costs are not tied to sentences, and is helping felons
remove existing courts fee from sentences already imposed”.).

                                          179
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 180 of 253




¶ 372. As such, a returning citizen who has completed incarceration and her terms

of supervision and who owes only court costs may be eligible for restoration if she

resides in Palm Beach or Miami-Dade County, but not if she resides in other counties

across Florida. This result—in which voter eligibility depends solely on a county’s

preferred format of sentencing documents—arbitrarily deprives some returning

citizens of their right to vote.

       Second, returning citizens are subject to different payment rules across

counties, which can prolong their disenfranchisement. At trial, Plaintiffs will present

expert testimony from Dr. Burch, which proves that similarly situated individuals

are treated differently based on the payment policies of the county in which they owe

LFOs. See Fact Section ¶¶ 277–88, 375–78. In some counties, returning citizens may

pay their outstanding LFOs without fees or penalties; their rights are automatically

restored upon payment of their LFOs alone. Other counties require returning citizens

to pay a set fee or percentage before satisfying their LFO obligations; there, returning

citizens who pay the full LFO amount still have an outstanding balance and remain

deprived their right to vote. See id. State law permits differing county clerk payment

policies, but the Equal Protection Clause does not permit those differing policies to

determine who qualifies to vote.




                                          180
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 181 of 253




      Third, waiver and termination of LFO requirements differ from county to

county. In most of the 67 counties, courts do not have a process in place for returning

citizens to seek termination or modification of their outstanding LFOs for voting

purposes. See Fact Section ¶ 368; Fla. Stat. § 98.0751(2)(a)(5)(e). Nor do all counties

provide an opportunity for conversion to community service. PX157 at 15. Among

the counties that do provide a process to terminate outstanding LFOs, they do not

terminate restitution. See Fact Section ¶ 368 (citing PX447 (Collaborative Plan for

Miami-Dade County)).

      Even among counties that do offer some process for termination or

modification of LFOs, those processes have county-specific features. Some counties

offer a “rocket docket” for modification of LFOs which could (absent current closure

of the courts) result in restoration before the upcoming federal election, other

counties merely permit applications for termination in the normal course of court

proceedings. See Fact Section ¶ 369; see also ECF 173-1 at 10–11 (FRRC Amicus

Br.). Hillsborough County offers opportunities for modification or waiver of LFOs

for the purposes of voting, such that payment is still required, but no longer poses a

barrier to re-enfranchisement—an avenue unavailable to returning citizens with

convictions in other counties. See Fact Section ¶ 370. Because of the variations

between county policies and practices, returning citizens with identical LFO

                                         181
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 182 of 253




obligations are more likely to have their rights restored in some counties than in

others.

                ii. Defendants Apply Inconsistent Rules and Processes for
                    Removing Registered Returning Citizens from the Voter Rolls
                    For Outstanding LFOs, Resulting in the Non-Uniform
                    Application of Election Standards

      Florida’s unequal application of SB7066 is also evident in county registration

list maintenance procedures, which differ significantly from county to county based

on what the county considers “credible and reliable evidence of ineligibility.” See

Fact Section ¶¶ 321–25. The Secretary of State is responsible for notifying the

appropriate Supervisor of Elections if a registered voter has been convicted of a

felony and has not had their rights restored. See Fla. Stat. § 98.075(5). Counties

appear to treat that notification differently, depending in large part on their available

resources. For example, Leon County conducts its own independent research to

verify that voters identified by the Secretary are ineligible before initiating

cancellation of their registration, Fact Section ¶ 323, while Hillsborough County

initiates the cancellation process for registered voters upon receipt of the information

from the Secretary, without any additional research, see id. ¶ 325. Apparently,

Manatee County has cancelled voters’ registrations—including a named plaintiff—

without first receiving notification from the Secretary of State. Id. The Secretary’s

inability to provide Supervisors with credible and reliable evidence of returning
                                          182
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 183 of 253




citizens’ eligibility—or even define what would constitute such evidence, see id.

¶ 363—and the Supervisors’ differing procedures for treating that unreliable

evidence lead to non-uniformity in counties’ maintenance of the voter rolls.

      Defendants have not provided adequate guidance on SB7066 to Supervisors

of Elections to ensure uniform statewide implementation of the law. As a result,

similarly situated returning citizens face unequal access to restoration, unequal

standards for determining eligibility, and unequal standards and procedures for

cancellation of their registrations.

   IV.    SB7066 Violates the First Amendment Right of the League of Women
          Voters of Florida to Engage in Voter Registration Activities

      For the same reasons discussed supra, SB7066’s LFO requirement makes it

exceedingly burdensome, and in some instances impossible, for the League and

other voter registration organizations to determine the eligibility of and ultimately

register returning citizens who are eligible to vote. SB7066 also mandates a

registration form that is confusing and, with respect to some returning citizens,

unusable. SB7066 thereby severely burdens the speech and association of the

League, which has a core mission of registering eligible voters. Whether subject to

strict scrutiny as a restriction on core political speech or subject to the sliding scale

analysis under Anderson-Burdick, SB7066 violates the First Amendment.



                                          183
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 184 of 253




          A. The League’s Right to Engage in Voter Registration Activities is
             Protected by the First Amendment as “core political speech” and
             Expressive Association

      The League has a First Amendment right to engage in voter registration and

get-out-the-vote activities. League of Women Voters of Fla. v. Browning, 575 F.

Supp. 2d 1298, 1321–22 (S.D. Fla. 2008); League of Women Voters of Fla. v. Cobb,

447 F. Supp. 2d 1314, 1334 (S.D. Fla. 2006); see also Monterey Cty. Democratic

Cent. Comm. v. U.S. Postal Serv., 812 F.2d 1194, 1196 (9th Cir. 1987). In fact,

“encouraging others to register to vote” is “pure speech” and therefore “core First

Amendment activity.” League of Women Voters of Fla. v. Browning, 863 F. Supp.

2d 1155, 1158 (N.D. Fla. 2012); see also Preminger v. Peake, 552 F.3d 757, 765

(9th Cir. 2008); Am. Ass’n of People with Disabilities v. Herrera, 690 F. Supp. 2d

1183, 1216 (D.N.M. 2010) (“[T]o participate in voter registration is to take a position

and express a point of view in the ongoing debate whether to engage or to disengage

from the political process.”). Organized voter registration activities are also political

association protected by the First Amendment. League of Women Voters v. Hargett,

400 F. Supp. 3d 706, 720 (M.D. Tenn. 2019) (“[O]rganizing between individuals in

support of registration efforts involves political association that is, itself, protected

under the First Amendment.”) (citing Hernandez v. Woodard, 714 F. Supp. 963, 973

(N.D. Ill. 1989)); Herrera, 580 F. Supp. at 1229. Given that the League registers and


                                          184
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 185 of 253




educates voters as part of its central mission, it is without question that the League’s

activities are protected by the First Amendment.

           B. SB7066 Imposes a Severe Burden On the League’s Speech and
              Association

        SB7066 severely burdens the League’s speech and association in at least three

ways.

        First, by basing voter eligibility on information that is difficult, if not

impossible, to discern, the law converts voter registration, a process that normally

takes minutes, into an hours-long investigation that often requires consultation with

an attorney. ECF 98-21 (Brigham Decl.) at ¶¶ 13–14; Scoon Dep. at 126:02–128:08.

In fact, as the League’s First Vice President Cecile Scoon, a practicing attorney, will

testify at trial, she has designed a continuing legal education course to help other

attorneys provide such advice. In Georgia Coalition for the People’s Agenda, Inc.

v. Kemp, 347 F. Supp. 3d 1251, 1264 (N.D. Ga. 2018), the court found a process that

required a voter who had already submitted proof of citizenship with his registration

application to make two trips to the polls, conduct independent research, and hunt

down a name and telephone number to give to election officials so that his

citizenship status could be verified, to be severe. In this case, the League often will

do far more than that and still fail to determine eligibility for many returning citizens.

See Scoon Dep. at 35:23–40:25.
                                           185
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 186 of 253




      Second, because it is often impossible to know what LFOs a returning citizen

owes, the League and its members fear that by registering returning citizens, they

create the risk of legal liability. See id. at 35:23–36:13; 36:21–37:18. As noted

above, some of the League’s members have stopped registration efforts entirely as a

result of this fear. In League of Women Voters v. Browning, 863 F. Supp. at 1160–

61, this Court found the League likely to succeed in a challenge to a provision that

created a “simply unworkable” process for voter registration organizations that made

voter registration drives “a risky business.” There, as here, Florida acknowledged

that the statute created issues that would “need to be worked out.” Id. at 1161.

SB7066 itself created a Work Group to address just such issues but there has been

no action on its recommendations. As the Court noted in Browning, “[w]hen rights

of this magnitude are at stake, it is not too much to ask the state to work out the

issues in advance.” 863 F. Supp. 2d at 1161.

      Finally, because SB7066 requires the League to divert resources toward

efforts to determine eligibility for returning citizens, it limits the League’s ability to

engage in voter registration more generally. Returning citizens make up nearly one-

tenth of all voting-age citizens in Florida, Hand v. Scott, 285 F. Supp. 3d 1289, 1310

(N.D. Fla. 2018), and surely an even higher percentage of those that remain

unregistered. In this context, it is simply not feasible for the League to efficiently

                                          186
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 187 of 253




and effectively conduct voter registration drives without creating the risk of

prosecution for any of the returning citizens it registers.

      Once again, the burden on the League’s First Amendment-protected activities

is not a necessary outgrowth of any LFO requirement. It is the Department’s

unsupported choice to shift all responsibility for initial eligibility determinations

onto voters—and thus onto organizations seeking to register voters—that creates this

undue burden on the League’s First Amendment rights.

          C. The Burdens Imposed on the League by SB7066                         are
             Unconstitutional Restrictions on “Core Political Speech”

      Although electoral regulations are typically evaluated on the Anderson-

Burdick sliding scale, election laws implicating core political speech, like voter

registration drives, “veer[] instead into an area where the First Amendment has its

fullest and most urgent application.” Hargett, 400 F. Supp. 3d at 722 (quoting Eu v.

S.F. Cty. Democratic Cent. Comm., 489 U.S. 214, 223 (1989)) (quotation marks

omitted). These laws are therefore subject to “exacting” scrutiny. McIntyre v. Ohio

Elections Comm’n, 514 U.S. 334, 345–46 (1995) (citing Meyer v. Grant, 486 U.S.

414, 420 (1988)).

      The burden on First Amendment protected activities of the League SB7066 is

subject to strict scrutiny, rather than the Anderson-Burdick framework, because

SB7066 does not simply regulate “the mechanics of the electoral process” with a
                                          187
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 188 of 253




“second-order effect” on political speech. McIntyre, 514 U.S. at 345; Hargett, 400

F. Supp. 3d at 724–25 (citing Schmitt v. LaRose, 933 F.3d 628 (6th Cir. 2019)).

Instead, by making eligibility determinations near impossible, see infra Section III,

and creating a thoroughly confusing registration form, SB7066 directly impedes the

League’s ability to engage in core political speech. In fact, this Court has noted

already that SB7066 seems to have been designed, in part, to “deter” and

“discourage” registration. ECF 204 at 199:09–11 (Oct. 7, 2019 PI Hr’g Tr.);

ECF 205 at 257:02–05 (Oct. 8, 2019 PI Hr’g Tr.). The First Amendment protects not

just against laws barring speech, but also against regulations that make political

speech more burdensome or expensive. Citizens United v. Fed’l Election Comm’n,

558 U.S. 310, 337 (2010); see id. at 340 (“[P]olitical speech must prevail against

laws that would suppress it by design or inadvertence.”).

      SB7066 plainly cannot survive strict scrutiny. But even if the Anderson-

Burdick sliding scale applies, the LFO requirements in SB7066 still fail to pass

constitutional muster. As set forth above, the burden that the law imposes on the

speech and association of the League and its members is severe. When the burdens

imposed by an election regulation are severe, “the level of scrutiny undergoes a

concomitant increase.” Jacobson v. Lee, 411 F. Supp. 3d 1249, 1281 (N.D. Fla.

2019) (citing Burdick, 504 U.S. at 434). For all the reasons previously stated, see

                                        188
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 189 of 253




supra Section III, the State’s interests do not outweigh the burden on the League’s

protected activities. There is no legitimate, much less compelling, state interest

justifying these serious limitations on and, in some cases, outright denial of the

League’s First Amendment rights.

   V.        SB7066 Violates the National Voter Registration Act

        SB7066 violates the provisions of the National Voter Registration Act of 1993

(“NVRA”) governing voter registration forms, voter registration, and voter list

maintenance.22 As demonstrated above, the State of Florida willfully ignored the

practical implications of implementing SB7066 when it enacted the law. The result

is a voter registration form that violates the NVRA’s mandates to notify applicants

of the eligibility requirements and to seek only the minimum amount of information

necessary from applicants. The form now discourages voter registration,

contravening the NVRA’s stated purpose. Moreover, the “administrative nightmare”

that SB7066 has created results in nonuniform and discriminatory voter list




        22
          With respect to their standing to bring claims under the NVRA, the Raysor
Plaintiffs incorporate by reference arguments made in Plaintiffs’ Memorandum of
Law in Opposition to the State Defendants’ Motion for Summary Judgment,
ECF 286 at 22–24, and Raysor Plaintiffs’ Motion for Leave to Amend Complaint,
Raysor v. Lee, No. 4:19-cv-301-RH-MJF, ECF 11

                                         189
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 190 of 253




maintenance that not only violates the U.S. Constitution, see supra Section III.D.,

but also the NVRA.

          A. The Amended Voter Registration Application Fails to Notify
             Applicants of Eligibility Requirements

      The amended voter registration application does not satisfy the NVRA’s

requirements that it specify eligibility requirements. The NVRA provides that voter

registration forms “shall include a statement that [] specifies each eligibility

requirement (including citizenship).” 52 U.S.C. § 20508(b)(2)(A); see also id.

§ 20505(a)(2) (requiring state-created forms to meet § 20508’s requirements); see

also id. § 20507(a)(5) (requiring that voter registration forms “inform applicants . .

. of [] voter eligibility requirements”).

      The NVRA’s “specify” and “inform” provisions require states to provide

explicit, particularized information about voter eligibility requirements. As the

district court adjudicating a challenge to Alabama’s voter registration form recently

concluded, the NVRA’s “specify” requirement can be understood by its plain terms:

“‘Specify’ is defined in BLACK’S LAW DICTIONARY as ‘to mention specifically;

to state in full and explicit terms; to point out; to tell or state precisely or in detail;

to particularize; or to distinguish by words one thing from another.’” Thompson v.

Alabama, No. 2:16-cv-783-ECM, 2019 WL 6522039, at *10, __ F. Supp. 3d __,

(M.D. Ala. Dec. 3, 2019) (quoting BLACK’S LAW DICTIONARY (6th ed. 1990));
                                            190
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 191 of 253




see also id. (noting dictionary definition of “specify” as “‘to mention or name in a

specific or explicit manner,’ ‘to include as an item in a specification,’ ‘to make

specific: to give a specific character or application to’” (quoting WEBSTER’S

THIRD NEW INTERNATIONAL DICTIONARY, Unabridged (2019))); see also

Kucana v. Holder, 558 U.S. 233, 243 n.10 (2010) (“‘[S]pecify’ means to name or

state explicitly or in detail.” (quotation marks omitted)). The use of “marginally

ambiguous” language does not suffice to “specify” something. Id. (quoting Soltane

v. U.S. Dep’t of Justice, 381 F.3d 143, 147 (3d Cir. 2004) (Alito, J.)).

      The same is true with respect to the NVRA’s “inform” provision, 52 U.S.C.

§ 20505(a)(2). While “inform” has not been defined for purposes of the NVRA, “[i]n

the absence of a statutory definition of a term,” courts may look to the “common

usage” of words and “turn to dictionary definitions for guidance.” CBS Inc. v.

PrimeTime 24 Joint Venture, 245 F.3d 1217, 1222–23 (11th Cir. 2001). According

to Merriam-Webster, “inform” means “to communicate knowledge to” and the

example provided is “to inform a prisoner of his rights.” See “Inform,” Merriam-

Webster.com Dictionary, https://www.merriam-webster.com/dictionary/inform; see

also DUTY, Black’s Law Dictionary (11th ed. 2019) (defining “duty to inform” to

mean the “[p]rofessional obligation to ensure that a client or patient understands, as

fully as possible, the potential benefits and harm of a decision that the client faces”)

                                          191
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 192 of 253




(emphasis added). In other words, the NVRA requires Florida to communicate to

potential voters as fully as possible the eligibility requirements so that citizens

understand them. The revised voter registration application fails to do so with respect

to the eligibility of returning citizens.

       Florida’s amended voter registration application neither “specif[ies]” the

eligibility requirements nor “inform[s]” voters of them. As amended by SB7066,

Florida’s uniform statewide voter registration application requires applicants to

attest to whether the applicant has been convicted of a felony, and if convicted, to

affirm either: (i) that their “voting rights have been restored by the Board of

Executive Clemency;” or (ii) that their “voting rights have been restored pursuant to

s. 4, Article VI of the State Constitution upon the completion of all terms of [their]

sentence, including parole or probation.” Fact Section ¶ 229; PX36 (Fla. Voter

Registration Application, effective Jul. 2019).

       First, the amended application does not inform individuals with out-of-state

or federal convictions whose voting rights were restored in the jurisdiction of their

conviction that they are eligible to vote, and through that omission actually suggests

that they are not eligible. See ECF 207 at 47 (noting that the new attestations “do not

reach felons whose rights have been restored in other states or through other

methods, including executive pardons”). The amended application not only fails to

                                            192
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 193 of 253




inform such applicants that they are eligible, it is simply unusable for them. See id.

(noting the Secretary’s acknowledgement that “there are eligible individuals who

could not attest to any of the three new statements.”); see also ECF 204 (Oct. 7, 2019

PI Hr’g Tr.) 200:22–203:25.

      Second, the new form does not specify the eligibility requirements for

returning citizens with Florida state convictions. Remarkably, since the legislature’s

purported main purpose in enacting SB7066 was to clarify that Amendment 4

required the payment of all LFOs, the application does not even mention the payment

of LFOs as an eligibility requirement. Moreover, the application is not written in

plain language, contains complex legal citations, and requires knowledge of the law

beyond what is stated on the form to understand.

      The amended application requires applicants whose “voting rights were

restored pursuant to s. 4, Article VI of the State Constitution” to know the meaning

of the phrase “completion of all . . . terms of sentence,” PX36, a phrase that remains

unsettled even after much dispute and litigation. See ECF 286 at 13 (noting that the

Florida Supreme Court declined to interpret the term “completion”—and whether

that always requires payment—in Amendment 4 and that the Secretary has conceded

Amendment 4 does not require payment of LFOs for completion of a criminal

sentence). Supervisor Earley concluded that the language of the form is so confusing

                                         193
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 194 of 253




that it would discourage applications; he estimated that few of his constituents had

ever heard of the Board of Clemency and that “essentially none” are familiar with

s.4, Art. VI, of the State Constitution. ECF 204 at 202:09–203:25. Moreover, even

if the NVRA’s mandate that eligibility requirements be “specif[ied]” could be

satisfied with legal citations (it cannot), it is hardly enough to direct voters to the

Florida Constitution, given the legislature’s determination that more was needed; yet

the application does not mention SB7066 or any of its requirements. See PX36. A

voter would have no way to know, for example, that the conversion of their LFOs to

civil liens—an occurrence that most would understand to have ended their criminal

liability—does not actually constitute completion of their sentence under SB7066.

See Fla. Stat. § 98.0751(2)(a)(5)(e)(III).

      Senator Brandes, one of SB7066’s architects, acknowledged that this Court’s

“points on the third box of the registration form is [sic] well taken and we are

working on clarifying language.” Facts Section ¶ 238. Nonetheless, the legislature

did not amend the form this year. Id. ¶ 239. It is indisputable that the voter

registration application, as amended by SB7066, entirely fails to communicate voter

eligibility requirements so that citizens can understand them, and it thus violates the

NVRA.




                                             194
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 195 of 253




          B. The Amended Application Requires More Information Than is
             Necessary to Prevent Duplicate Voter Registrations and Assess
             Applicants’ Eligibility

      The amended application requires more information from prospective voters

than is necessary to prevent duplicate registrations and to assess eligibility in

violation of the NVRA. Section 5 of the NVRA permits states to only require “the

minimum amount of information necessary to--(i) prevent duplicate voter

registrations; and (ii) enable State election officials to assess the eligibility of the

applicant and to administer voter registration and other parts of the electoral

process[.]” 52 U.S.C. § 20504(c)(2)(B). “The term ‘minimum’ contemplates the

least possible amount of information.” Fish v. Kobach, 840 F.3d 710, 736 (10th Cir.

2016).

      Because it requires applicants to affirm whether or not they have been

convicted of a felony, see Fla. Stat. § 97.052(2)(t)(3) (2019), the application form,

as amended by SB7066, requires more than the “minimum” information necessary.

Indeed, officials have testified that the amended application’s three checkboxes

require superfluous information from the voters, and that the applications are

processed the same regardless of which boxes are checked. See, e.g., PX88 at

113:02–115:05 (Brown Dep.) (agreeing that “nothing about which box is checked

affects how [she] processes the application”), PX25 at 96:19–25 (Arrington Dep.)


                                          195
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 196 of 253




(testifying that Osceola County does not process applications differently depending

upon which box is checked).

      Moreover, prior to SB7066, Florida never required as much information from

the voter even when nearly all persons with felony convictions were excluded from

the right to vote. Instead, prior to SB7066’s enactment, Florida’s voter registration

application required an applicant to affirm, “I am not a convicted felon, or, if I am,

my rights relating to voting have been restored.” Fact Section § 228, see also Fla.

Stat. § 97.052(2)(t) (2018). Consistent with the NVRA, Florida law also previously

provided that “[t]he registration application must be . . . designed so that convicted

felons whose civil rights have been restored . . . are not required to reveal their prior

conviction[.]” See Fla. Stat. § 97.052(2)(u) (2018). Defendants have made no

argument or offered any facts showing that, after Amendment 4, applicants must

state whether they have been convicted of a felony in order for the State to prevent

duplicate voter registrations and assess applicants’ eligibility. There is thus no

question that the application form required by SB7066 violates the NVRA.

          C. The Amended Application Discourages Voter Registration
             Contrary to the Essential Purpose of the NVRA

      The voter registration application required by SB7066 violates the NVRA for

a third reason: it defeats the law’s primary purpose of “increas[ing] the number of

eligible citizens who register to vote in elections for Federal office[.]” 52 U.S.C.
                                          196
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 197 of 253




§ 20501(b)(1). Congress sought to increase voter registration because state efforts

“to keep certain groups of citizens from voting”—specifically, immigrant people,

Black people, and the rural poor—had caused a massive decrease in turnout. See

H.R. REP. 103-9, 2, 1993 U.S.C.C.A.N. 105, 106.23 Rather than create a form that a

newly re-enfranchised group could understand and use with ease, Florida adopted a

voter registration application that is so confusing and deficient that it inhibits

registration.

      As Supervisor Earley indicated and the Court has already found, the amended

application discourages—or even sometimes prohibits—eligible returning citizens

from applying because it is confusing, underinclusive (failing to specify the

eligibility requirements for individuals whose voting rights were restored by law in

another jurisdiction), and overinclusive (requiring applicants to unnecessarily

disclose their prior felony conviction). See ECF 207 at 47 (concluding that “the form

will not only discourage eligible felons from voting but will make it impossible for




      23
         Indeed, SB7066 is a perfect example of the “techniques” for voter
suppression that Congress sought to address. See H.R. REP. 103-9, 2, 1993
U.S.C.C.A.N. 105, 106 (listing such “techniques” as “[t]he poll tax, literacy tests,
residency requirements, selective purges, elaborate administrative procedures and
annual reregistration requirements”). SB7066 places a price tag on voting,
discriminates against Black voters, and requires returning citizens to navigate an
elaborate administrative system to determine eligibility.
                                        197
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 198 of 253




some eligible felons to even apply”). Indeed, as the Court has noted, the application

seems designed to deter registration. ECF 205 at 257:02–05 (Oct. 8, 2019 PI Hr’g

Tr.). The application form, as amended by SB7066, thus violates the NVRA.

         D. Defendants’ Application of SB7066 is not Uniform nor
            Nondiscriminatory

      The NVRA requires that any voter list maintenance program be uniform and

nondiscriminatory. 52 U.S.C. § 20507(b)(1). As administered by Defendants, the

voter list maintenance program enacted by SB7066 is neither.

                i. Defendants Have Failed to Implement a Uniform Voter List
                   Maintenance Program

      The NVRA’s uniformity requirement means that counties across a state may

not apply different standards in implementing a voter list maintenance program. See

H.R. Rep. No. 103-9, 15, 1993 U.S.C.C.A.N. 105, 119 (“The term ‘uniform’ is

intended to mean that any purge program or activity must be applied to an entire

jurisdiction.”); Ind. State Conference of the NAACP v. Lawson, 326 F. Supp. 3d 646,

662 (S.D. Ind. June 8, 2018) (finding Indiana’s voter list maintenance program

would likely fail to be uniform because of differing guidance to county officials on

how to determine whether a particular voter was eligible and the “wide discretion”

afforded to county officials in making that determination); Ass’n of Cmty. Orgs. for

Reform Now (ACORN) v. Edgar, No. 95 C 174, 1995 WL 532120, at *2 (N.D. Ill.


                                        198
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 199 of 253




Sept. 7, 1995) (rejecting the argument that uniformity within a county complies with

§ 20507(b)(1), which requires the “uniformity and non-discriminatory nature of

‘[a]ny State program or activity . . .’”) (emphasis in original). Moreover, while a

state may delegate the administration of some aspects of its voter registration

program to local election administrators, it may not thereby circumvent its federal

obligation to employ uniform voter-list-maintenance procedures statewide. See

United States v. Missouri, 535 F.3d 844, 850 (8th Cir. 2008) (state may not avoid

requirement to conduct a reasonable list maintenance program by delegating

implementation to local officials); Ariz. Democratic Party v. Reagan, No. 16-CV-

03618, 2016 WL 6523427, at *6 (D. Ariz. Nov. 3, 2016) (“The Secretary does not

serve as a mere legal adviser to the counties. From her statutory responsibility to

oversee elections in [the state] flows not only authority, but a duty to ensure that

voter registration regulations are administered in a fair and uniform manner.”).

      There can be no question that Defendants’ implementation of SB7066 is not

uniform.

      First, as described above, the administrative nightmare that SB7066 has

inflicted has resulted in wide-ranging interpretations by the many county and state

entities that are involved in determining the amount of outstanding LFOs. Returning

citizens in precisely the same circumstances will receive different eligibility

                                        199
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 200 of 253




determinations. See Fact Section ¶¶ 231, 241. There are any number of variables in

the process that differ from county to county (and even within officials in the same

county office), including but not limited to:

         • differing understandings of which LFOs are disqualifying;

         • different sentencing documents;

         • different interpretations of “four corners of the sentencing document”;

         • different policies regarding debt collection agencies and surcharges;
           and

         • different levels of difficulty obtaining accurate information (or even
           any information) from clerks’ offices. See Fact Section ¶¶ 258–262,
           278, 282, 376–77.

      Second, the Secretary’s failure to issue any meaningful guidance as to how

SOEs should implement SB7066 has already created and will continue to result in

nonuniform voter list maintenance. It has already done so, as illustrated by the

process being implemented in Manatee County. See Fact Section ¶ 309. As noted

above, the Secretary has not provided any guidance on SB7066 to SOEs regarding

how to: (i) identify whether a returning citizen has outstanding LFOs, (ii) determine

which LFOs are disqualifying, (iii) determine the outstanding balance on

disqualifying LFOs, (iv) implement a process for confirming voters’ eligibility or

the basis for removing them from the rolls, or (v) comply with the preliminary

injunction by implementing a process that includes an ability-to-pay determination.

                                         200
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 201 of 253




See Fact Section ¶ 292. SB7066 itself also fails to provide such guidance to the

Supervisors. Moreover, the State has failed to implement any of the

recommendations of the Restoration of Voting Rights Work Group, such as

consolidating relevant data, identifying sources of information about restitution, or

providing individuals with an opportunity “to demonstrate a partial or full inability

to pay outstanding [LFOs] and obtain a judicial determination on ability to pay.”

Fact Section ¶¶ 302–07.

      Third, Defendants inconsistently use the pre- and post-SB7066 voter

registration applications. Counsel for the Secretary acknowledged “that the website

that the Secretary of State maintains has the old form and the new form.” ECF 239

at 48:07–08 (Dec. 12 Hr’g Tr.). However, the statewide online voter registration

portal uses only the new form. Fact Section ¶ 234. Moreover, the practices of

Defendant SOEs vary widely. Some counties attest that they only use the old form

(Alachua, Manatee, Miami-Dade, Sarasota), at least one county only makes the new

form available (Broward), and still others make both forms available (Duval,

Hillsborough, Indian River, Leon, Orange). Id. ¶ 231. The ability of eligible

returning citizens with out-of-state and federal convictions to fill out a voter

registration application depends entirely on the county in which they reside, and




                                        201
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 202 of 253




whether they apply online or using the hard copy form. Registration is thus

nonuniform among and within counties.

      The NVRA makes clear that the eligibility of returning citizens cannot be

made to depend on the unfettered discretion and the variable (and at times mistaken)

legal interpretations of local election officials.

                 ii. Defendants’ Application of SB7066 Results in Discriminatory
                     Treatment of Voters Between and Within Counties, in Violation
                     of the NVRA

      SB7066 also fails the NVRA’s nondiscriminatory requirement because the

law discriminates on the basis of both wealth and race. See supra Section I, infra

Section VI. The tremendous effort required, even for eligible returning citizens, to

determine whether all disqualifying LFOs have been satisfied predominantly

burdens poor people and Black people. In addition, SB7066 discriminates against

returning citizens, who will be far more likely to suffer improper removal, due to the

use of utterly unreliable data. See United States v. Florida, 870 F. Supp. 2d 1346,

1350 (N.D. Fla. 2012) (noting that a state’s list maintenance program likely violated

the NVRA because the Secretary’s “methodology made it likely that the properly

registered citizens who would be required to respond and provide documentation

would be primarily newly naturalized citizens [and t]he program was likely to have

a discriminatory impact on these new citizens”).


                                           202
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 203 of 253




      For these reasons, this Court should conclude that SB7066 violates the

NVRA.

   VI.   SB7066 Was Enacted with a Discriminatory Purpose

         A. The U.S. Constitution Forbids a Legislature from Acting with a
            Discriminatory Intent

      The Fourteenth and Fifteenth Amendments to the U.S. Constitution prohibit

voting practices enacted with a racially discriminatory purpose. U.S. Const. amend.

XIV; U.S. Const. amend. XV; Reno v. Bossier Par. Sch. Bd., 520 U.S. 471, 481–82

(1997); Rogers v. Lodge, 458 U.S. 613, 617 (1982).

      In analyzing whether a government action was motivated by a discriminatory

purpose, courts apply the framework articulated in Village of Arlington Heights v.

Metro. Hous. Dev. Corp., 429 U.S. 252, 265–268 (1977) (“Arlington Heights”).

Arlington Heights specifies that “an important starting point” for assessing

discriminatory purpose is “the impact of the official action[, i.e.,] whether it bears

more heavily on one race than another.” Id. at 266 (quotation marks omitted).

Additional evidentiary sources include, but are not limited to: (1) historical

background of the decision; (2) the specific sequence of events leading up to the

challenged decision; (3) departures from the normal procedural sequence, as well as

substantive departures; (4) legislative or administrative history, including

contemporary     statements;    (5) foreseeability    of   discriminatory     impact;

                                         203
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 204 of 253




(6) knowledge of discriminatory impact; and (7) the availability of less

discriminatory alternatives. Jean v. Nelson, 711 F.2d 1455, 1486 (11th Cir. 1983);

Arlington Heights, 429 U.S. at 268.

      To prevail on a claim of racially discriminatory purpose at trial, the evidence

must demonstrate that discriminatory purpose was a motivating factor for the

government action. Plaintiffs “do[] not have to prove that racial discrimination was

a ‘dominant’ or ‘primary’ motive, only that it was a motive.” United States v. Dallas

Cty. Comm’n, 739 F.2d 1529, 1541 (11th Cir. 1984) (quoting Arlington Heights, 429

U.S. at 265–66). Nor does discriminatory purpose require a showing of “ill will,

enmity, or hostility” toward minorities. Ferrill v. Parker Grp., Inc., 168 F.3d 468,

472–73 & n.7 (11th Cir. 1999). An intent to disadvantage minority citizens to gain

a perceived political or partisan benefit qualifies as discriminatory intent. See League

of United Latin Am. Citizens v. Perry, 548 U.S. 399, 440 (2006) (stating that taking

away a political opportunity just as minorities were about to exercise it “bears the

mark of intentional discrimination”); Hunter v. Underwood, 471 U.S. 222, 233

(1985) (finding intentional discrimination where a state enacted a law to harm Black

and poor white voters for partisan purposes); N. Carolina State Conference of

NAACP v. McCrory, 831 F.3d 204, 226–27 (4th Cir. 2016) (similar).




                                          204
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 205 of 253




      Discriminatory purpose may be proved by direct or circumstantial evidence.

Rogers, 458 U.S. at 618. Courts must consider “all of the circumstances that bear

upon the issue of discriminatory intent,” Foster v. Chatman, 136 S. Ct. 1737, 1748

(2016), “including the normal inferences to be drawn from the foreseeability of

defendant’s actions,” United States v. Brown, 561 F.3d 420, 433 (5th Cir. 2009).

Expert evidence is also highly relevant. See Hunter, 471 U.S. at 229–30 (relying on

experts to find discriminatory intent); NAACP v. Gadsden Cty. Sch. Bd., 691 F.2d

978, 982 (11th Cir. 1982) (holding the district court clearly erred in discounting

expert testimony on intentional discrimination).

      “[O]fficial actions motivated by a discriminatory purpose ‘have no legitimacy

at all under our Constitution.’” Stout v. Jefferson Cty. Bd. of Educ., 882 F.3d 988,

1014 (11th Cir. 2018) (quoting City of Richmond v. United States, 422 U.S. 358,

378–79 (1975) (alterations omitted)). Once racial discrimination is shown to have

been a ‘substantial’ or ‘motivating’ factor behind enactment of the [challenged] law,

the burden shifts to the law’s defenders to demonstrate that the law would have been

enacted without this factor.” Hunter, 471 U.S. at 228.

         B. The Purpose of SB7066’s LFO Requirement, at Least in Part, Was
            to Minimize the Political Participation of Black Returning Citizens

      Plaintiffs’ evidence at trial will demonstrate that SB7066’s LFO requirement

was motivated, at least in part, by an intent to minimize the opportunity of Black
                                        205
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 206 of 253




returning citizens to participate in the political process in violation of the Fourteenth

and Fifteenth Amendments.

                 i. SB7066’s LFO Requirement Has a Disproportionate Impact on
                    Black Returning Citizens

      An “important starting point” for this Court’s analysis of intentional racial

discrimination is whether SB7066’s LFO requirement “bears more heavily” on

Black returning citizens than on white returning citizens. Arlington Heights, 429

U.S. at 266. “[T]he impact of an official action is often probative of why the action

was taken in the first place since people usually intend the natural consequences of

their actions.” Bossier Par., 520 U.S. at 487. Impact can be the “most probative

evidence of intent” because it offers “objective evidence of what actually happened

rather than evidence describing the subjective state of mind of the actor.” Crum v.

Alabama, 198 F. 3d 1305, 1322 (11th Cir. 1999) (citation omitted). Here, there is

abundant and uncontested evidence in the current record—which the evidence at

trial will further bolster—that SB7066’s LFO requirement disproportionately harms

Black returning citizens.

      Because Black Floridians are more likely to be arrested, charged, convicted,

and then more harshly sentenced than white Floridians, Black people are

overrepresented in the State’s criminal justice system. Fact Section ¶ 208; PX893

¶¶ 143, 192 (Kousser Report); see also PX151 (Wood Report). Black Floridians
                                          206
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 207 of 253




represent only 16% of Florida’s population but more than 32% of those

disenfranchised for a felony conviction. Fact Section ¶ 208. 24 Black people are

generally poorer than their white counterparts before they enter the criminal justice

system due to socioeconomic disparities and the racial wage gap. Id. ¶ 209. And

contact with Florida’s criminal justice system creates additional economic burdens,

including LFOs and a series of collateral consequences that serve as barriers to basic




      24
          Drawing upon his expertise in political history, legal history, minority
voting rights, race relations, and quantitative methods, Gruver Plaintiffs’ expert, Dr.
J. Morgan Kousser, analyzed evidence related to the question of whether SB7066’s
LFO requirements were adopted with a racially discriminatory purpose. PX893 ¶¶ 1,
3. Dr. Kousser followed the guidelines set forth in Arlington Heights, 429 U.S. at
252, and its progeny, which are similar to procedures followed by historians in
making such assessments. Id. ¶¶ 2, 24; PX904 at 216:24–218:05 (Kousser Dep.).
Historians use these factors as a logical and circumstantial basis for assessing the
issue of intent. Id. In forming his opinions, Dr. Kousser considered each of these
factors, as well as factors found in related lower federal court opinions, drew upon
his expertise, and relied on sources standard in historical and social scientific
analysis for assessing discriminatory intent, including: legislative records,
depositions, scholarly papers and books, and newspapers and other reports. PX893
¶¶ 1–2, 24, 33–37. Dr. Kousser rarely, including with respect to his scholarly work,
interviews self-interested parties—in this case, legislators, voters, or advocates—to
prepare his analysis. This is because after-the-fact explanations and justifications by
self-interested parties, especially during pending litigation, are of very little, if any,
value. PX904 at 30:10–33:08. Both as a historian and as an expert witness, he relies
upon evidence contemporary to the events, not on what people say later on. Id. Dr.
Kousser is qualified to serve as an expert in political history, minority voting rights,
race relations, and the legal history of those subjects, and quantitative methods.
PX893 ¶ 3.

                                          207
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 208 of 253




necessities, including employment, education, health and housing. Id. ¶ 120(b), 214.

For Black returning citizens, these collateral consequences are compounded by

racial discrimination in employment and other areas. Id. ¶ 214. All told, returning

citizens, particularly Black returning citizens, face heightened financial obstacles

that hamper their reentry and leave them with limited resources to pay outstanding

LFOs.

        Even if Black and white returning citizens could afford to pay LFOs at the

same rate—which they cannot—the overrepresentation of Black people among

returning citizens would mean SB7066 has a substantially disparate impact.

According to Dr. Smith’s unrebutted expert findings, 82.2% of Black returning

citizens have outstanding LFOs, as compared to 74% of white returning citizens. Id.

¶¶ 211–12. Among those who owe LFOs, Black returning citizens are more likely

to owe larger dollar amounts. Id. ¶ 213. And even the administrative nightmare of

SB7066—which makes satisfaction of LFOs an “expensive, time consuming, and

ultimately, discouraging” process, PX892 at 12, 67 (Burch Report)—is likely to

disproportionately impact Black returning citizens, who have fewer socioeconomic

means to navigate SB7066’s bureaucratic morass to restore their voting rights,

PX893 ¶¶ 10, 139; see also id. ¶¶ 22, 208. As discussed infra, lawmakers were




                                        208
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 209 of 253




warned of these inevitable hurdles and socioeconomic racial disparities before

passing SB7066 and did nothing to defray them.

       Finally, alternative avenues for voting rights restoration are largely illusory

for Black returning citizens. Not only does the clemency process “move[] at a glacial

speed,” ECF 207 at 5, but a recent, high-profile legal challenge to the clemency

process revealed racial disparities in the granting of applications, Fact Section ¶¶ 73,

215.

       In response to this unrebutted evidence, Defendants assert that if SB7066 has

a racially discriminatory impact, then so too does Amendment 4. Not so. SB7066

and Amendment 4 are not identical; nor are their impacts on Floridians. More than

six months before the Florida Supreme Court’s advisory opinion, Florida enacted

SB7066’s LFO provision, which imposes a strict definition of “completion of all

terms of sentence.” The legislature defined “completion” to require the full payment

of LFOs, and, as explained above, it did so without any accommodation for people

genuinely unable to pay. By contrast, Amendment 4 is silent as to what “completion”

means. For example, while SB7066 declares a sentence does not become “complete”

when a court converts LFOs to a civil lien—a mechanism often employed when a

criminal defendant is unable to pay their LFOs—nothing in Amendment 4 requires

such a harsh result.

                                          209
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 210 of 253




      The recent Florida Supreme Court advisory opinion interpreting Amendment

4 does not eliminate these differences between Amendment 4 and SB7066. The

opinion expressly declined to define “completion” under Amendment 4 and certainly

did not import SB7066’s definition into Amendment 4. As Amendment 4 advocates

and Black legislators warned, as described below in greater detail, SB7066’s

inflexible and restrictive definition denied the intended fruits of Amendment 4 to a

significant portion of returning citizens, who are disproportionately Black.

                ii. The Legislature Knew the Foreseeable Racial Impact of SB7066

      The evidence at trial will show that Florida officials knew or understood that

enacting the LFO requirement would disproportionately harm Black returning

citizens and feigned ignorance of that fact. Although the legislature sought to keep

such evidence out of the record by expressly declining to study the racial impact of

SB7066’s LFO requirement prior to its enactment, the racial and socioeconomic

impacts were well known to, and widely documented by, Florida officials.

      The legislature knew that most people could not afford to pay their LFOs and

knew that hardship is particularly acute for Black returning citizens. For example,

the legislature previously acknowledged, by enacting legislation, Fla. Stat. § 960.29,

that the frequent use of conversion of LFOs to civil judgments was necessary to

avoid criminally punishing defendants for their poverty. The State also has admitted


                                         210
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 211 of 253




it has minimal collections expectations for outstanding fines and fees. Jones, 950

F.3d at 816. And during floor debate, Rep. Shevrin D. Jones reminded his colleagues

that over 60% of those fines that are never paid back are from Black returning

citizens. Fact Section ¶ 121(d).

      Further, from SB7066’s legislative debate and the findings of the 2016

Financial Impact Estimating Conference (“FIEC”), the legislature was aware of the

administrative problems with an LFO requirement. Legislators knew that identifying

one’s LFOs could present a significant burden due to the lack of centralized records,

limited access to federal and out-of-state felony conviction records, and the

discrepancies in information provided. PX893 ¶¶ 22, 46–47, 168-175, 211.

      The legislature was also aware of well-documented racial disparities endemic

in the State’s criminal justice system. In particular, the sponsors of SB7066 knew

the bill’s likely discriminatory impact based on their acute awareness of these racial

disparities from their legislative work. Although these disparities are largely

common knowledge, id. ¶ 192, Rep. Grant’s and Sen. Brandes’s leadership positions

on the Florida House and Senate criminal justice committees, respectively, would

have repeatedly exposed them and other committee members to information about

the racial and socioeconomic makeup of the State’s prisons and criminal justice

system. Fact Section ¶¶ 117–19; PX893 ¶¶ 28, 194, 200. Likewise, legislators would

                                         211
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 212 of 253




also have known of these demographics in light of their consideration of Florida’s

First Step Act, a criminal reform bill spearheaded by Sen. Brandes that received

hearings and press coverage in the same session as SB7066. Fact Section ¶ 119.

      Moreover, the racial impact of rights restoration was widely reported in

Florida. For decades, press reports have described how Florida’s practice of felony

disenfranchisement disproportionately impacted Black Floridians, id. ¶ 118, a

disparity also recognized in a recent high-profile court decision, PX893 ¶ 206.

During the Amendment 4 campaign itself, especially in 2018, many newspapers

reported that Black returning citizens comprised a disproportionately large

percentage of the estimated 1.4 million who stood to have their voting rights restored

under the Amendment. Fact Section ¶¶ 91–92. It would be inescapable to any

legislator who followed the news that adding a restrictive LFO requirement that

would limit the reach of Amendment 4 would disproportionately affect Black

returning citizens.

      In addition to these widespread news accounts, legislators heard directly about

the racial impact during the legislative session. Black legislators and members of the

public forewarned of the racial impact of SB7066’s LFO requirement. PX893 ¶¶ 73,

84, 87, 90, 154, 157, 160–161, 193. 163, 179, 193. Rep. Dotie Joseph, for example,

made a statement tracing the history of felony disenfranchisement policies that in

                                         212
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 213 of 253




their intent and effect prevented Black citizens from voting, and placed the bill

squarely within that shameful tradition. Fact Section ¶ 122; PX893 ¶ 193. In light of

the commonly known racial disparities in income and wealth, legislators also raised

questions about the bill’s economic impact. Fact Section ¶121(c); PX893 ¶ 151.

Legislators also raised concerns about the administrative burdens that an LFO

requirement would present due to the lack of a centralized system to track LFOs and

the inability of State agencies to provide complete information about LFOs to

returning citizens. PX893 ¶ 172.

      Through committee hearing testimony, letters, and meetings with staff,

multiple advocacy organizations also repeatedly informed the legislature that the bill

would “reproduce a two-tiered level of citizenship, disproportionately impacting

low-income and communities of color.” Fact Section ¶ 120(b). These organizations

demanded that, at minimum, the legislature study the impact of the bill. See, e.g.,

PX889 at 6–7 (4/22/19 NAACP Letter); DX86 (4/30/19 NAACP Letter).

      All told, such contemporaneous statements in the legislative history of

SB7066 and its predecessor bills “may be highly relevant” in an inquiry into

discriminatory intent. Arlington Heights, 429 U.S. at 268. Here, the legislative

record contains consistent, yet unheeded, warnings about the discriminatory impact

of the LFO requirement.

                                         213
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 214 of 253




      Although Defendants have pointed to post-legislative-session deposition

testimony of Desmond Meade of the FRRC to claim that his organization supported

SB7066, ECF 296 at 20–21, during the legislative session, FRRC repeatedly raised

the alarm that the bill would “restrict the ability to vote for thousands of Floridians,

especially people who are poor, especially people who are people of color,” Fact

Section ¶ 120(e) (quoting legislative testimony by Neil Volz of FRRC), and would

“continu[e] to oppress poor Black and Brown communities,” PX893 ¶ 157 (quoting

legislative testimony by FRRC’s Michael Anderson). The Court must focus on such

contemporaneous statements in analyzing legislative intent, “not post hoc

justifications.” Bethune-Hill v. Va. State Bd. of Elections, 137 S. Ct. 788, 799 (2017);

see also Glenn v. Brumby, 663 F. 3d 1312, 1321 (11th Cir. 2011).

      That the proponents of SB7066 did not attempt to rebut these charges of racial

impact and economic harm, PX893 ¶¶ 154–55, 162, and rejected repeated calls to

study the issue, also points toward a finding of discriminatory intent. Rep. Grant’s

statements refusing to study the bill’s impact because he “intentionally wanted to

stay blind to the data,” id. ¶¶ 151–152, 202, are particularly revealing. Such feigned

ignorance and deliberate attempts to keep data about impact out of the record are

tantamount to an admission of knowledge. “[D]eliberate ignorance is the equivalent

of knowledge.” United States v. Schaffer, 600 F.2d 1120, 1122 (5th Cir. 1979).

                                          214
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 215 of 253




Moreover, Rep. Grant’s statements—as well as what he heard on and off the

legislative floor, in committee meetings, and elsewhere—demonstrate that the

reason he sought to prevent impact data from entering the legislative record was to

evade future allegations of discrimination. Compare PX893 ¶ 152 (quoting Rep.

Grant: “[A]s I have repeatedly stated, I did not want to know data, because I did not

want anybody to be able to make the allegation that my work product was skewed

by any data.”), with McCrory, 831 F.3d at 230 (holding that North Carolina acted

with discriminatory purpose in targeting Black voters with “surgical precision”

based, in part, on the General Assembly’s request for and receipt of race data that

showed Black voters would be disproportionately impacted by the proposed

legislation’s restrictions on certain voter resources). Legislators’ willful avoidance

of widely known, but inconvenient, information does not preclude a finding that they

had actual knowledge of facts that are “common sense.” Veasey v. Abbott, 830 F.3d

216, 236 (5th Cir. 2016) (en banc).

      Any discussion about an LFO requirement therefore could not be detached

from how these known racial disparities and socioeconomic hardships would

foreseeably interact with such a requirement. As such, there were strong objective

reasons for the legislature to conduct or obtain an analysis of whether and to what

extent any LFO requirement would have a disparate racial impact prior to its

                                         215
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 216 of 253




enactment. The legislature’s refusal to study the impact strongly suggests an effort

by the bill’s proponents to avoid, and indeed hide from, the results.

               iii. The Sequence of Events Reveals the Legislature Failed to Lessen
                    SB7066’s Known Discriminatory Impact

      “The specific sequence of events leading up to” the passage of SB7066 “also

may shed some light on a decisionmaker’s purposes.” Arlington Heights, 429 U.S.

at 267.

      Taken together, the evidence at trial will support the following facts and

inferences. By late April 2019:

      (1)    The legislature was aware that an LFO requirement would
             disproportionately impact Black returning citizens;

      (2)    The legislature was aware that there was no central database on LFOs;

      (3)    The legislature was aware that determining LFOs would be difficult for
             returning citizens and State and county officials;

      (4)    The legislature was aware that each additional LFO in the bill would
             increase the time and resources necessary for returning citizens to
             obtain LFO information from State and county officials;

      (5)    Because the legislature knew an LFO requirement would
             disproportionately impact Black returning citizens, it also knew that
             adding requirements that would increase time and resources
             determining LFOs owed would also disproportionately burden Black
             returning citizens;

      (6)    Amendment 4’s sponsors and proponents opposed implementing
             legislation;

      (7)    Amendment 4’s sponsors and proponents largely opposed an LFO
             requirement;
                                   216
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 217 of 253




      (8)    Amendment 4’s sponsors and proponents directly raised their concerns
             about the foreseeable racial and socioeconomic impact of enacting any
             LFO requirement;

      (9)    SB7066’s key sponsors actively avoided conducting a racial or other
             impact study despite repeated requests;

      (10) SB7066’s key sponsors with executive committee leadership positions
           in legislative criminal justice committees were simultaneously working
           on bills, particularly the Florida First Step Act, where they assessed and
           considered issues of racial disparities in Florida’s criminal justice
           system;

      (11) The legislature knew its proposed modification and waiver provisions
           were inadequate and ineffectual;

      (12) The legislature rejected amendments to SB7066 that would have
           lessened the discriminatory impact; and,

      (13)   Sen. Brandes introduced a new strike-all amendment that combined the
             most restrictive LFO provisions into a final bill and procedurally stifled
             debate, House amendments, and further public advocacy in opposition.

      This sequence of events leading to the passage of SB7066, described in more

detail below, shows overwhelming community opposition to an LFO requirement

because of its discriminatory impact and administrative burdens. This impact was

repeatedly brought to the legislature’s attention in multiple forums and materials.

      Before Amendment 4 passed, the research arm of the legislature, the FIEC

held a series of hearings and issued a report in 2016 that identified the administrative

problems that would arise from an LFO requirement due to the lack of a central data

repository on LFOs and the fact that information on the balance and payments

toward restitution was not in any database. Fact Section ¶¶ 106–109.
                                        217
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 218 of 253




      After Amendment 4’s passage, by a supermajority of Florida voters, its

sponsors and proponents, including FRRC, maintained that it was self-executing.

They requested that Defendant Secretary of State affirm that Amendment 4 did not

require implementing legislation and take immediate administrative action to

provide guidance to properly administer it. PX893 ¶ 13; PX889 at 2–3.

      Contrary to this request, the legislature instead claimed that it needed to pass

legislation to be faithful to the will of the voters who passed Amendment 4—a

dubious justification that Plaintiffs’ expert Dr. Kousser terms the “Faithful Steward

Assertion.” PX893 ¶ 7. Despite claiming that the legislature had no discretion under

Amendment 4, the legislature introduced competing bills: SB7086 in the Senate,

principally sponsored by Sen. Brandes, and HB7089 in the House, principally

sponsored by Rep. Grant. Fact Section ¶¶ 116–19.

      In subsequent hearings on the proposed bills, Florida State agencies again

testified about the administrative problems with LFO tracking and records—facts

readily apparent to Florida officials at least since the 2016 FIEC hearings. Id. ¶ 107;

PX893 ¶¶ 168–169, 171–173, 181. In response, Rep. Grant conceded during the

legislative session that “no stakeholder in the State of Florida [] can serve as a source

of truth that somebody completed all terms of their sentence.” Fact Section ¶ 111.




                                          218
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 219 of 253




      As described above, legislators ignored this and other testimony regarding the

racial and other impacts of HB7089 and SB7086 and declined to study the issue.

PX893 ¶¶ 179, 202; see also supra Section VI.B.ii. Instead, the legislature rejected

proposed amendments that would have ameliorated the discriminatory impact. See

infra Section VI.B.iii.

      In a superficial response to sustained public criticism of SB7066’s LFO

requirement, the bill sponsors added alternative definitions of “completion” that

purported to allow returning citizens to fulfill their LFOs without full payment.

These alternatives, however, including waiver, termination, or modification of the

LFO requirement, or conversion to community service, depend entirely on judicial

discretion. See Fla. Stat. § 98.0751(5)(e)(III). Legislators were informed that these

alternatives would be inadequate and ineffectual for multiple reasons, including that

they were not available to returning citizens with out-of-state and federal

convictions, and that judges may lack authority to waive LFOs that had previously

been converted to civil liens. Fact Section ¶ 125; see also supra Section V.D. In

addition, the community service option—even where available—is extremely

burdensome and largely illusory. ECF 207 at 39–40.

      At the same time, the legislature rejected amendments that would have defined

“completion” of a sentence in a manner that mitigated the restrictive and

                                        219
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 220 of 253




discriminatory impact of SB7066’s LFO requirement. During consideration of

HB7089 and SB7086, both chambers rejected multiple ameliorative amendments:

   • An amendment introduced by Rep. McGhee that would have removed the

      requirement to pay all LFOs, Fact Section ¶ 129;

   • An amendment introduced by Rep. Evan Jenne that would have allowed

      returning citizens to vote if they had set up a payment plan to satisfy LFOs,

      id. ¶ 131;

   • Amendments introduced by Senators Randolph Bracy and Perry Thurston that

      would have excluded any LFO that had been converted to a civil lien from the

      payment requirement, id. ¶ 130; and,

   • An amendment introduced by Sen. Brandes that would have excluded fines,

      fees, and court costs (but not restitution) that had been converted to civil liens,

      id. ¶ 132.

      As the legislature was aware based on its past legislative action on this issue,

conversion of LFOs to civil liens is a common practice by State court judges that is

frequently employed when a criminal defendant cannot afford to pay. ECF 207 at 7;

Fact Section ¶ 134. The rejected amendments would have prevented a significant

amount of LFO debt from becoming barriers to restoring the right to vote—debt that

is more likely to be held by returning citizens who are unable to pay it. PX893 ¶¶ 71,

                                          220
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 221 of 253




73, 180, 191; ECF 268-3 at 47:10–49:19 (Scoon Dep.). Instead, the legislature chose

to adopt one of the most restrictive LFO iterations proposed.

      Moreover, each additional type of LFO included in the bill increased its

disenfranchising effect—and exacerbated the impact on Black returning citizens—

not only by increasing the amount that must be paid fully before being able to register

and vote, but also by increasing the burdens on returning citizens to determine how

much they owe in LFOs and how to prioritize paying their disqualifying LFOs. See

PX893 ¶¶ 22, 164, 167–75, 181. As early as 2016, the State knew that it could not

provide reliable or consistent information about LFOs, id. ¶¶ 22, 46; Fact Section

¶ 256, and widespread barriers and costs in counties compound these and other

burdens, Fact Section ¶¶ 263–73; PX892 at 29–37. Since many of Florida’s

innumerable LFOs are created by statute, the legislature also had the power to do

away with various LFOs entirely to avoid allowing them to become barriers to

voting. The legislature’s repeated rejection of a more limited LFO requirement or

amendments that would have lessened the racial impact of SB7066 supports a

finding of discriminatory intent.

      Finally, on May 2, 2019, Sen. Brandes introduced a new strike-all amendment

which inserted the near-final bill into an entirely separate piece of legislation—

SB7066. The strike-all amendment included the most restrictive requirements of the

                                         221
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 222 of 253




LFO provision in HB7089 and SB7086 and combined them. Tellingly, the strike-all

procedural mechanism stifled meaningful debate, prevented amendments in the

House, and deprived the public and advocacy groups of another chance to continue

organizing, protesting, and speaking out in opposition to the requirement of full

payment of LFOs. Fact Section ¶ 138. Following limited debate on the last day of

the session, the House and Senate passed SB7066 along strict party lines, with

Republicans voting in favor and Democrats voting against, followed by Republican

Governor Ron DeSantis signing SB7066 into law. Id. ¶¶ 141–42.

      Although employing a strike-all amendment mechanism on the last days of a

legislative session may have not broken any procedural rules, its intended effect was

clear: to stifle and prevent meaningful engagement. See McCrory, 831 F.3d at 228

(“But, of course, a legislature need not break its own rules to engage in unusual

procedures.”). “This hurried pace,” along with refusal to study the discriminatory

impact, “the House [having] no opportunity to offer its own amendments before the

up-or-down vote,” a “vote proceed[ing] on strict party lines,” and that the Governor

“of the same party as the proponents of the bill” signing it into law, “strongly

suggests an attempt to avoid in depth scrutiny.” Id.

      All told, the sequence of events shows a legislature fully aware of the racially

discriminatory impact of SB7066’s LFO requirement and the administrative burdens

                                        222
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 223 of 253




that magnified this impact, as well as supporters of Amendment 4 arrayed against

the LFO requirement. In response, the proponents of the bill rejected amendments

to lessen the harm, added ineffectual fig-leaf solutions, and employed procedural

maneuvering to stifle debate. This chronology strongly supports a finding of

discriminatory intent.

               iv. The Legislature Hid Its Effort to Suppress Black Political
                   Participation Behind Tenuous Justifications

      Another factor probative of discriminatory intent is the tenuousness of

Defendants’ policy interests underlying SB7066’s LFO requirement. The disconnect

between SB7066’s LFO requirement and the issues Defendants claim it addresses

further supports an inference of an impermissible motive. Indeed, the legislature’s

many and shifting rationales are probative of discriminatory intent because they “fail

to correspond in any meaningful way” to the enacted legislation. Veasey, 830 F.3d

at 263.

      First, the claim that SB7066 did nothing more than implement the will of the

voters who passed Amendment 4 cannot withstand scrutiny. PX893 ¶¶ 7, 86. During

the legislative session, Amendment 4’s sponsors and proponents advocated against

any implementing legislation for Amendment 4 because its mandatory provisions

were self-executing. Fact Section ¶ 104. Further, rather than being constrained by

the clear will of the voters, the legislature exercised ample discretion in structuring
                                         223
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 224 of 253




SB7066’s LFO provisions. Id. ¶¶ 126, 140; PX893 ¶ 68. Proponents of the bill

admitted that they were not limited to only one formulation that would accord with

the will of the voters; indeed, Sen. Brandes explained during a Senate hearing that

previous bills with different requirements for paying LFOs before a returning

citizens’ voting rights would be restored all comported with the “will of the

electorate.” Fact Section ¶ 140. Armed with this discretion, the legislature chose the

most unduly restrictive version of an LFO requirement. PX893 ¶¶ 166, 191.

      Furthermore, Dr. Kousser’s report systematically rebuts any purported will-

of-the-voters justification (i.e., the Faithful Steward Assertion). As part of Dr.

Kousser’s analysis, he conducts a systematic analysis of 55 articles in ten major

Florida newspapers that discussed “felon voting” and contained explicit or implicit

reference to sentences from October 1 through November 7, 2018 (the day after the

election). Id. ¶¶ 54–55, tbl.2. These newspaper articles represent the most systematic

source of the definition of “sentence” that was presented to voters before they cast

their ballots on Amendment 4. Id. ¶¶ 33–37. Dr. Kousser’s unrebutted analysis

establishes that almost no voters were exposed to a definition of “completion of

sentence” as restrictive as the definition enacted in SB7066. Fact Section ¶¶ 94–95,

140. He demonstrates that (1) Amendment 4’s proponents took different positions

on LFOs during its campaign, rarely referencing that it required payment of all LFOs

                                         224
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 225 of 253




(at most restitution), (2) the FIEC determined that Amendment 4 was “unclear,”

(3) legislators disagreed on terms of SB7066 and its predecessor bills, (4) legislators

believed that alternative and less restrictive LFO requirements would comport with

the will of the voters, and (5) legislators and Amendment 4’s sponsors and

proponents disagreed with the need for and opposed an LFO requirement. PX893

¶¶ 38–85. For all these reasons, any contention that in passing SB7066’s LFO

requirement, the legislature was merely implementing the clear requirements of

Amendment 4 should be rejected as pretextual.

      Second, Defendants’ contention that SB7066’s LFO requirement was

necessary to remove “subjectivity” and provide objective guidelines and “truth” is

easily disproven. Id. ¶ 211. As described above, the legislature knew that there was

no single centralized database for LFOs and no consistent processes set out for the

eleven different databases with potentially relevant LFO information. Supra Section

VI.B.i–ii; PX893 ¶ 211. Dr. Burch’s expert report reveals that even today Florida

cannot provide reliable or consistent information about what LFOs returning citizens

may owe, and the policies for accessing LFO information are burdensome and vary

across the 67 counties. PX892 at 7–16. The desire for “objectivity and uniformity”

was as untenable during the 2019 legislative session as it is today.




                                         225
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 226 of 253




      Third, any argument that SB7066’s LFO requirement was justified because

the waiver and modification provisions expanded voting rights is easily defeated.

See ECF 296 at 17–18. Because the legislature enacted a more restrictive

requirement for restoration of voting rights than Amendment 4 mandates, the need

for SB7066’s purported modification and waiver provisions was self-created.

Nevertheless, as discussed above, these purported alternatives to payment of LFOs

are unavailable for many returning citizens. Fact Section ¶ 125. The paltry,

ineffectual nature of these provisions belies the State’s assertion that the legislature

took meaningful steps to limit the harsh consequences of SB7066.

      Defendants belatedly raise yet another unsupported justification for SB7066’s

LFO requirement: incentivizing payment of LFOs. Appellant’s Brief, Jones v.

DeSantis, No. 19-14551 (Dec. 13, 2019) at 28–29. This “post hoc justification[]”

was never advanced during the 2019 legislative session and should be rejected.

Bethune-Hill, 137 S. Ct. at 799. Indeed, during the legislative session, Rep. Grant

asserted that it would be “offensive” to suggest “that revenue is a good incentive for

people to get their voting rights back.” Apr. 4, 2019 House State Affairs at 4:02:17.

Regardless, the legislature knew that a majority of returning citizens are unable to

pay their LFOs and therefore could not be incentivized in this manner; furthermore,

restoring their voting rights did not relieve them of their obligation to pay LFOs. As

                                          226
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 227 of 253




the Eleventh Circuit has now concluded, Florida has no real collection interest for

individuals, “who despite their best efforts, are genuinely unable to pay.” Supra

Section I.25

                v. SB7066 Builds         Upon     Florida’s    History    of    Voting
                   Discrimination

      As Defendants agree, a decision’s historical background is relevant to

showing discriminatory intent. ECF 286 at 27; Arlington Heights, 429 U.S. at 267.

Plaintiffs’ evidence establishes that SB7066’s LFO requirement is a continuation of




      25
         Any defense that SB7066 was motivated by partisan concerns, or that any
such partisan concerns would preclude the concurrent existence of a discriminatory
purpose, must fail. The evidence at trial will show that support for SB7066 fell along
party lines, with Republican legislators supporting it and Democratic legislators
opposing. This partisan split may have been driven in part by the perception,
frequently reported in the media, that Amendment 4’s re-enfranchisement of a
disproportionately Black population of returning citizens would harm Republican
electoral fortunes. PX893 ¶¶ 14, 88–89, 132–133, 135, 142–143, 148, 176. But, as
in LULAC v. Perry, the means the legislature chose for attempting to skew political
power in Florida was the minimization of Black political participation, and that
establishes that discriminatory purpose was at least a motivating factor for the
passage of SB7066. See 548 U.S. at 442 (criticizing “the troubling blend of politics
and race” that characterized the Texas congressional redistricting plan that the Court
found to have a discriminatory purpose); Cooper v. Harris, 137 S. Ct. 1455, 1473
n.7 (2017) (“In other words, the sorting of voters on the grounds of their race remains
suspect even if race is meant to function as a proxy for other (including political)
characteristics.”).

                                         227
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 228 of 253




the well-established and judicially recognized history of racial discrimination

against Black voters in Florida. See Rogers, 458 U.S. at 625–26.

      Despite Defendants’ claims that Plaintiffs rely only on historical evidence

“from more than one-hundred years ago.” ECF 296 at 18, the record evidence shows

Florida’s very recent history of voting-related discrimination, which SB7066 builds

upon. From 1985 through 2012, the Florida legislature attempted at least five

changes to state election laws that the federal government or a federal court rejected

because those changes had a discriminatory purpose or effect in violation of Section

5 of the Voting Rights Act. Fact Section ¶ 70; PX907 at 70:03–08 (Adkins Dep.);

see, e.g., Florida v. United States, 885 F. Supp. 2d 299, 351, 357 (D.D.C. 2012)

(three-judge court) (finding that Florida’s proposed changes to its early-voting laws

were discriminatory); U.S. Dep’t of Justice, Civil Rights Div., Voting Determination

Letters   for   Florida   (Aug.    7,   2015),   https://www.justice.gov/crt/voting-

determination-letters-florida.

      Florida’s pattern of electoral manipulation and voter suppression, including

against racial minorities and other vulnerable groups, has continued to this day. Fact

Section ¶ 71; see, e.g., Democratic Exec. Comm. of Fla. v. Lee, 915 F. 3d 1312,

1320–21, 1331 (11th Cir. 2019) (holding that a state law was unconstitutional

because it had led to the rejection of absentee ballots due to alleged signature

                                         228
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 229 of 253




mismatches); Rivera Madera v. Detzner, 325 F. Supp. 3d 1269, 1278 (N.D. Fla.

2018) (finding that Florida’s failure to provide voting materials in Spanish violated

the Voting Rights Act); League of Women Voters v. Detzner, 314 F. Supp. 3d 1205,

1216 (N.D. Fla. 2018) (enjoining the State from categorically barring early-voting

sites at colleges because it “lopsidedly impacts Florida’s youngest voters”). This

recent history of judicial decisions and Section 5 objections is highly relevant. See

McCrory, 831 F.3d at 223–24.

      Racial discrimination has been particularly pervasive in voting rights

restoration, an area where the State has repeatedly failed to keep its commitment to

returning citizens. Prior to Amendment 4, the only avenue for rights restoration was

the clemency process, which “depended entirely on the policies and often whims of

the governor and the other three members of the Executive Clemency Board.”

PX893 ¶¶ 91–93, 103; Fact Section ¶ 61. As former Governor Rick Scott said, in the

clemency process, “We can do whatever we want.” PX893 ¶ 91. As described above,

the number of clemency applications granted starkly declined over the years and this

route has largely been illusory for Black returning citizens. Id. ¶ 103 fig.2.

Furthermore, after regaining their voting rights, many returning citizens were

wrongly purged from the rolls in the 1990s and early 2000s, actions that appeared to

have a racial disparate impact. Fact Section ¶¶ 62–64.

                                        229
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 230 of 253




      Against this background, legislators—almost all of whom were Black—

introduced numerous bills to reform Florida’s felony disenfranchisement regime.

Fact Section ¶ 74. From 1998 through 2018, legislators introduced 53 bills,

representing “an issue of particular concern to black legislators and the communities

they represented.” Id. None passed. Id.

      Amendment 4’s passage came after more than 20 years of unsuccessful

legislative efforts and lawsuits, inconsistent use of executive clemency power,

purges of returning citizens from voter rolls, and failed advocacy to ease restrictions

on the voting rights of returning citizens—frustrating setbacks in the effort to combat

a long and well-documented history of Black voter disenfranchisement. Id. ¶¶ 60–

75. Passage of SB7066 cannot be detached from this history.

                                            ***

      In sum, the evidence demonstrates that SB7066’s LFO requirements were

enacted with a discriminatory purpose, and that the legislature adopted this

legislation because of, and not simply in spite of, its discriminatory impact on Black




                                          230
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 231 of 253




returning citizens. Defendants have failed to show that SB7066 would have been

enacted without race discrimination as a motivating factor.26

   VII. SB7066 Unduly Burdens the Voting Rights of Low-Income Women of
        Color

      Low-income women of color simultaneously represent three of the

classifications the Supreme Court has granted the strongest constitutional

protections. See, e.g., Johnson v. California, 543 U.S. 499, 505 (2005) (race); United

States v. Virginia, 518 U.S. 515 (1996) (gender); Bearden v. Georgia, 461 U.S. 660

(1983) (socioeconomic status). Plaintiffs incorporate by reference their prior briefing

in support of their gender-based equal protection and Nineteenth Amendment

claims. See ECF 286 at 63–69.

      While there are very few voting rights cases or studies that focus on a law’s

particular impact on women,27 courts have adopted a balancing test to election law

challenges that have an undue burden on certain subgroups, Anderson, 460 U.S.




      26
             Defendants’ rebuttal expert to Dr. Kousser, Dr. Mary Adkins, conceded
that she is not offering any opinions on whether SB7066 was motivated by racial
discrimination. PX907 21:07–17, 45:01–03, 22:05–12 (Adkins Dep.).
      27
         See, e.g., Ball v. Brown, 450 F. Supp. 4 (N.D. Ohio 1977) (challenging law
that automatically removed women from the voter registration rolls upon marriage);
Michael J. Pitts, Empirically Measuring the Impact of Photo ID Over Time and Its
Impact on Women, 48 INLR 605 (2015).

                                         231
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 232 of 253




at 780; struck down laws for being unduly burdensome on women, Planned

Parenthood of Southeastern, PA v. Casey, 505 U.S. 833 (1992); and rejected policies

that bear a disproportionate burden on one gender over another, Wengler v.

Druggists Mut. Ins. Co., 446 U.S. 142 (1980) (striking down workers’ compensation

death benefits policy that required widowers but not widows to present proof of

financial dependence on deceased spouse). These decisions encapsulate contexts in

which the legislative intent might not have been to harm one gender over another,

but the law’s impact does just that. See Hobson v. Pow, 434 F. Supp. 363, 366 (1977)

(recognizing that “the principle of equal protection is violated when different

punishment for offenses is grounded merely on the basis of gender”).

      Moreover, Plaintiffs have brought a separate Nineteenth Amendment claim

because it specifically protects women from any election law that denies or

diminishes their right or ability to vote. In fact, despite the enactment of the

Fourteenth and Fifteenth Amendments, it took the passage of the Nineteenth

Amendment before several states would allow a woman to cast a ballot. See Reva B.

Siegel, She the People: The Nineteenth Amendment, Sex Equality, Federalism, and

the Family, 115 Harv. L. Rev. 947 (2002) (laying out the history of women’s

suffrage and advancing a “synthetic reading” of the Fourteenth and Nineteenth

Amendments).

                                        232
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 233 of 253




      Because women are discriminated against and marginalized in other areas of

economic life, imposing a monetary requirement in order to vote has an even more

harmful impact on them. Just as race, age, and class often receive rigorous

protections in the voting rights context, so too do women deserve the enforcement

of a constitutional provision designed specifically to address their unique

circumstances. In fact, courts should be especially critical of an election law that

burdens a group that is already facing multiple layers of discrimination. Therefore,

the Nineteenth Amendment has been and remains an important source of legal

protection, especially for women of color.

      SB7066 uses LFOs as a proxy to keep a significant number of women barely

above, just at, or below the poverty line from voting. Furthermore, the failure to

acknowledge and account for the economic disparities that contribute to the gender

wage gap will open the door for even more class-based laws like SB7066. Without

such legal protections, Plaintiffs McCoy and Singleton will never have their political

voices heard in the most effective way—through the ballot box.

   VIII. SB7066 Violates the Eighth Amendment’s Prohibition on Excessive
         Fines

      Plaintiffs reincorporate their prior briefing, see ECF 286 at 71–76, and reassert

that by conditioning a returning citizen’s right to vote on payment of LFOs imposed

pursuant to a previous criminal conviction, SB7066 constitutes punishment grossly
                                         233
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 234 of 253




disproportionate to any conceivable goals of justice in violation of the Eighth

Amendment’s prohibition on excessive fines.

      In Timbs, 139 S. Ct. 682, the U.S. Supreme Court explained that “the

protection against excessive fines guards against abuses of government’s punitive or

criminal-law-enforcement authority” and “has been a constant shield throughout

Anglo-American history[, as e]xorbitant tolls undermine other constitutional

liberties.” Id. at 686, 689 (incorporating Excessive Fines Clause as applicable to the

states). Fines may be excessive where they are utilized “in a measure out of accord

with the penal goals of retribution and deterrence,” particularly where state and local

governments across the country rely heavily on fines and fees as a source of revenue.

Id. at 689 (quoting Harmelin, 501 U.S. at 979, n.9).

      The principles of an excessive fines claim apply broadly, where the Eighth

Amendment “limits the government’s power to extract payments, whether in cash

or in kind, as punishment for some offense.” United States v. Bajakajian, 524 U.S.

321, 328 (1998) (citations and quotation marks omitted). 28 “The notion of




      28
        The U.S. Supreme Court has clarified that the Excessive Fines Clause “was
intended to limit only those fines directly imposed by, and payable to, the
government.” Browning-Ferris Indus. of Vermont, Inc. v. Kelco Disposal, Inc., 492
U.S. 257, 268 (1989).

                                         234
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 235 of 253




punishment, as we commonly understand it, cuts across the division between the

civil and the criminal law.” Austin v. United States, 509 U.S. 602, 610 (1993)

(citation and quotation marks omitted). To determine whether the sanction at issue

is subject to the Eighth Amendment’s prohibition on excessive fines, a court must

determine whether the sanction “serv[es] in part to punish.”29 Id. at 610 (emphasis

added). Thus, to be within reach of the Excessive Fines Clause, a sanction can be

civil or criminal in nature, and it may also serve a remedial purpose, so long as it can

“be explained as serving in part to punish.” Id.

      Once the court determines that the sanction at issue is partially punitive, it

must then review the proportionality of the penalty imposed and determine whether

it is excessive. United States v. One Parcel Prop. Located at 427 & 429 Hall St.,

Montgomery, Montgomery Cty., Ala., 74 F.3d 1165, 1172 (11th Cir. 1996). Courts

looks to the offense for which the owner of the property is being punished and

compare the severity of the fine with the seriousness of the underlying offense. Id.

“[A] punitive forfeiture violates the Excessive Fines Clause if it is grossly




      29
         The Supreme Court in Austin v. United States held that the test articulated
in Kennedy v. Mendoza-Martinez, 372 U.S. 144, 168–69 (1963), for determining
whether a sanction is punitive for an ex post facto claim was not the relevant inquiry
in an excessive fines claim. 509 U.S. 602, 610 n.6 (1993).

                                          235
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 236 of 253




disproportional to the gravity of a defendant’s offense.” Bajakajian, 524 U.S. at 334.

But the Eleventh Circuit has noted that “the relevant factors will vary from case to

case.” One Parcel Prop., 74 F.3d at 1172.

          A. SB7066 Is Subject to the Eighth Amendment Because It Serves To
             Punish in Purpose and in Practice

      SB7066 satisfies the “partially punitive” test. As explicitly recognized in

Jones, 950 F.3d at 812, SB7066 constitutes punishment, and those who are unable

to pay their LFOs “are punished more harshly than those who committed precisely

the same crime—by having their right to vote taken from them likely for their entire

lives.” As noted by the Eleventh Circuit, Defendants themselves argued that SB7066

furthers the State’s punitive interests by continuing to punish people with felony

convictions by withholding their right to vote until they pay off outstanding LFOs.

See id. at 810–11. Indeed, the purpose of SB7066 is to define the terms of one’s

criminal sentence to include legal financial obligations and provide that to be eligible

to register to vote, a Floridian with a prior felony conviction (that is not murder or a

felony sexual offense) must have paid in full all fines, fees, costs, and restitution

ordered by the court as part of their criminal sentence or as a condition of any form

of supervision, even when a court has converted those financial obligations to a civil

judgment. Fla. Stat. § 98.0751(2)(a)(5).



                                           236
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 237 of 253




      The legislative history of SB7066 and its House companion bill demonstrate

that it is at least partially punitive. See Facts Section ¶ 127 (Rep. Grant referring to

“fines, fees, [and] court costs” as “punishment for a crime” and opposing payment

plan amendment as “an affront to Florida voters” and noting that for criminal

defendants who must pay off restitution before being eligible to register to vote under

SB7066, “this person isn’t being punished because they’re poor, this person is being

punished because they caused that amount of damage”).30 Finally, SB7066 invokes

the state’s criminal power to punish by prohibiting returning citizens from

registering to vote unless and until they have fully paid LFOs that were imposed as

part of a criminal sentence, even when those LFOs have been removed from the

criminal court’s jurisdiction and converted to a civil lien. Fla. Stat.

§ 98.0751(2)(a)(5). Thus, even if it can be said to have a non-punitive purpose,

SB7066 serves at least in part to punish and is therefore a sanction subject to the

Eighth Amendment. See Bajakajian, 524 U.S. at 328 (holding that statute directing



      30
         In Paroline v. United States, 572 U.S. 434, 456 (2014), the U.S. Supreme
Court noted that restitution, though paid to a victim, likely implicates the Excessive
Fines Clause because it is “it is imposed by the Government at the culmination of a
criminal proceeding and requires conviction of an underlying crime. Thus, despite
the differences between restitution and a traditional fine, restitution still implicates
the prosecutorial powers of government.” Id. (citations and quotation marks
omitted).

                                          237
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 238 of 253




forfeiture of currency as additional sanction for violation of reporting requirement is

punishment subject to Excessive Fines Clause); United States v. Dicter, 198 F.3d

1284, 1292 (11th Cir. 1999) (applying Excessive Fines Clause to forfeiture of

defendant’s medical license incident to his conviction for over 200 drug crimes).

          B. Denying the Right to Vote to Returning Citizens Who Have Failed
             to Pay LFOs Is a Grossly Disproportionate Penalty, Especially for
             Those Too Poor to Pay

      Given the “offense” for which returning citizens are being punished, namely,

failure to pay LFOs imposed in their criminal cases, the next question is whether the

punishment—denial of the right to vote until the LFOs are paid in full—is excessive.

Denying a returning citizen the right to vote as punishment is wholly out of

proportion to the transgression of failing to pay off LFOs imposed as part of a prior

criminal sentence, especially when the returning citizen is too poor to pay.

      A court looks to three factors to determine the excessiveness of a punishment:

“(1) whether the defendant falls into the class of persons at whom the criminal statute

was principally directed; (2) other penalties authorized by the legislature (or the

Sentencing Commission); and (3) the harm caused by the defendant.” United States

v. Sperrazza, 804 F.3d 1113, 1127 (11th Cir. 2015) (quoting United States v.




                                         238
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 239 of 253




Browne, 505 F.3d 1229, 1281 (11th Cir. 2007) (summarizing Bajakajian)). 31 In

Bajakajian, 524 U.S. at 336–37, the Court held that forfeiture of $357,144 the

defendant failed to report in violation of a criminal reporting statute was grossly

disproportionate in violation of the Excessive Fines Clause because the defendant

did not fit the class of persons for whom the statute was designed—money

launderers, tax evaders, and drug traffickers; the maximum penalty under the

criminal statute was six months in prison and a $5,000 fine; and the harm the

defendant caused the government was minimal as no money was lost. See also

United States v. Ramirez, 421 F. App’x 950, 952 (11th Cir. 2011) (finding that

forfeiture of $967,100 for reporting offense would have been grossly

disproportionate in violation of Excessive Fines Clause).

      Here, like the fine in Bajakajian, SB7066 is grossly disproportionate for

returning citizens too poor to pay LFOs. First, as explained above, the purpose of




      31
          The U.S. Supreme Court put this test in a broader context by explaining that
in cases where the Court imposes limits on punishments that are grossly
disproportional to the gravity of the offense, the Court has focused on the same three
criteria: (1) the degree of the defendant’s reprehensibility or culpability; (2) the
relationship between the penalty and the harm to the victim caused by the
defendant’s actions; and (3) the sanctions imposed in other cases for comparable
misconduct. Cooper Indus., Inc. v. Leatherman Tool Grp., Inc., 532 U.S. 424, 435
(2001) (citing Bajakajian, 524 U.S. at 334).

                                         239
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 240 of 253




SB7066 is to prevent returning citizens from voting until they have fully paid all

LFOs associated with their criminal sentences, which can only be effective for those

with the ability to pay who are willfully not paying. Thus, just as the defendant was

not the intended target of the law in Bajakajian, returning citizens too poor to pay

LFOs were not the intended targets of SB7066’s punitive purpose. See United States

v. One Single Family Residence Located at 18755 N. Bay Rd., Miami, 13 F.3d 1493,

1498 (11th Cir. 1994) (holding that forfeiture of individual’s $150,000 home was

disproportionate penalty in violation of Excessive Fines Clause where he was

convicted for using personal home for illegal gambling but criminal statute was

aimed at syndicated operations).

      Second, Florida law separately protects individuals from being punished for

inability to pay LFOs. Those who do not pay their LFOs may only be held in

contempt by a sentencing court if the court determines their failure to pay is willful.

See Del Valle v. State, 80 So. 3d 999, 1005–06 (Fla. 2011) (citing Bearden, 461 U.S.

at 664). And those whose LFOs have been converted to civil liens are subject to civil

collection penalties only if they willfully fail to pay, including judgments on real or

personal property. See Fla. Stat. Ann. § 938.30. But for those too poor to pay their

LFOs, Florida law prevents a finding of contempt for failure to pay, Del Valle, 80

So. 3d at 1005–06, and a judge can convert financial obligations into community

                                         240
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 241 of 253




service for a person if they determine a person is unable to pay LFOs that have been

converted into civil liens, Fla. Stat. Ann. § 938.30(2). Accordingly, the existing

penalties for those too poor to pay off their LFOs already set a ceiling on punishment

that is in no way comparable to the punishment exacted by SB7066—loss of the

right to vote. See Bajakajian, 524 U.S. at 336–37.

      Finally, returning citizens who could not afford to pay their LFOs before

SB7066 cause no harm when they continue to be unable to pay now that SB7066

strips them of their right to vote. SB7066’s punishment is wildly disproportionate to

the “offense” of a returning citizen who is too poor to pay off their LFOs. See id.

(defendant’s actions in reporting crime caused relatively little harm to government).

      Plaintiffs Rosemary McCoy’s and Sheila Singleton’s situations illustrate the

gross disproportionality of SB7066’s LFO requirement. Ms. McCoy and Ms.

Singleton were ordered to pay costs and fees as part of their criminal sentence, $666

for Ms. McCoy and $771 for Ms. Singleton, payable to the Duval County Clerk of

Court and distributed to numerous state and county funds. Fact Section at ¶¶ 182–

83. They were also ordered to pay restitution, $6,400 for Ms. McCoy and $12,110.81

for Ms. Singleton, payable to the Duval County Clerk of Court and distributed to the

victim and the “Victim Compensation Trust Fund” run by the state. Id. ¶¶ 167–68.

Each order of restitution continues to accrue interest, and as of March 4, 2020, Ms.

                                         241
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 242 of 253




McCoy owes an additional $1,406.72 in interest and Ms. Singleton owes an

additional $3,245.12 in interest. Id. ¶ 18; PX897 at 2 (Duval County Clerk of Courts

Receipt – Singleton & McCoy).

      For both women, their criminal records have made it extremely difficult to

obtain gainful employment and satisfy their LFOs. Fact Section ¶ 18.

      Punishing Ms. McCoy and Ms. Singleton—and those similarly situated—by

denying them their right to vote unless and until they pay off these LFOs—penalizes

them for their poverty and is grossly disproportionate to any punitive purpose

SB7066 has for returning citizens who are found to be willfully not paying LFOs.

Tying payment of their outstanding LFOs to Ms. McCoy’s and Ms. Singleton’s

ability to vote bears no relation to their existing inability to pay, and preventing

them—and those like them—from voting until they pay off these sums that fund the

state is not a proper or proportional exercise of the state’s power to extract payment

as punishment. See Harmelin, 501 U.S. at 978 n.9 (“There is good reason to be

concerned that fines, uniquely of all punishments, will be imposed in a measure out

of accord with the penal goals of retribution and deterrence. Imprisonment, corporal

punishment, and even capital punishment cost a State money; fines are a source of

revenue. As we have recognized in the context of other constitutional provisions, it

makes sense to scrutinize governmental action more closely when the State stands

                                         242
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 243 of 253




to benefit.”). Accordingly, SB7066 violates the Eighth Amendment’s prohibition on

excessive fines.

   IX.   The Court should reject Defendants’ attempts to invalidate
         Amendment 4

      Defendants argue that the LFO requirement in Amendment 4, as interpreted

by the Florida Supreme Court, is exactly coterminous with SB7066 and that an LFO

requirement in Amendment 4 is inseverable from the rest of the Amendment. Thus,

Defendants argue that if Plaintiffs succeed on any of their constitutional claims with

respect to SB7066, the appropriate remedy would be to invalidate Amendment 4.

This argument fails for two reasons. First, the Eleventh Circuit held that “under

Florida law the unconstitutional application of the LFO requirement is easily

severable from the remainder of Amendment 4 . . . .” Jones, 950 F.3d at 808

(emphasis added); see also id. at 831 n.13; id. at 832. None of the evidence

Defendants will produce at trial is sufficient to overcome this finding. Second, a

severability analysis with respect to Amendment 4 is unnecessary because the Court

can remedy Plaintiffs’ claims by simply enjoining SB7066’s definition of

“completion” of LFOs.

         A. The LFO requirement is severable from Amendment 4

      The Eleventh Circuit held that “the unconstitutional application of the LFO

requirement is easily severable from the remainder of Amendment 4[.]” Jones, 950

                                         243
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 244 of 253




F.3d at 808 (emphasis added); see also id. at 831 n.13; id. at 832. Both the Eleventh

Circuit and the Florida Supreme Court have held that “Florida law clearly favors

(where possible) severance of the invalid portions of a law from valid ones,” see,

e.g., id. at 831; Ray v. Mortham, 742 So. 2d 1276, 1280 (Fla. 1999), because the

purpose of severability is to preserve the constitutionality of existing law, including

with respect to citizen-initiated constitutional amendments. Ray, 742 So. 2d at 1281

(“[W]e must afford no less deference to constitutional amendments initiated by our

citizens and uphold the amendment if, after striking the invalid provisions, the

purpose of the amendment can still be accomplished.”). Amendment 4’s purpose of

ending lifetime disenfranchisement for returning citizens through automatic rights

restoration must continue, even in the absence of SB7066’s LFO requirement.

      Plaintiffs incorporate by reference their previous briefing on this issue. See

ECF 121 at 15–26. As Plaintiffs have already demonstrated, the LFO requirement is

severable because all four of the necessary factors under Florida law have been met.

Id. Floridians’ overall purpose in enacting Amendment 4 was to end permanent

disenfranchisement for all Floridians other than those convicted of murder or a




                                         244
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 245 of 253




felony sexual offense.32 Id. at 19–22; see also Br. of Raysor Appellees, Jones v.

Governor of Fla, No. 19-14551 at *59–61 (11th Cir. Jan. 10, 2020). SB7066’s LFO

requirement contravenes this purpose. See Br. of Raysor Appellees, Jones v. Gov. of

Fla, No. 19-14551 at *59–61 (demonstrating that excising the LFO requirement

would ensure that individuals with non-disqualifying convictions, like Diane

Sherrill, and those similarly situated, are not permanently disenfranchised due to

their inability to pay off their LFOs).

      Moreover, the LFO requirement is not “so inseparable in substance” from

incarceration and supervision such “that it can be said [Florida voters] would not

have passed the one without the other.” Ray, 742 So. 2d at 1283; see also ECF 121

at 25–26, incorporated by reference. “[I]t is the State’s burden to show that

Amendment 4 would not have been adopted absent the unconstitutional application

of the LFO requirement to those unable to pay,” Jones, 950 F.3d at 832 (citing Ray,

742 So. 2d at 1281). Defendants failed to carry this burden on the preliminary record,




      32
         Amendment 4’s principle sponsor agrees. ECF 173-1 at 6 (Br. of FRRC as
Amicus Curiae) (noting Amendment 4 endeavors “to end permanent
disenfranchisement in Florida for all felonies other than murder and felony sexual
offense[s]”); see also id. at 19 (“Floridians’ decision to automatically restore voting
rights constitutes a vote to end permanent disenfranchisement.”) (emphasis in
original).

                                          245
    Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 246 of 253




see id. (finding the State’s arguments “speculative”), and are no more able to do so

at trial.

        Defendants offer no “concrete evidence,” Jones, 950 F.3d at 832, that voters

would have rejected Amendment 4 but for an implicit understanding that it would

require payment of LFOs as a condition of rights restoration. Nor are their

arguments—which run counter to both academic theory and common sense—

persuasive. Id. As Dr. Donovan’s expert report and testimony will show, the

assertion by Defendants’ expert that limited, stale survey data from 2013 and 2014

demonstrates that voters in 2018 would not have enacted Amendment 4 but for an

LFO requirement is not supported by any accepted academic theory or methodology,

and indeed is contradicted by that expert’s own studies. E.g., PX886 at 22–25

(Donovan Rebuttal Report). Indeed, Defendants’ expert offers no evidence that an

average voter would have understood there to have been any financial requirements

associated with completion of a sentence—and certainly no understanding of what

should occur if a person is unable to pay. Defendants suggest that a handful of

statements by Amendment 4’s proponents indicating rights restoration would be

conditioned upon payment of restitution conclusively establish that voters would not

have enacted Amendment 4 but for an LFO requirement. But, as both Dr. Donovan’s

and Dr. Kousser’s reports and testimony will demonstrate, this assertion ignores the

                                        246
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 247 of 253




myriad other influences and sources of information that inform voting behavior.

E.g., id. at 10–19; PX893 at ¶¶ 27–28, 30–33, 39–42, 44–45, 50 (Kousser Report).

Dr. Kousser’s systematic review of major Florida newspaper publications’

description of Amendment 4 just before the November 2018 elections demonstrates

that the ballot campaign did not focus on or uniformly inform voters that rights

restoration would hinge on payment of LFOs; in fact, a super-majority of the articles

did not identify Amendment 4 as being tied to any LFO requirement. Facts Section

¶¶ 93–95. Defendants evidence is speculative at best, and thus insufficient to

demonstrate that “enough Florida voters would have voted differently if they knew

Amendment 4 could not be used to exclude” voters who had “otherwise completed

their sentences” because to do so would run afoul of the Constitution’s prohibition

on wealth discrimination. Jones, 950 F.3d at 832. Defendants’ own expert agrees.

PX906 at 84:23–85:12 (Barber Dep.) (in response to question whether Amendment

4 would not have passed if “all terms of sentence” language were not included: “I

can’t say that. I don’t think anyone can say that.”).

      Finally, the first and fourth factors establishing severability “are presumed to

be satisfied ‘in almost any case,’” and are met here. Jones, 950 F.3d at 832 (holding

that the LFO requirement “can obviously be excised, leaving Amendment 4 as a

complete act”).

                                         247
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 248 of 253




           B. The Court Can Grant Plaintiffs’ Relief Without Implicating
              Amendment 4 by Enjoining SB 7066’s Definition of “completion”
              With Respect to LFOs

      Defendants argue that Amendment 4 and SB7066 are coterminous, such that

any unconstitutional provision of SB7066 necessarily renders Amendment 4

unconstitutional as well. Not so. In advising the Governor on the meaning of “all

terms of sentence” as used in Amendment 4, the Florida Supreme Court expressly

declined to address the meaning of the term “completion.” See Advisory Op. to the

Gov. Re: Implementation of Amendment 4, 288 So. 3d 1070, 1075 (Fla. 2020).

(“[T]he Governor requests advice solely as to the narrow question of whether the

phrase ‘all terms of sentence’ includes LFOs ordered by the sentencing court. We

answer only that question.”); see also Oral Argument, Advisory Op. to the Gov. Re:

Implementation of Amendment 4, SC19-1314, at 16:47–17:19 (Fla. Nov. 6, 2019).33

(Governor’s counsel acknowledging no determination sought of the meaning of

“completion”). Indeed, the Court specifically noted during oral argument that it

could avoid placing Amendment 4 in conflict with the U.S. Constitution by declining

to define “completion.” Id. at 1:13:58–1:14:11 (colloquy with Luck, J.).




      33
          Available at: https://thefloridachannel.org/videos/11-6-19-florida-
supreme-court-oral-arguments-advisory-opinion-to-the-governor-re-
implementation-of-amendment-4-the-voting-restoration-amendment-sc19-1341.

                                        248
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 249 of 253




      As such, the only definition of “completion” with respect to LFOs is found in

SB7066, which requires full payment either in cash or in hours worked, or

modification of the sentence at the discretion of the court and the payee. Fla. Stat.

§ 98.0751(5)(e). If the Court finds that SB7066’s definition of “completion” with

respect to LFOs is unconstitutional, either in whole or in part, it can simply enjoin

the requirement to the extent of its unconstitutionality.34 See, e.g., Pine v. City of W.

Palm Beach, Fla., 762 F.3d 1262, 1270–71 (11th Cir. 2014) (when “faced with more

than one plausible interpretation of a law,” court should assume the legislature did

not intend “the alternative which raises serious constitutional doubts”). Thus, no

severability analysis is necessary, and Defendants’ ostensibly reluctant urgings to

strike Amendment 4 in its entirety should be rejected.




      34
          Indeed, Florida law requires that courts construe the law to avoid infirmity
if that construction contravenes neither the law’s text nor purpose. Pine, 762 F.3d at
1270–71 (citations omitted); see also State v. Presidential Women’s Ctr., 937 So. 2d
114, 116 (Fla. 2006) (“[W]e adhere to the principle that ‘[w]hen two constructions
of a [law] are possible, one of which is of questionable constitutionality, the [law]
must be construed so as to avoid any violation of the constitution.’”).

                                          249
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 250 of 253




                                   CONCLUSION

      For the foregoing reasons, based on the evidence presented herein, and based

on the evidence to be presented at trial, Plaintiffs respectfully request that the Court

enter final judgment in their favor and against Defendants on all claims.



Date: April 14, 2020

Respectfully submitted,

/s/ Julie A. Ebenstein
Julie A. Ebenstein (Fla. Bar No. 91033)           Leah C. Aden*
R. Orion Danjuma*                                 John S. Cusick*
Jonathan S. Topaz*                                NAACP Legal Defense and
Dale E. Ho**                                      Educational Fund, Inc.
American Civil Liberties Union                    40 Rector Street, 5th Floor
Foundation, Inc.                                  New York, NY 10006
125 Broad Street, 18th Floor                      Tel: (212) 965-2200
New York, NY 10004                                laden@naacpldf.org
Tel: (212) 284-7332                               jcusick@naacpldf.org
jebenstein@aclu.org
odanjuma@aclu.org                                 Jennifer A. Holmes*
jtopaz@aclu.org                                   NAACP Legal Defense and
dho@aclu.org                                      Educational Fund, Inc.
                                                  700 14th Street, N.W.,Suite 600
Sean Morales-Doyle*                               Washington D.C. 20005
Eliza Sweren-Becker*                              Tel: (202) 682-1300
Myrna Pérez                                       jholmes@naacpldf.org
Wendy Weiser
Brennan Center for Justice at NYU                 Pietro Signoracci*
School of Law                                     David Giller*
120 Broadway, Suite 1750                          PAUL, WEISS, RIFKIND,
New York, NY 10271                                WHARTON & GARRISON LLP
Tel: (646) 292-8310                               1285 Avenue of the Americas
                                          250
  Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 251 of 253




wendy.weiser@nyu.edu                        New York, NY 10019
myrna.perez@nyu.edu                         Tel: (212) 373-3000
sean.morales-doyle@nyu.edu                  psignoracci@paulweiss.com
eliza.sweren-becker@nyu.edu                 dgiller@paulweiss.com

Daniel Tilley (Fla. Bar No. 102882)
Anton Marino (Fla. Bar No. 1021406)
American Civil Liberties Union of
Florida
4343 West Flagler St., Suite 400
Miami, FL 33134
Tel: (786) 363-2714
dtilley@aclufl.org
amarino@aclufl.org

                          Counsel for Gruver Plaintiffs

/s/ Nancy G. Abudu
Nancy G. Abudu (Fla. Bar No. 111881)
Caren E. Short*
Southern Poverty Law Center
P.O. Box 1287
Decatur, GA 30031-1287
Tel: (404) 521-6700
nancy.abudu@splcenter.org
caren.short@splcenter.org

        Counsel for Plaintiffs Rosemary Osborne McCoy & Sheila Singleton




                                      251
  Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 252 of 253




/s/ Danielle M. Lang                      Chad W. Dunn†
Danielle M. Lang*                         (Fla. Bar No. 119137)
Mark P. Gaber*†                           Brazil & Dunn 1200 Brickell Ave,
Molly E. Danahy*                          Suite 1950
Jonathan M. Diaz*                         Miami, FL 33131
Blair Bowie*                              Tel: (305) 783-2190
Campaign Legal Center                     chad@brazilanddunn.com
1101 14th Street, Ste. 400
Washington, D.C. 20005
Tel: (202) 736-2200
dlang@campaignlegal.org
mgaber@campaignlegal.org
mdanahy@campaignlegal.org
jdiaz@campaignlegal.org
bbowie@campaignlegal.org

                         Counsel for Raysor Plaintiffs

                          * Admitted Pro Hac Vice
                   ** Pro Hac Vice application forthcoming
                              †
                                Class Counsel




                                   252
   Case 4:19-cv-00300-RH-MJF Document 340 Filed 04/14/20 Page 253 of 253




                         CERTIFICATE OF SERVICE

      I hereby certify that on April 14, 2020, I served a true and correct copy of the

foregoing document via electronic notice by the CM/ECF system on all counsel or

parties of record.


                                              /s/ Julie A. Ebenstein
                                              Julie A. Ebenstein


                                              Counsel for Plaintiffs




                                        253
